Exhibit 10.8

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

By and Among

GENERAL MOTORS OF CANADA LIMITED,

as Borrower,

and

THE OTHER LOAN PARTIES

and

EXPORT DEVELOPMENT CANADA,

as Lender

Dated as of July 10, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.   DEFINITIONS AND ACCOUNTING MATTERS    1

1.01           Certain Defined Terms

   1

1.02           Interpretation

   30

1.03           Accounting Terms and Determinations

   32 SECTION 2.   LOAN, NOTES AND PAYMENTS    32

2.01           Loan

   32

2.02           Notes

   32

2.03           [Reserved]

   32

2.04           Inability to Determine Interest Rate; Illegality

   32

2.05           Repayment of the Loan; Interest

   33

2.06           Optional Prepayments

   34

2.07           Mandatory Prepayments

   34

2.08           Requirements of Law

   37

2.09           [Reserved]

   38

2.10           Funding Indemnity

   38

2.11           Receipt of Payment

   38

2.12           Judgment Currency

   38 SECTION 3.   PAYMENTS; COMPUTATIONS; TAXES    38

3.01           Payments

   38

3.02           Computations

   39

3.03           Taxes

   39 SECTION 4.   CERTAIN COLLATERAL PROVISIONS    41

4.01           Changes in Locations, Name, etc.

   41

4.02           Performance by the Lender of the Borrower’s Obligations

   41

4.03           Proceeds

   41

4.04           Release of Security Interest Upon Satisfaction of all Obligations

   41

4.05           Partial Release of Collateral

   42 SECTION 5.   CONDITIONS PRECEDENT    42

5.01           Conditions to Effectiveness

   42

5.02           [Reserved]

   46

5.03           [Reserved]

   46

5.04           [Reserved]

   46 SECTION 6.   REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE
SUBSIDIARY GUARANTORS    46

6.01           Existence

   46

6.02           Financial Condition

   46

6.03           Litigation

   47

6.04           No Breach

   47

6.05           Action, Binding Obligations

   47

6.06           Approvals

   47

6.07           Taxes

   48

6.08           No Default

   48

6.09           Chief Executive Office; Chief Operating Office

   48

6.10           Location of Books and Records

   48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

6.11           True and Complete Disclosure

   48

6.12           [Reserved]

   49

6.13           Canadian Benefit and Pension Plans

   49

6.14           Expense Policy

   49

6.15           Subsidiaries

   49

6.16           Capitalization

   49

6.17           Fraudulent Conveyance

   50

6.18           Use of Proceeds

   50

6.19           [Reserved]

   50

6.20           Labour Pending Matters

   50

6.21           Representations Concerning the Collateral

   50

6.22           Intellectual Property

   51

6.23           JV Agreements

   52

6.24           [Reserved]

   52

6.25           Mortgaged Real Property

   52

6.26           Fair Value

   52

6.27           [Reserved]

   52

6.28           Senior Executives

   52

6.29           [Reserved]

   52

6.30           [Reserved]

   53

6.31           Survival of Representations and Warranties

   53

6.32           No Change

   53

6.33           Copies of Transaction Documents.

   53

6.34           Insurance

   53 SECTION 7.   AFFIRMATIVE AND FINANCIAL COVENANTS OF BORROWER AND
SUBSIDIARY GUARANTORS    53

7.01           Financial Statements of the Borrower

   53

7.02           Reporting Requirements of the Borrower

   55

7.03           Existence, Etc

   56

7.04           Use of Proceeds

   57

7.05           Maintenance of Property; Insurance

   57

7.06           Further Identification of Collateral

   57

7.07           Defense of Title

   57

7.08           Preservation of Collateral

   58

7.09           Inspection of Property; Books and Records; Discussions

   58

7.10           Maintenance of Licenses

   58

7.11           [Reserved]

   58

7.12           [Reserved]

   58

7.13           Further Assurances

   58

7.14           Executive Privileges and Compensation

   59

7.15           Aircraft

   60

7.16           Restrictions on Expenses

   60

7.17           [Reserved]

   61

7.18           [Reserved]

   61

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

7.19           [Reserved]

   61

7.20           Vitality Commitment

   61

7.21           [Reserved]

   61

7.22           Health Care Trust Agreement

   61

7.23           Intellectual Property

   61

7.24           Payments of Taxes

   61

7.25           Internal Controls; Recordkeeping; Additional Reporting

   61

7.26           Post-Closing Perfection of Liens

   62

7.27           Survival of Certain Covenants

   62 SECTION 8.    NEGATIVE COVENANTS OF BORROWER AND SUBSIDIARY GUARANTORS   
63

8.01           Prohibition of Fundamental Changes

   63

8.02           [Reserved]

   63

8.03           [Reserved]

   63

8.04           Limitation on Liens

   63

8.05           Limitation on Distributions

   64

8.06           [Reserved]

   64

8.07           [Reserved]

   64

8.08           Limitations on Indebtedness

   64

8.09           [Reserved]

   64

8.10           Plans

   64

8.11           [Reserved]

   64

8.12           Limitation on Sale of Assets

   64

8.13           Restrictions on Pension Plans

   64

8.14           [Reserved]

   65

8.15           [Reserved]

   65

8.16           Canadian Unrestricted Cash

   65

8.17           Amendments to Transaction Documents

   65

8.18           Negative Pledge

   65

8.19           Clauses Restricting Subsidiary Distributions

   65

8.20           Executive Compensation Restrictions

   66 SECTION 9.    [RESERVED]    66 SECTION 10.    EVENTS OF DEFAULT    66

10.01        Events of Default

   66 SECTION 11.    REMEDIES    71

11.01        Remedies

   71 SECTION 12.    MISCELLANEOUS    72

12.01        Waiver

   72

12.02        Notices

   72

12.03        Indemnification and Expenses

   74

12.04        Amendments and Effect of this Loan Agreement

   76

12.05        Confirmation of Existing Security

   76

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

12.06        [Reserved]

   77

12.07        Survival

   77

12.08        Captions

   77

12.09        Counterparts and Facsimile

   77

12.10        Governing Law

   77

12.11        Waiver of Jury Trial: Consent to Jurisdiction and Venue; Service of
Process; Waiver

   77

12.12        Saving Clause

   78

12.13        Acknowledgments

   78

12.14        Hypothecation or Pledge of Collateral

   79

12.15        Successors and Assigns; Participations and Assignments

   79

12.16        Periodic Due Diligence Review

   80

12.17        Set-Off

   83

12.18        [Reserved]

   83

12.19        Reimbursement

   83

12.20        Waiver Of Redemption And Deficiency Rights

   84

12.21        [Reserved]

   84

12.22        Severability

   84

12.23        Entire Agreement

   84

12.24        Governments of Canada and Ontario

   84

12.25        Administrative Loan Party

   84

12.26        Anti-Money Laundering Legislation

   85

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES   SCHEDULE 1.01(a)   EXCLUDED COLLATERAL SCHEDULE 6.03   LITIGATION
SCHEDULE 6.09   CHIEF EXECUTIVE OFFICE, CHIEF OPERATING OFFICE SCHEDULE 6.10  
LOCATION OF BOOKS AND RECORDS SCHEDULE 6.15   SUBSIDIARIES SCHEDULE 6.21  
FILING JURISDICTIONS AND OFFICES SCHEDULE 6.22   INTELLECTUAL PROPERTY SCHEDULE
6.23   JV AGREEMENTS SCHEDULE 6.25   MORTGAGED REAL PROPERTY SCHEDULE 10.01(j)  
CANADIAN BENEFIT AND PENSION PLAN EXHIBITS   EXHIBIT A   FORM OF NOTE EXHIBIT B
  ACKNOWLEDGMENT AND CONSENT EXHIBIT C   FORM OF CONFIDENTIALITY AGREEMENT
EXHIBIT D   FORM OF COMPLIANCE CERTIFICATE EXHIBIT E   FORM OF LETTER AGREEMENT
REGARDING   INTERCREDITOR AGREEMENT

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

SECOND AMENDED AND RESTATED LOAN AGREEMENT, dated as of July 10, 2009, among
GENERAL MOTORS OF CANADA LIMITED, a corporation established pursuant to the laws
of Canada (the “Borrower”), the other Loan Parties (as hereinafter defined) and
EXPORT DEVELOPMENT CANADA, a corporation established pursuant to the laws of
Canada (the “Lender”).

RECITALS

A. The Borrower and the Lender entered into a Loan Agreement dated as of
April 29th, 2009 which was amended and restated pursuant to an Amended and
Restated Loan Agreement dated June 1, 2009 (collectively the “Existing Loan
Agreement”).

B. Pursuant to the Existing Loan Agreement, the Lender made advances to the
Borrower in a principal amount of the Canadian Dollar Equivalent of
US$2,413,000,000 (the “Existing Loan Agreement Advances”).

C. Concurrently herewith, the Lender has entered into an Assignment Agreement
with 7176384 Canada Inc. (the “Existing Loan Assignee”) pursuant to which the
Lender assigned to the Existing Loan Assignee a portion of the Existing Loan
Agreement Advances, leaving a balance of the Existing Loan Agreement Advances in
the principal amount of the Canadian Dollar Equivalent of US$1,288,135,593 (the
“Remaining Existing Loan Agreement Advances”).

D. The Borrower and the Lender wish to amend and restate the Existing Loan
Agreement to deal with the terms and conditions of the Remaining Existing Loan
Agreement Advances as set forth in this Loan Agreement.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

“1908 Holdings” shall mean 1908 Holdings Ltd., a Subsidiary of the Borrower.

“Additional First Lien Indebtedness” shall mean, as at any date of
determination, principal amount of Indebtedness (other than (i) Indebtedness
under the US Credit Agreement and the VEBA Note Facility and (ii) Indebtedness
described in clauses (a) through (m) (inclusive) and clause (p) of the
definition of “Permitted Indebtedness”) in excess of US$6,000,000,000 secured on
a first priority basis by the Collateral or the US Collateral or any portion of
either of the foregoing (including without limitation Structured Financing),
provided that, (i) on the date such Indebtedness is incurred, the Consolidated
Leverage Ratio shall be less than 3.00 to 1.00 after giving pro forma effect to
the incurrence of such Indebtedness, (ii) a portion of the Net Cash Proceeds of
such Indebtedness (other than revolving credit loans) are used to prepay the
Loan in accordance with Section2.07(a), (iii) the aggregate amount of

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

commitments under revolving credit facilities, if any, together with any
revolving credit facilities constituting Excluded First Lien Indebtedness, shall
not exceed US$4,000,000,000, (iv) with respect to any revolving credit facility,
the amount of Indebtedness thereunder for the purpose of determining compliance
with clauses (i) and (iii) of this definition shall be equal to the related
commitment thereunder and (v) the lenders party thereto (or an agent on behalf
of such lenders) shall have executed and delivered an intercreditor agreement in
form and substance reasonably satisfactory to the Lender solely to the extent
the loan parties to such Indebtedness are one or more of the Loan Parties.

“Advances” shall mean, collectively, all advances of the Loan made by the Lender
to the Borrower.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person, provided that, references to Affiliates of the Lender shall
be deemed to include, without limitation, Her Majesty the Queen in Right of
Canada and Her Majesty the Queen in Right of the Province of Ontario. For
purposes of this Loan Agreement, “control” (together with the correlative
meanings of “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise. For the avoidance of doubt, pension plans
of a Person and entities holdings the assets of such plans, shall not be deemed
to be Affiliates of such Person. Notwithstanding the foregoing, none of (i) the
Government of the United States (or any branch or agency thereof), (ii) the
Government of Canada (or any branch or agency thereof), (iii) the Government of
Ontario (or any branch or agency thereof), or (iv) the VEBA or the UAW, shall be
considered an Affiliate of the Borrower, the US Borrower or any of their
Subsidiaries.

“AML Legislation” shall have the meaning set forth in Section 12.26 hereof.

“Applicable Law” shall mean, with reference to any Person, all laws (including
common law), statutes, regulations, ordinances, treaties, judgments, decrees,
injunctions, writs and orders of any court, governmental agency or authority and
rules, regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.

“Applicable Net Cash Proceeds” shall mean with respect to any Additional First
Lien Indebtedness, Permitted Unsecured Indebtedness or Attributable Obligations
under each applicable Sale/Leaseback Transaction, an amount equal to 16.102% of
50% of the Net Cash Proceeds of such Indebtedness or Attributable Obligations,
as applicable.

“Applicable Rejected Prepayment Amount” shall mean, on any date of
determination:

(a) with respect to any Treasury Rejection Notice, an amount equal to (i) the
amount of the mandatory prepayment rejected by the Treasury pursuant to
Section 2.5(g) of the US Credit Agreement multiplied by (ii) a percentage equal
to (x) the aggregate outstanding principal balance of the Loan held by EDC on
such date divided by (y) the sum of the aggregate outstanding amount of the Loan
held by EDC on such date and the aggregate Outstanding Principal (as defined in
the VEBA Note Facility) of the VEBA Note Facility held by VEBA on such date; and

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

2



--------------------------------------------------------------------------------

(b) with respect to any VEBA Rejection Notice, an amount equal to (i) the amount
of the mandatory prepayment rejected by the VEBA pursuant to Section 2.5(g) of
the VEBA Note Facility multiplied by (ii) a percentage equal to (x) the
aggregate outstanding principal balance of the Loan held by EDC on such date
divided by (y) the sum of the aggregate outstanding principal balance of the
Loan held by EDC on such date and the aggregate outstanding principal balance of
the loans held by Treasury under the US Credit Agreement on such date.

“Asset Sale” shall mean any Disposition of property or series of related
Dispositions of property occurring contemporaneously (other than any Excluded
Disposition) that yields gross proceeds to the Borrower or any Subsidiary
Guarantor (valued at the initial principal amount thereof in the case of non
cash proceeds consisting of notes or other debt securities and valued at fair
market value in the case of other non cash proceeds) in excess of
CDN$10,000,000. The term “Asset Sale” shall not include any issuance of Equity
Interests or any event that constitutes a Recovery Event.

“Assignee” has the meaning set forth in Section 12.15(b).

“Attributable Obligations” shall mean in respect of a Sale/Leaseback
Transaction, as at the time of determination, the present value (discounted at
the interest rate implicit in the transaction) of the total obligations of the
lessee for rental payments required to be paid during the remaining term of the
lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended), determined in accordance with GAAP;
provided, however, that if such Sale/Leaseback Transaction results in a Capital
Lease Obligation, the amount of Indebtedness represented thereby shall be
determined in accordance with the definition of “Capital Lease Obligations.” For
the purposes of calculating the Consolidated Leverage Ratio, the aggregate
amount of Attributable Obligations outstanding as of any date of determination
shall be (i) US$500,000,000 plus (ii) the amount of the Attributable Obligations
entered into after the Effective Date.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York (together with the District Court for the Southern
District of New York, where applicable).

“BIA” shall mean the Bankcruptcy and lnsolvency Act (Canada).

“Borrower” shall mean General Motors of Canada Limited, a Canada corporation,
and its permitted successors and assigns.

“Budget” shall mean the budget delivered by the US Borrower under the US Credit
Agreement.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

3



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
statutory holiday or other day on which banks in Ottawa, Ontario, Canada are
permitted to close, or (iii) a day on which trading in securities on the Toronto
Stock Exchange or any other major securities exchange in Canada is not
conducted.

“Business Plan” shall have the meaning set forth in the US Credit Agreement.

“Canadian Benefit Plans” shall mean all material employee benefit plans
maintained or contributed to by the Borrower for its employees or former
employees employed in Canada that are not Canadian Pension Plans including,
without limitation, all profit sharing, savings, post-retirement, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plans and arrangements in which the employees or former
employees of the Borrower employed in Canada participate or are eligible to
participate, provided that no statutory plans to which the Borrower are
obligated to contribute, or with respect to which they must comply, including
the Canada Pension Plan, the Quebec Pension Plan or plans administered pursuant
to applicable federal or provincial health, workers compensation and employment
insurance shall be included as Canadian Benefit Plans.

“Canadian Dollars” or “CDN$” shall mean the lawful currency of Canada.

“Canadian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amounts denominated in United States Dollars, the equivalent in
Canadian Dollars of such amount as determined by the Lender in accordance with
normal banking industry practice using the Exchange Rate.

“Canadian Entity” shall mean the Lender, the Province of Ontario, the Federal
Government of Canada, and any of their respective agencies, instrumentalities
and departments or any corporation or other Person controlled by one or more of
the foregoing.

“Canadian Pension Plans” shall mean a “registered pension plan” as defined in
the Income Tax Act (Canada) established, maintained or contributed to by the
Borrower for its employees or former employees employed in Canada.

“Canadian Subscription Agreement” means that certain Canada Contribution &
Subscription Agreement between the US Borrower and 7176384 Canada Inc. dated as
of July 10, 2009.

“Canadian Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of Canada or any province or territory thereof.

“Capital Lease Obligations” shall mean for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

4



--------------------------------------------------------------------------------

“Cases” shall have the meaning set forth in the US Credit Agreement.

“Cash Equivalents” shall mean (a) United States Dollars, Canadian Dollars or
money in other currencies received in the ordinary course of business,
(b) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed or insured by the United States or Canadian
government or any agency thereof, (c) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
province, commonwealth or territory of the United States or Canada, by any
political subdivision or taxing authority of any such state, province,
commonwealth or territory or by any foreign government, the securities of which
state, province, commonwealth, territory, political subdivision, taxing
authority or foreign government (as the case may be) are rated at least “A” by
S&P or “A” by Moody’s or equivalent rating; (d) demand deposit, certificates of
deposit and time deposits with maturities of one year or less from the date of
acquisition and overnight bank deposits of any commercial bank, supranational
bank or trust company having a credit rating of “F-1” or higher by Fitch (or the
equivalent rating by S&P or Moody’s), (e) repurchase obligations with respect to
securities of the types (but not necessarily maturity) described in clauses
(b) and (c) above, having a term of not more than 90 days, of banks (or bank
holding companies) or subsidiaries of such banks (or bank holding companies) and
non bank broker-dealers listed on the Federal Reserve Bank of New York’s list of
primary and other reporting dealers (“Repo Counterparties”), which Repo
Counterparties have a credit rating of at least “F-1” or higher by Fitch (or the
equivalent rating by S&P or Moody’s), (f) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one year after the day of acquisition,
(g) short-term marketable securities of comparable credit quality, (h) shares of
money market mutual or similar funds which invest at least 95% in assets
satisfying the requirements of clauses (a) through (g) of this definition
(except that such assets may have maturities of 13 months or less), and (i) in
the case of a Foreign Subsidiary, substantially similar investments, of
comparable credit quality relative to the sovereign credit risk of the Foreign
Subsidiary’s country, denominated in the currency of any jurisdiction in which
such Foreign Subsidiary conducts business.

“CDOR Floor” shall mean 2.00%.

“CDOR Rate” shall mean, on any date, the greater of (i) the CDOR Floor and
(ii) the annual rate of interest which is the stated average of the rates
applicable to Canadian Dollar bankers’ acceptances having a three month term
identified as such on the “Reuters Screen CDOR Page” (as defined in the
International SWAP Dealer Association, Inc. definitions, as modified and amended
from time to time) at approximately 10:30 a.m., Ottawa time, on such day or, if
such day is not a Business Day, then on the immediately preceding Business Day,
(as adjusted by the Lender after 10:30 a.m., Ottawa time, to reflect any error
in any posted rate or in the posted average annual rate). If the rate does not
appear on the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate
on any day shall be calculated as the arithmetic average of the discount rates
applicable to Canadian Dollar bankers’ acceptances having a three month term as
quoted by at least four Canadian Schedule I chartered banks selected by Lender
as of 10:30 a.m., Ottawa time, on the day, or if the day is not a Business Day,
then on the immediately preceding Business Day.

“Chair of the Joint Deputy Minister Automotive Steering Committee” shall mean a
government official designated by the Lender from time to time.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

5



--------------------------------------------------------------------------------

“Challenge Period” shall have the meaning set forth in the US Credit Agreement.

“Change of Control” shall mean (a) with respect to the US Borrower, the
acquisition, after the Effective Date, by any other Person, or two or more other
Persons acting in concert other than the Permitted Holders, the Lender, the VEBA
or any Affiliate of the Permitted Holders, the Lender or the VEBA, of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of outstanding
shares of voting stock of the Borrower at any time if after giving effect to
such acquisition such Person or Persons owns 20% or more of such outstanding
voting stock or (b) the US Borrower ceases to own and control, directly or
indirectly, 100% of the Equity Interests of the Borrower.

“Claim” shall have the meaning set forth in Section 12.03.

“COCA” shall mean the Canadian Operational Continuation Agreement dated as of
July 10, 2009 among the Borrower, the US Borrower, Her Majesty the Queen in
Right of Canada and Her Majesty the Queen in Right of the Province of Ontario.

“Collateral” shall have the same meaning as Facility Collateral.

“Collateral Documents” shall mean the Equity Pledge Agreements, the Security
Agreements, and each Mortgage, and each other collateral assignment, security
agreement, pledge agreement, agreement granting Liens in intellectual property
rights, or similar agreements delivered to the Lender to secure the Obligations,
as amended and restated herewith (if applicable).

“Confidential Information” shall mean all information in whatever form (whether
written, oral, electronic or documentary), which is made available to the
Receiving Party, directly or indirectly, by the Disclosing Party in connection
with this Loan Agreement, which is either confidential, proprietary or otherwise
not generally available to the public, and shall include any document,
electronic record, correspondence, note, extract or analysis containing,
recalling or recording Confidential Information, or which is derived from or
reflects the review of Confidential Information, and all copies and extracts
thereof. The following shall not be considered to be Confidential Information:

(a) information which at the time of disclosure by the Disclosing Party to the
Receiving Party had been generally disclosed by the Disclosing Party to the
public, or which thereafter is generally disclosed by the Disclosing Party to
the public, other than as a result of disclosure by the Receiving Party; and

(b) information which prior to the time of disclosure by the Disclosing Party to
the Receiving Party was in the possession of the Receiving Party on a lawful
basis, or is thereafter lawfully acquired by the Receiving Party from a third
party; provided that such information is not subject to a confidentiality
agreement with, or other obligation of confidentiality or secrecy to the
Disclosing Party;

provided that no combination of information which comprises part of the
Confidential Information shall be included in the foregoing exceptions merely
because individual parts of the information were within the public domain or
were within the prior possession of the Receiving Party unless the combination
itself was in the public domain or in the prior possession of the Receiving
Party, or was so received by the Receiving Party.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

6



--------------------------------------------------------------------------------

“Consolidated” or “consolidated” refers to the consolidation of accounts in
accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Debt, less the sum of cash and Cash Equivalents held by
the US Borrower and its Subsidiaries, excluding Restricted Cash, on such day to
(b) EBITDA for the period of four fiscal quarters ended on the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 7.01.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all Indebtedness of the US Borrower and its Subsidiaries that would be
reflected on a consolidated balance sheet of the US Borrower and its
Subsidiaries as of such date in accordance with GAAP.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“control” shall have the meaning assigned to such term in the definition of
Affiliate.

“Copyright Licenses” shall mean all licenses, contracts or other agreements,
whether written or oral, naming the Borrower or a Subsidiary Guarantor as
licensee or licensor and providing for the grant of any right to reproduce,
publicly display, publicly perform, distribute, create derivative works of or
otherwise exploit any works covered by any Copyright (including, without
limitation, all Copyright Licenses set forth in Schedule 6.22 hereto).

“Copyrights” shall mean all domestic and foreign copyrights and intangibles of
like nature, whether registered or unregistered, including, without limitation,
all copyright rights throughout the universe (whether now or hereafter arising)
in any and all media (whether now or hereafter developed), in and to all
original works of authorship (including, without limitation, all marketing
materials created by or on behalf of the Borrower or a Subsidiary Guarantor),
acquired or owned by the Borrower or a Subsidiary Guarantor (including. without
limitation, all copyrights described in Schedule 6.22 hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the Canadian Intellectual property
Office or in any similar office or agency of any other country or any political
subdivision thereof), and all reissues, renewals, restorations, extensions or
revisions thereof.

“Default” shall mean an event that with the giving of notice or the lapse of
time or both, would become an Event of Default.

“Design License” shall mean all licenses, contracts or other agreements, whether
written or oral, naming the Borrower or a Subsidiary Guarantor as licensee or
licensor and providing for the grant of any right to manufacture, use, lease or
sell or otherwise exploit any Design (including, without limitation, all Design
Licenses set forth in Schedule 6.22 hereto).

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

7



--------------------------------------------------------------------------------

“Designs” shall mean all of the following now owned or hereafter acquired by the
Borrower or a Subsidiary Guarantor (including, without limitation, all
industrial designs and intangibles of like nature described in Schedule 6.22
hereto): (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Intellectual Property Office or in any similar office or agency
in any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

“Disclosing Party” shall mean any Loan Party, its employees or their affiliates,
agents, consultants, contractors, advisors or representatives.

“Disposition” shall mean with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than (i) exclusive licenses that do not materially impair the relevant Loan
Party’s ability to use or exploit the relevant Intellectual Property as it has
been used or exploited by such Loan Party as of the Original Agreement Effective
Date or (ii) nonexclusive licenses); and the terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States or Canada or any state, province,
commonwealth or territory of the United States or Canada.

“Due Diligence Review” shall mean the performance by or on behalf of the Lender
of any or all of the reviews permitted under Section 12.16, as desired by the
Lender from time to time.

“EBITDA” shall mean for any period, Net Income plus, to the extent deducted in
determining Net Income, the sum of: (a) Interest Expense, amortization or write
off of debt discount, other deferred financing costs and other fees and charges
associated with Indebtedness, plus (b) tax expense, plus (c) depreciation, plus
(d) amortization, write offs, write downs, asset revaluations and other non-cash
charges, losses and expenses, plus (e) impairment of intangibles, including
goodwill, plus (f) extraordinary expenses or losses (as determined in accordance
with GAAP) including an amount equal to any extraordinary loss, plus (g) any net
loss realized by the US Borrower or any of its Subsidiaries in connection with
any Disposition or the extinguishment of Indebtedness, plus (h) special charges
(including restructuring costs), plus (i) losses (but minus gains) due solely to
the fluctuations in currency values or the mark-to-market impact of commodities
derivatives, in each case in accordance with GAAP, plus (j) losses attributable
to discontinued operations, plus (k) losses (but minus gains) attributable to
the cumulative effect of a change in accounting principles, plus (l)
non-recurring costs, charges and expenses during such period, plus (m) the
amount of fees associated with advisory, consulting or other professional work
done for equity offerings, minus (n) to the extent included in Net Income,
extraordinary gains (as determined in accordance with GAAP), together with any
related provision for taxes on such extraordinary gain, all calculated without
duplication for the US Borrower and its Subsidiaries on a consolidated basis for
such period. For purposes of this Loan Agreement, EBITDA shall (to the extent
required to comply with Regulation S-X promulgated under the Securities Act) be
adjusted on a pro forma basis to include, as of the first day of any applicable
period, any acquisition and any Disposition contemplated by the Business Plan to
be consummated during such period, including, without limitation, adjustments
reflecting any non-recurring

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

8



--------------------------------------------------------------------------------

costs and any extraordinary expenses of any acquisition and any Disposition
consummated during such period and any Pro Forma Cost Savings attributable
thereto, each calculated on a basis consistent with GAAP or as otherwise
approved by the Lender in its sole discretion.

“EDC” shall mean Export Development Canada.

“EDC’s Percentage” shall mean, on any date of determination, (i) in the event
that EDC is the sole Lender party to this Loan Agreement, 100%, and (ii) in the
event that there is more than one Lender party to this Loan Agreement, a
percentage equal to (x) the aggregate outstanding principal balance of the Loan
held by EDC on such date divided by (y) the aggregate outstanding principal
balance of the Loan of all Lender parties to this Loan Agreement on such date.

“EDC Rejection Notice” shall mean, a notice from EDC to the Borrower rejecting a
Mandatory Prepayment under this Loan Agreement in accordance with
Section 2.07(d) hereof.

“EESA” shall mean the Emergency Economic Stabilization Act of 2008, Public Law
No: 110-343 effective as of October 3, 2008, as amended by Section 7000 et al.
of Division A, Title VII of the American Recovery and Reinvestment Act of 2009,
Public Law No. 111-5, effective as of February 17, 2009, as may be further
amended and in effect from time to time.

“Effective Date” shall mean July 10, 2009.

“Electronic Transmission” shall mean the delivery of information by electronic
mail, facsimile or other electronic format acceptable to the Lender. An
Electronic Transmission shall be considered written notice for all purposes
hereof.

“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement, dated as of April 29, 2009, executed by the Borrower in
connection with the Existing Loan Agreement for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Equity Interests” shall mean any and all equity interests, including any shares
of stock, membership or partnership interests, participations or other
equivalents whether certificated or uncertificated (however designated) of a
corporation, limited liability company, partnership, joint venture or any other
entity, and any and all similar ownership interests in a Person and any and all
warrants or options to purchase any of the foregoing.

“Equity Pledge Agreement” shall mean, collectively, (a) that certain pledge
agreement, dated as of the Effective Date, between the US Borrower and the
Lender, acknowledged by the Borrower, and (b) those certain pledge agreements,
dated as of the Original Agreement Effective Date, between the Borrower and the
Lender, acknowledged by each of the applicable Pledged Entities listed therein.

“ERISA” shall have the meaning set forth in the US Credit Agreement.

“Event of Default” shall have the meaning set forth in Section 10.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

9



--------------------------------------------------------------------------------

“Exchange Act” shall mean the United States Securities and Exchange Act of 1934,
as amended.

“Exchange Rate” shall mean, for any day with respect to any currency (other than
Canadian Dollars) the Bank of Canada daily noon rate for such currency vis-à-vis
Canadian Dollars as posted on the Bank of Canada website at or about noon
(Toronto time) three (3) days (unless otherwise agreed by the Lender) prior to
the date of the calculation for the purchase of Canadian Dollars with such
currency. In the event that such rate is not available, such Exchange Rate shall
instead be the spot rate of exchange of the Reference Bank, at or about 11:00
a.m. (Toronto time) on such day for purchase of Canadian Dollars with such
currency, for delivery three (3) days (unless otherwise agreed by the Lender)
later; provided, however, that if at any time of any such determination, for any
reason, no such spot rate is being quoted, the Lender may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Excluded Collateral” shall mean:

(a) all Property of the US Borrower save and except all interest of the US
Borrower in voting Equity Interests in the Borrower and all proceeds derived
therefrom;

(b) Property of the Borrower and each Subsidiary Guarantor to the extent that a
grant of a security interest therein (i) is prohibited by any Applicable Law, or
requires a consent pursuant to Applicable Law that has not been obtained from
any Governmental Authority or (ii) is contractually prohibited, or constitutes a
breach or default under or results in the termination of any contract (except to
the extent that such contract or the related prohibitive provisions therein are
ineffective under Applicable Law), or requires a consent from any other Person
(other than the Borrower or any of its Affiliates) that has not been obtained,
in each case, to the extent such obligations and related Property are set forth
on Schedule 1.01(a) in the case of any investment property (as such term is
defined in the Personal Property Security Act) other than the Pledged Equity, is
prohibited under any applicable organizational, constitutive, shareholder or
similar agreement (except to the extent that such agreement or the related
prohibitive provisions therein are ineffective under the Personal Property
Security Act or other Applicable Law) and, in each case, to the extent only that
the required consent or the prohibition in respect of the applicable Excluded
Collateral described in any of the foregoing provisions of this definition then
remains in full force and effect; and

(c) Property of the Borrower and of each Subsidiary Guarantor of any of the
following types:

(i) any Equity Interests owned by the Borrower in any Subsidiary (except for the
Equity Interests of the Subsidiary Guarantors and of General Motors Product
Services, Inc.);

(ii) any Property (including any tangible embodiments of Intellectual Property
that may be affixed to or embodied in any Property), including any Equity
Interest, to the extent that the Borrower has assigned, pledged, or otherwise
granted a security interest in or with respect to such Property to secure any
indebtedness or any other obligations, prior to the Original Agreement Effective
Date, to the extent that a grant of a security interest therein is contractually
prohibited, or constitutes a breach or default under or results in the
termination of

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

10



--------------------------------------------------------------------------------

any contract, or requires a consent from any other Person (other than the
Borrower or any of its Affiliates) that has not been obtained, in each case, to
the extent such obligations and related Property are set forth on Schedule
1.01(a) and, in each case, to the extent only that the competing security
interest in the applicable Excluded Collateral described in any of the foregoing
provisions of this definition then remains in full force and effect;

(iii) any Property of the Borrower acquired with (A) funds previously obtained
from the Government of Canada or any Province, or (B) under any other government
programs or using other government funds, including proceeds of government
loans, contracts, grants, cooperative agreements, to the extent that a grant of
a security interest therein is contractually prohibited, or constitutes a breach
or default under or results in the termination of any contract or precludes
eligibility for funding described in clauses (A) or (B) above or requires a
consent from any other Person (other than the Borrower or any of its Affiliates)
that has not been obtained, in each case, to the extent such obligations and
related Property are set forth on Schedule 1.01(a);

(iv) any Property, including cash and Cash Equivalents, (A) pledged or deposited
in connection with insurance, including worker’s compensation, unemployment
insurance or other types of social security or pension benefits, (B) pledged or
deposited to secure the performance of bids, tenders, statutory obligations, and
surety, appeal, customs or performance bonds and similar obligations, or
(C) pledged or deposited to secure reimbursement obligations in respect of
letters of credit issued to support any obligations or liabilities described in
clauses (A) or (B); provided that if and when any such Property is released from
any such pledge or deposit, it shall cease to be Excluded Collateral;

(v) any real property listed in Schedule 1.01(a) and any leasehold property
interests other than any such leasehold property interests used in or required
for any manufacturing activities of the Borrower; and

(vi) any other property listed in Schedule 1.01(a).

“Excluded Dispositions” shall mean:

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions of obsolete or worn-out property in the ordinary course of
business, including leases with respect to facilities that are temporarily not
in use or pending their Disposition;

(c) Dispositions of accounts receivable more than 90 days past due in connection
with the compromise, settlement or collection thereof on market terms;

(d) Dispositions of any Equity Interest of any JV Subsidiary in accordance with
the applicable joint venture agreement relating thereto;

(e) Dispositions of any Equity Interest of CAMI Automotive Inc.;

(f) any Disposition of (i) any Subsidiary Guarantor’s or Pledged Entity’s Equity
Interests or other assets or Property of the Borrower or any Subsidiary
Guarantor to the

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

11



--------------------------------------------------------------------------------

Borrower or any Subsidiary Guarantor, or (ii) any Subsidiary’s (other than a
Subsidiary Guarantor’s or Pledged Entity’s) Equity Interests or other assets or
Property of any Group Member (other than the Borrower or any Subsidiary
Guarantor) to the Borrower or any of its Subsidiaries;

(g) any Disposition of Cash Equivalents in a manner that is not prohibited by
the terms of this Loan Agreement or the other Loan Documents;

(h) any Disposition by the Borrower or any of its Subsidiaries of any dealership
property or Equity Interest in a dealership Subsidiary to the operating
management of a dealership or any Disposition of property in connection with the
dealer optimization plan, in each case in the ordinary course of business; and

(i) the licensing and sublicensing of Patents, Trademarks and other Intellectual
Property or other general intangibles to third persons on customary terms as
determined by the board of directors, or such other individuals as they may
delegate, in good faith and the ordinary course of business.

“Excluded First Lien Indebtedness” shall mean Indebtedness secured on a first
priority basis by the Collateral or the US Collateral or any portion of either
of the foregoing (other than (i) Indebtedness under the US Credit Agreement and
the VEBA Note Facility, and (ii) Indebtedness described in clauses (a) through
(m) (inclusive) and clause (p) of the definition of “Permitted Indebtedness”) in
an aggregate amount not exceeding US$6,000,000,000 (or in the case of Permitted
Indebtedness denominated in Canadian Dollars, the US Dollar Equivalent thereof)
comprised of term loan and/or revolving credit loan facilities (including
without limitation Structured Financing), provided that, (i) the aggregate
amount of commitments under the revolving credit facilities, if any, together
with any revolving credit facilities constituting Additional First Lien
Indebtedness, shall not exceed US$4,000,000,000 (or in the case of Permitted
Indebtedness denominated in Canadian Dollars, the US Dollar Equivalent thereof),
(ii) with respect to any revolving credit facility, the amount of Indebtedness
thereunder for the purpose of determining compliance with clause (i) of this
definition shall equal the commitment thereunder and (iii) the lenders party
thereto (or an agent on behalf of such lenders) shall have executed and
delivered an intercreditor agreement in form and substance reasonably
satisfactory to the Lender solely to the extent the loan parties to such
Indebtedness are one or more of the Loan Parties.

“Excluded Subsidiary” shall have the meaning set forth in the US Credit
Agreement.

“Existing Agreements” shall mean the agreements of the Loan Parties and their
Subsidiaries in effect on the Effective Date and any extensions, renewals and
replacements thereof so long as any such extension, renewal and replacement
could not reasonably be expected to have a material adverse effect on the rights
and remedies of the Lender under any of the Loan Documents.

“Existing Loan Agreement” shall have the meaning set forth in the Recitals.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

12



--------------------------------------------------------------------------------

“Expense Policy” shall mean the US Borrower’s comprehensive written policy on
excessive or luxury expenditures maintained and implemented in accordance with
the Treasury regulations contained in 31 C.F.R. Part 30.

“Extraordinary Receipts” shall mean any (i) insurance proceeds (other than the
proceeds of self-insurance) received by the Borrower or any Subsidiary Guarantor
that are not the proceeds of a Recovery Event, (ii) downward purchase price
adjustments (other than purchase price adjustments resulting from tax refunds
received by the Borrower or any Subsidiary Guarantor), (iii) tax refunds (other
than tax refunds received by the Borrower or any Subsidiary Guarantor),
judgments and litigation settlements, pension plan reversions and indemnity
payments received by the Borrower or any Subsidiary Guarantor, and (iv) similar
receipts outside of the ordinary course of business in each case, in excess of
CDN$10,000,000.

“Facility Collateral” shall mean (a) all Property of the Loan Parties other than
Property constituting Excluded Collateral, all of which Property shall have been
or shall be pledged to or for the benefit of the Lender under the applicable
Loan Document, including each Mortgage and Security Agreement, and (b) all other
property pledged to or for the benefit of the Lender under each Equity Pledge
Agreement by a Loan Party or any other Person.

“Financing Subsidiary” shall mean any Subsidiary that is primarily engaged in
financing activities including, without limitation (a) debt issuances to, or
that are guaranteed by, governmental or quasi-governmental entities (including
any municipal, local, county, regional, state, provincial, national or
international organization or agency), (b) lease transactions (including
synthetic lease transactions and Sale/Leaseback Transactions permitted
hereunder) and (c) lease and purchase financing provided by such Subsidiary to
dealers and consumers.

“Fitch” shall mean Fitch, Inc. d/b/a Fitch IBCA.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States or in Canada, as applicable.

“GMCL Pension Agreement” shall mean that certain General Motors Canada Limited –
GMCL Pension Plans Funding Agreement among the Borrower, the Superintendent of
Financial Services and Her Majesty the Queen in Right of Ontario, as represented
by The Minister of Finance.

“Governmental Authority” shall mean, with respect to any Person, any nation or
government, any province, state or other political subdivision, agency or
instrumentality thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator having jurisdiction over such Person, any of its
Subsidiaries or any of its properties.

“Group Member” shall have the meaning set forth in the US Credit Agreement.

“Guarantee Agreement” shall mean collectively, (a) that certain Guarantee
Agreement dated as of the date of this Loan Agreement, by the US Borrower in
favour of the

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

13



--------------------------------------------------------------------------------

Lender, guaranteeing the Obligations of the Borrower, (b) that certain Guarantee
Agreement by each Subsidiary Guarantor in favour of the Lender, dated as of the
Original Agreement Effective Date, guaranteeing the Obligations of the Borrower
and (c) any Guarantee Agreement, by, in the event there is a US Parent
Guarantor, such a US Parent Guarantor in favour of the Lender, guaranteeing on
an unsecured basis the Obligations of the Borrower.

“Guarantee Obligation” shall mean as to any Person, any obligation of such
Person directly or indirectly guaranteeing any Indebtedness of any other Person
or in any manner providing for the payment of any Indebtedness of any other
Person or otherwise protecting the holder of such Indebtedness against loss
(whether by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise),
provided that the term “Guarantee Obligation” shall not include (i) endorsements
for collection or deposit in the ordinary course of business, or
(ii) obligations to make servicing advances for delinquent taxes and insurance,
or other obligations in respect of the Collateral, to the extent required by the
Lender. The amount of any Guarantee Obligation of a Person shall be deemed to be
an amount equal to the stated or determinable amount of the primary Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated Indebtedness in respect thereof
as determined by such Person in good faith. The terms “Guarantee” and
“Guaranteed” used as verbs shall have correlative meanings.

“Guarantors” shall mean each of (i) the US Borrower, (ii) the Subsidiary
Guarantors, and (iii) any US Parent Guarantor.

“Health Care Trust Agreement” means that certain Health Care Trust term sheet
dated as of June 26, 2009 between the Borrower and the National Automobile
Aerospace, Transportation and General Workers Union, and which may be superseded
by an agreement between such parties pursuant to such term sheet.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person (other than any repurchase obligations accounted for as
operating leases)); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services (other than trade payables or
obligations associated with the purchase of tooling, machinery, equipment and
engineering and design services, in each case incurred in the ordinary course of
business); (c) indebtedness of others of the type referred to in clauses (a),
(b), (d), (e), (f), (g) and (i) of this definition secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person (provided, that for purposes of this Loan
Agreement the amount of such Indebtedness shall be deemed to be the lower of
(x) the book value of such Property and (y) the principal amount of the
indebtedness secured by such Property); (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations or Attributable Obligations of such
Person; (f) [intentionally omitted]; (g) indebtedness of others of the type
referred to in clauses (a) (b), (d), (e), (f), (h) and (i) of this definition
guaranteed by such Person; (h) all purchase money indebtedness of such Person;
(i) indebtedness of general partnerships of which such Person is a

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

14



--------------------------------------------------------------------------------

general partner unless the terms of such indebtedness expressly provide that
such Person is not liable therefor; and (j) any other indebtedness of such
Person evidenced by a note, bond, debenture or similar instrument; provided,
however, that Indebtedness shall exclude any obligations related to the hourly
pension plans of Delphi Corporation and its Affiliates.

“Individual Property” shall mean each parcel of real property, the improvements
thereon and fixtures owned by the Borrower and encumbered by a Mortgage,
together with all rights pertaining to such real property, improvements and
fixtures, as more particularly described in each Mortgage and referred to
therein as the “Property”; provided that Individual Property shall exclude any
Property constituting Excluded Collateral.

“Ineligible Acquirer” shall mean any Person (i) directly involved in the
manufacture of motor vehicles or the business of which is restricted primarily
to the financing of the sale or lease of motor vehicles or (ii) having
beneficial ownership of 20% or more of the Equity Interests of a Person
described in clause (i).

“Initial Note” shall mean an Amended and Restated Promissory Note of the
Borrower evidencing the Loan, substantially in the form of Exhibit A, with
appropriate insertion as to date and principal.

“Insolvency Exceptions” shall mean limitations on, or exceptions to, the
enforceability of an agreement against a Person due to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or the application of general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity.

“Intellectual Property” shall mean all Patents, Trademarks, Designs, Copyrights,
Technical Information, trade secrets and customer lists and all rights under any
Licenses to which the Borrower or any Subsidiary Guarantor is a party.

“Interest Expense” shall mean for any Person for any period, consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, costs under interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements and interest rate insurance
for such period.

“Interest Payment Date” shall mean the last Business Day of each calendar
quarter, commencing with the first calendar quarter that ends after the
Effective Date.

“Interest Period” shall mean (i) an initial Interest Period commencing on the
Effective Date and ending on the first Interest Payment Date following the
Effective Date; and (ii) thereafter, each period commencing on an Interest
Payment Date and ending on the calendar day prior to the next succeeding
Interest Payment Date. Notwithstanding the foregoing, no Interest Period may end
after the Maturity Date.

“Investment” shall mean any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase of any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or any other investment in, any Person.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

15



--------------------------------------------------------------------------------

“Judgment Currency” shall have the meaning set forth in Section 2.12.

“JV Agreement” shall mean each partnership or limited liability company
agreement (or similar agreement) between the Borrower or any Subsidiary
Guarantor and the relevant JV Partner as the same may be amended, restated,
supplemented or otherwise modified from time to time, in accordance with the
terms hereof.

“JV Partner” shall mean each Person party to a JV Agreement that is not: (a) a
Loan Party or one of its Subsidiaries; (b) a corporation incorporated to carry
on automotive dealership operations; or (c) Canadian Satellite Radio Holdings
Inc.

“JV Subsidiary” shall mean any Subsidiary of the Borrower or of a Subsidiary of
the Borrower, which is not a Wholly Owned Subsidiary and as to which the
business and management thereof is jointly controlled by the holders of the
Equity Interests therein pursuant to customary joint venture arrangements.

“Lender” shall have the meaning set forth in the preamble hereof, and its
permitted successors and assigns.

“Lender Parties” shall have the meaning set forth in Section 12.03.

“Licenses” shall mean the Copyright Licenses, the Design Licenses, the Technical
Information Licenses, the Trademark Licenses and the Patent Licenses.

“Lien” shall mean any mortgage, pledge, security interest, lien or other charge
or encumbrance (in the nature of a security interest and other than licenses of
Intellectual Property), including the lien or retained security title of a
conditional vendor, upon or with respect to any property or assets.

“Loan” all have the meaning set forth in Section 2.01.

“Loan Agreement” shall mean this Second Amended and Restated Loan Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof.

“Loan Documents” shall mean this Loan Agreement, the Notes, the Equity Pledge
Agreements, the Security Agreement, the Guarantee Agreements, the Post-Closing
Agreement, each Mortgage, and the Environmental Indemnity Agreement and all
other documents, agreements and instruments now or from time to time hereafter
executed by or on behalf of any Loan Party or any Guarantor or any other Person
to evidence and secure the Obligations or the transactions contemplated hereby.
For the avoidance of doubt, the Loan Documents do not include the COCA.

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors and “Loan
Party” shall mean each of them.

“Mandatory Prepayment” shall have the meaning set forth in Section 2.07.

“Mandatory Prepayment Date” shall have the meaning set forth in Section 2.07.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

16



--------------------------------------------------------------------------------

“Master Transaction Agreement” shall have the meaning set forth in the US Credit
Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of (i) the North American Group Members (taken as a whole) or (ii) the Group
Members (taken as a whole), (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under any of the Loan Documents to which
they are a party, (c) the validity or enforceability in any material respect of
any of the Loan Documents to which the Loan Parties are a party, (d) the rights
and remedies of the Lender under any of the Loan Documents, or (e) the
Collateral (taken as a whole); provided that (w) the taking of any action by the
Borrower and its Subsidiaries, including the cessation of production, pursuant
to and in accordance with the Budget, (x) the filing and continuance of the
Cases and the orders thereunder, and (y) any action taken pursuant to the
Section 363 Sale Order shall not be taken into consideration.

“Maturity Date” shall mean the sixth (6th) anniversary of the Effective Date.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean, with respect to each Individual Property, that certain
charge/mortgage of land (or deed of trust or deed to secure debt or debenture,
as applicable), assignment of leases and rents, and Security Agreement or
similar agreement, executed and delivered by the Borrower as security for the
Obligations and encumbering such Individual Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Net Cash Proceeds” shall mean with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than the Loan)
secured by such asset or otherwise subject to mandatory prepayment or lease
obligations, as applicable, as a result of such event and (iii) the amount of
all taxes paid (or reasonably estimated to be payable, including under any tax
sharing arrangements) and, with respect to amounts that will be expatriated as a
result of any event attributable to a Foreign Subsidiary, the amount of any
taxes that will be payable by any applicable Group Member as a result of the
expatriation, and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Responsible Officer).

“Net Income” shall mean, for any period, the net income (or loss) of the US
Borrower and its Subsidiaries calculated on a consolidated basis for such period
determined in accordance with GAAP.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

17



--------------------------------------------------------------------------------

“Non-Excluded Taxes” shall have the meaning provided in Section 3.03.

“North American Group Members” shall have the meaning set forth in the US Credit
Agreement.

“Notes” shall mean the Initial Note and any promissory note issued in connection
with an assignment as contemplated by Section 12.15 and any promissory notes
delivered in substitution or exchange therefor, in each case as the same shall
be modified and supplemented and in effect from time to time.

“Obligation Currency” shall have the meaning set forth in Section 2.11.

“Obligations” shall mean (a) all of the Borrower’s obligations to repay the Loan
on the Maturity Date, to pay interest on an Interest Payment Date and all other
obligations and liabilities of each Loan Party to the Lender, or any other
Person arising under, or in connection with, the Loan Documents, whether now
existing or hereafter arising; (b) any and all sums paid by the Lender pursuant
to the Loan Documents in order to preserve any Collateral or the interest of the
Lender therein; (c) in the event of any proceeding for the collection or
enforcement of any of the Loan Parties’ or any other Person’s obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Collateral, or of any exercise by the Lender of its rights
under the Loan Documents, including without limitation, reasonable attorneys’
fees and disbursements and court costs; and (d) all of the Loan Parties’ or
other Person’s indemnity obligations to the Lender pursuant to the Loan
Documents, provided that for purposes of any Collateral Documents to which the
US Borrower or the US Parent Guarantor is not a party, the term Obligations
shall not include obligations of such Person under its Guarantee Agreement.

“Offer Date” shall have the meaning set forth in Section 2.07.

“Original Agreement Effective Date” shall mean April 29,2009.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Loan Agreement or any other Loan Document
(excluding, in each case, amounts imposed on an assignment, a grant of a
Participation or other transfer of an interest in the Loan or any Loan
Document).

“Participant” shall have the meaning set forth in Section 12.15 hereto.

“Participation” shall have the meaning set forth in Section 12.15 hereto

“Patent Licenses” shall mean all licenses, contracts or other agreements,
whether written or oral, naming the Borrower or any Subsidiary Guarantor as
licensee or licensor and providing for the grant of any right to manufacture,
use, lease, or sell any invention, design, idea, concept, method, technique, or
process covered by any Patent (including, without limitation, all Patent
Licenses set forth in Schedule 6.22 hereto).

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

18



--------------------------------------------------------------------------------

“Patents” shall mean all domestic and foreign letters patent, design patents,
utility patents, and all intellectual property rights in inventions, and other
general intangibles of like nature, now existing or hereafter acquired or owned
by the Borrower or any Subsidiary Guarantor (including, without limitation, all
domestic and foreign letters patent, design patents, utility patents, and
inventions described in Schedule 6.22 hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the Canadian Intellectual Property Office, or in
any similar office or agency in any other country or any political subdivision
thereof), and all reissues, divisions, continuations, continuations in part and
extensions or renewals thereof.

“Permitted Holders” shall have the meaning set forth in the US Credit Agreement.

“Permitted Indebtedness” shall mean:

(a) Indebtedness created under any Loan Document;

(b) purchase money Indebtedness for real property, improvements thereto or
equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by, or Capital Lease Obligations of the Borrower or
the Subsidiary Guarantors provided that, the aggregate principal balance of such
Indebtedness shall not exceed CDN$200,000,000 at any one time outstanding;

(c) trade payables, if any, in the ordinary course of its business;

(d) Indebtedness existing on the Effective Date;

(e) intercompany Indebtedness of (i) North American Group Members and
(ii) Subsidiary Guarantors, in each case, in the ordinary course of business;
provided that, the right to receive any repayment of such Indebtedness (other
than any scheduled payments so long as no Event of Default has occurred and is
continuing) shall be subordinated to the Lender’s rights to receive repayment of
the Obligations;

(f) Indebtedness existing at the time any Person merges with or into or becomes
a North American Group Member and not incurred in connection with, or in
contemplation of, such Person merging with or into or becoming a North American
Group Member; provided that any such merger shall comply with Section 8.01;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Indebtedness, including letters of credit, bankers’ acceptances and similar
instruments issued in the ordinary course of business, in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, completion guaranties, “take or pay”
obligations in supply agreements, reimbursement obligations regarding workers’
compensation claims, indemnification, adjustment of purchase price and similar
obligations incurred in connection with the acquisition or disposition of any
business or assets, and sales contracts, coverage of long-term counterparty risk
in respect of insurance companies, purchasing and supply agreements, rental
deposits, judicial appeals and service contracts;

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

19



--------------------------------------------------------------------------------

(i) Indebtedness incurred in the ordinary course of business in connection with
cash management and deposit accounts and operations, netting services, employee
credit card programs and similar arrangements and Indebtedness arising from the
honouring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

(j) any guarantee by any Loan Party of Permitted Indebtedness;

(k) any extensions, renewals, exchanges or replacements of Indebtedness of the
kind in clauses (a), (d), (e), (f), (g) and (h) of this definition to the extent
(i) the principal amount of or commitment for such Indebtedness is not increased
(except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable fees and expenses incurred in connection with such extension,
renewals or replacement), (ii) neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased and (iii) such
Indebtedness, if subordinated in right of payment to the Lender of the
Indebtedness under this Loan Agreement, remains so subordinated on terms no less
favorable to the Lender;

(l) any Sale/Leaseback Transaction; provided that, if on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio is greater than or
equal to 3.00 to 1.00 after giving pro forma effect to such Indebtedness, an
amount equal to the Applicable Net Cash Proceeds of the Attributable Obligations
under such Sale/Leaseback Transaction shall be applied as a prepayment of the
Loan in accordance with Section 2.07(a);

(m) Indebtedness under the Supplier Receivables Facility;

(n) Excluded First Lien Indebtedness and Additional First Lien Indebtedness;

(o) Permitted Unsecured Indebtedness; and

(p) any transactions undertaken by the Borrower or any Guarantor with 1908
Holdings, Parkwood Holdings Ltd. or GM Overseas Funding LLC in the ordinary
course, consistent with past practice (or, in the case of the US Borrower,
consistent with past practice of the GM Oldco Parties, as such term is defined
in the US Credit Agreement).

“Permitted Liens” shall mean, with respect to any Property of the Borrower and
its Subsidiaries:

(a) Liens created in favour of any Lender under the Loan Documents;

(b) Liens on Property of the Loan Parties existing on the date hereof (including
Liens on Property of the Borrower or a Subsidiary Guarantor pursuant to Existing
Agreements; provided that such Liens and any renewal, replacement, amendment,
extension or modification in whole or in part thereof shall secure only those
obligations that they secure on the date hereof and any permitted refinancing
thereof);

(c) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Subsidiary Guarantor or existing on any Property of any Person
that becomes a

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

20



--------------------------------------------------------------------------------

Subsidiary Guarantor after the date hereof prior to the time such Person becomes
a Subsidiary Guarantor; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary Guarantor, (ii) such Lien does not apply to any other Property or
assets of the Borrower or a Subsidiary Guarantor, and (iii) such Lien and any
renewal replacement amendment extension or modification in whole or in part
thereof secures only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary Guarantor, as the case
may be;

(d) Liens for taxes, assessments, governmental charges and utility charges not
yet due or that are being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or that are being contested in good faith by
appropriate proceedings and in respect of which adequate reserves have been
provided for in accordance with GAAP;

(f) Liens securing Indebtedness permitted by clause (h) of the definition of
“Permitted Indebtedness”; provided that, the aggregate principal balance of the
Indebtedness at any one time outstanding secured by such Liens shall not exceed
the greater of (x) CDN$160,000,000 and (y) the maximum amount of Liens securing
such Indebtedness permitted to be issued or incurred by North American Group
Members and Structured Financing Subsidiaries under any Excluded First Lien
Indebtedness and Additional First Lien Indebtedness;

(g) Liens securing Swap Agreements permitted by clause (g) of the definition of
“Permitted Indebtedness”;

(h) Liens securing Indebtedness permitted by clause (i) of the definition of
“Permitted Indebtedness”;

(i) customary Liens in favour of trustees and escrow agents, and netting and
set-off rights, bankers rights of combination of accounts and the like in favour
of counterparties to financial obligations and instruments;

(j) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, employment or other insurance and other social
security laws or regulations;

(k) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety, customs and appeal bonds, performance bonds and other
obligations of a like nature, or to secure the payment of import or customs
duties, in each case incurred in the ordinary course of business;

(l) zoning and environmental restrictions, easements, licenses, encroachments,
covenants, servitudes, rights-of-way, restrictions on use of real property or
groundwater, institutional controls and other similar encumbrances or deed
restrictions (A) incurred in the ordinary course of business that, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary Guarantor; or (B) as set out in
the title insurance policies required to be delivered under the Existing Loan
Agreement;

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

21



--------------------------------------------------------------------------------

(m) purchase money security interests in real property, improvements thereto or
equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or any Subsidiary Guarantor,
including pursuant to Capital Lease Obligations; provided that (i) such security
interests secure Indebtedness permitted by Section 8.08, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction), (iii) the Indebtedness secured
thereby does not exceed the lesser of the cost or the fair market value of such
real property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary Guarantor;

(n) judgment Liens securing judgments not constituting an Event of Default under
Section 10;

(o) any Lien consisting of rights reserved to or vested in any Governmental
Authority by statutory provision;

(p) Liens securing Indebtedness described in clauses (d), (e), (l) and (n) of
the definition of Permitted Indebtedness;

(q) pledges or deposits made to secure reimbursement obligations in respect of
letters of credit issued to support any obligations or liabilities described in
clauses (j) or (k) of this definition;

(r) liens securing the Supplier Receivables Facility;

(s) statutory Liens incurred or pledges or deposits made in favour of a
Governmental Authority to secure the performance of obligations of the Borrower
and its Subsidiaries under Environmental Laws to which any assets of the
Borrower or any such Subsidiary are subject;

(t) other Liens created or assumed in the ordinary course of business of the
Borrower or any Subsidiary Guarantor; provided that the obligations secured by
all such Liens shall not exceed the principal amount of CDN$15,000,000 in the
aggregate at any one time outstanding;

(u) Liens securing Additional First Lien Indebtedness;

(v) Liens on securities accounts (other than Liens to secure Indebtedness);

(w) Liens under industrial revenue, municipal or similar bonds, only to the
extent the corresponding Indebtedness is Permitted Indebtedness;

(x) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the properties and assets of the Borrower or any Subsidiary consisting of
real property, provided the same are complied with;

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

22



--------------------------------------------------------------------------------

(y) Liens arising from security interests granted by Persons who are not
Affiliates of the Borrower in such Person’s co-ownership interest in
Intellectual Property that such Person co-owns together with any Group Member;
and

(z) during the Challenge Period, Liens securing Reserved Claims and/or the
Senior Lien Loans (as defined in the Existing Loan Agreement).

“Permitted Unsecured Indebtedness” shall mean unsecured Indebtedness of the
Group Members (other than Excluded Subsidiaries) other than unsecured
Indebtedness described in clauses (a) through (m) (inclusive) and clause (p) of
the definition of “Permitted Indebtedness”, provided that, (i) solely in the
case of such unsecured Indebtedness incurred by the US Borrower or any Domestic
Subsidiary (other than Excluded Subsidiaries), in the event that such unsecured
Indebtedness, when aggregated with all other Permitted Unsecured Indebtedness of
the US Borrower and its Domestic Subsidiaries (other than Excluded Subsidiaries)
then outstanding or to be issued or incurred simultaneously with such unsecured
Indebtedness, exceeds US$1,000,000,000, then on the date such Indebtedness is
incurred, the Consolidated Leverage Ratio shall be less than 3.00 to 1.00 after
giving pro forma effect to the incurrence of such Indebtedness, (ii) with
respect to any revolving credit facility, the amount of Indebtedness for the
purpose of determining compliance with clause (i) of this definition shall equal
the related commitment thereunder and (iii) a portion of the Net Cash Proceeds
of such Indebtedness (other than revolving credit loans) are used to prepay the
Loans in accordance with Section 2.07.

“Personal” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof or other entity of whatever nature).

“Personal Property Security Act” or “PPSA” shall mean the Personal Property
Security Act (Ontario) and the Regulations and ministerial orders thereunder, as
from time to time in effect, provided, however, if attachment, perfection or
priority of Lender’s security interests in any collateral are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
shall mean those personal property security laws in such other jurisdiction for
the purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.

“Plan” shall mean any Canadian Benefit Plan or Canadian Pension Plan.

“Pledged Entity” shall mean the Borrower, each Subsidiary Guarantor and General
Motors Product Services, Inc.

“Pledged Equity” shall mean all of the Equity Interests of a Pledged Entity,
together with all ownership certificates, options or rights of any nature
whatsoever which may be issued, granted or pledged by the owners of such
interests to the Lender while this Loan Agreement is in effect.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

23



--------------------------------------------------------------------------------

“Pledgors” shall mean the US Borrower and the Borrower.

“Post-Closing Agreement” shall mean that certain Post-Closing Agreement, dated
as of July 10, 2009, by and between the Borrower and the Lender, as amended and
restated from time to time.

“Post-Default Rate” shall mean, in respect of any principal of the Loan or any
other amount under this Loan Agreement, the Notes, or any other Loan Document
that is not paid when due to the Lender (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to 2.00% per annum, plus (x) the interest rate
otherwise applicable to the Loan or other amount, or (y) if no interest rate is
otherwise applicable, the sum of (i) CDOR Rate plus (ii) the Spread Amount.

“Pro Forma Cost Savings” shall mean with respect to any period, the reduction in
net costs and related adjustments that (i) were directly attributable to an
acquisition or a Disposition that occurred during the four-quarter period or
after the end of the four-quarter period and on or prior to the applicable
calculation date and calculated on a basis that is consistent with Regulation
S-X, (ii) were actually implemented by the business that was the subject of any
such acquisition or Disposition within six months after the date of the
acquisition or Disposition and prior to the applicable calculation date that are
supportable and quantifiable by the underlying accounting records of such
business or (iii) relate to the business that is the subject of any such
acquisition or Disposition and that the US Borrower reasonably determines are
probable based upon specifically identifiable actions to be taken within six
months of the date of the acquisition or Disposition and, in the case of each of
(i), (ii) and (iii), are described, as provided below, in an officers’
certificate, as if all such reductions in costs had been effected as of the
beginning of such period. Pro Forma Cost Savings described above shall be set
forth in a certificate delivered to the Lender from the US Borrower’s chief
financial officer, treasurer or assistant treasurer that outlines the specific
actions taken or to be taken, the net cost savings achieved or to be achieved
from each such action and that, in the case of clause (iii) above, such savings
have been determined to be probable.

“Proceeds” shall have the meaning assigned to such term under the Uniform
Commercial Code or the Personal Property Security Act (as applicable).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“PV Facility” shall mean the new term loan facility made to the US Borrower by
the Lender in an amount equivalent to the Canadian Dollar Equivalent of
US$3,887,000,000.00 for purposes of funding the pension and/or other
post-employment benefits of the Borrower.

“Receiving Party” shall mean (i) the Lender, its employees, agents, consultants,
contractors, advisors and representatives; (ii) Industry Canada, its employees,
agents, consultants, contractors, advisors and representatives; or (iii) the
Ontario Ministry of Economic Development, its employees, agents, consultants,
contractors, advisors and representatives.

“Records” shall mean all books, instruments, agreements, customer lists, credit
files, computer files, storage media, tapes, disks, cards, software, data,
computer programs,

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

24



--------------------------------------------------------------------------------

printouts and other computer materials and records generated by other media for
the storage of information maintained by any Person with respect to the business
and operations of the Loan Parties and the Collateral.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim (other than the proceeds of any
self-insurance) or any condemnation proceeding relating to any asset of the
Borrower or any Subsidiary Guarantor in each case, in excess of CDN$10,000,000.

“Reference Bank” shall mean the principal office of a bank listed on Schedule 1
of the Bank Act (Canada) as advised by the Lender to the Borrower in writing
from time to time.

“Register” shall have the meaning set forth in Section 12.15.

“Registration Rights Agreement” shall mean the Equity Registration Rights
Agreement, dated as of July 10, 2009, by and among the US Borrower, Treasury,
7176384 Canada Inc., a corporation organized under the laws of Canada, the VEBA,
and Motors Liquidation Company (formerly known as General Motors Corporation), a
Delaware corporation.

“Reinvestment Deferred Amount” shall mean with respect to any Reinvestment
Event, an amount equal to the specified portion of the Net Cash Proceeds
received by any applicable Group Member in connection therewith that is intended
to be reinvested as stated in the applicable Reinvestment Notice.

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event (or committed to be expended pursuant to a
binding contract) to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended (or committed to be expended pursuant to a binding contract) prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event and (b) the date on which the Borrower shall have made a final
determination not to, or shall have otherwise ceased to, acquire or repair
assets useful in the Borrower’s business with all or any portion of the relevant
Reinvestment Deferred Amount.

“Rejected Prepayment Amount” shall meaning set forth in Section 2.07.

“Related Transactions” shall mean each of the transactions described in the
Transaction Documents.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

25



--------------------------------------------------------------------------------

“Relevant Period” shall mean, subject to Section 7.27(a), the period beginning
on the Effective Date and ending on the date that is the latest to occur of the
date a Canadian Entity ceases to own any (i) direct or indirect Equity Interest
in the Borrower, and (ii) of the Loan hereunder.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Applicable Law or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or final and binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserved Claims” shall have the meaning set forth in the US Credit Agreement.

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters (including, without limitation those
matters set forth in Section 7.02(p)), the chief financial officer, treasurer or
assistant treasurer of such Person, an individual so designated from time to
time by such Person’s board of directors or, for the purposes of Section 7.02
only (other than Section 7.02(p)), the secretary or an assistant secretary of
the Borrower, or, in the event any such officer is unavailable at any time he or
she is required to take any action hereunder, “Responsible Officer” shall mean
any officer authorized to act on such officer’s behalf as demonstrated by a
certificate or corporate resolution (or equivalent); provided that the Lender is
notified in writing of the identity of such Responsible Officer. Unless
otherwise qualified, all references to “Responsible Officer” in this Loan
Agreement shall refer to a Responsible Officer of the Borrower.

“Restricted Cash” shall mean cash, in whatever currency of denomination, and
Cash Equivalents of the Borrower or any of its Subsidiaries (i) that is subject
to a Lien (other than (x) the Liens created pursuant to the Collateral Documents
(y) ordinary course set-off rights of depository banks for charges and fees
related to amounts held therewith and (z) Liens for the benefit of any Loan
Party arising under intercompany transactions), or (ii) the use of which is
otherwise restricted pursuant to any Requirement of Law or Contractual
Obligation. Notwithstanding the foregoing, none of the cash, in whatever
currency of denomination, and Cash Equivalents of the Borrower or any of its
Subsidiaries deposited with a trustee of any short-term or long-term voluntary
employee’s beneficiary association which the Borrower or relevant Subsidiary may
access on an unrestricted basis for use in its business shall constitute
Restricted Cash.

“Restricted Payment” shall have the meaning set forth in the US Credit
Agreement.

“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for bankers’ acceptances by leading Canadian banks.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc. and its successors.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

26



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by any Group Member (other than any Excluded
Subsidiary, except Financing Subsidiaries) of real or personal property that has
been or is to be sold or transferred by the applicable Group Member to such
Person, including any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
applicable Group Member.

“Section 363 Sale” shall have the meaning set forth in Section 5.01(c).

“Section 363 Sale Order” shall have the meaning set forth in Section 5.01(c).

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

“Securitization Subsidiary” shall mean any Subsidiary formed for the purpose of,
and that engages in, one or more receivables or securitization financing
facilities and other activities reasonably related thereto.

“Security Agreements” shall mean collectively, (a) that certain General Security
Agreement, dated as of the Original Agreement Effective Date between the
Borrower and the Lender, (b) those certain General Security Agreements, dated as
of the Original Agreement Effective Date between the applicable Subsidiary
Guarantor and the Lender, and (c) that certain Deed of Hypothec, dated the
Original Agreement Effective Date, between the Borrower and the Lender, each as
amended, restated, supplemented or otherwise modified from time to time.

“Senior Canadian Employee” shall mean, with respect to the Borrower and its
majority owned Canadian Subsidiaries (other than CAMI Automotive Inc.)
collectively, any of their employees who are one of the five (5) most highly
compensated employees of the Borrower and its majority owned Canadian
Subsidiaries (other than CAMI Automotive Inc.).

“Senior Employee” shall mean any of the 25 most highly compensated employees
(including the SEOs) of the US Borrower and its Subsidiaries, as determined
pursuant to the rules set forth in 31 C.F.R. Part 30.

“SEO” shall mean a senior executive officer of the US Borrower as defined in the
EESA and any interpretation of such term by the Treasury thereunder, including
the rules set forth in 3 1 C.F.R. Part 30.

“Specified Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA and any other plan, arrangement or agreement which
provides for compensation, benefits, fringe benefits or other remuneration to
any employee, former employee, individual independent contractor or director,
including any bonus, incentive, supplemental retirement plan, golden parachute,
employment, individual consulting, change of control, bonus or retention
agreement, whether provided directly or indirectly by any Group Member or
otherwise.

“Spread Amount” shall mean 5.00% per annum.

“Stockholders Agreement” shall mean Stockholders Agreement, dated as of
July 10,2009, among the US Borrower, the Treasury, 7176384 Canada Inc. and the
VEBA.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

27



--------------------------------------------------------------------------------

“Structured Financing” shall mean Indebtedness (including any Sale/Leaseback
Transaction) issued or incurred by any Structured Financing Subsidiary.

“Structured Financing Subsidiary” shall mean any Financing Subsidiary or
Securitization Subsidiary.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or shall have the right to have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person. Unless otherwise
qualified, all references to a “Subsidiary” or “Subsidiaries” in this Loan
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” shall mean collectively: 1908 Holdings, Parkwood
Holdings Ltd., GM Overseas Funding LLC; and Subsidiary Guarantor means any one
of them.

“Supplier Receivables Facility” shall have the meaning set forth in the US
Credit Agreement.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement.”

“TARP Covenants” shall mean the collective reference to the affirmative
covenants in sections 7.14, 7.15, 7.16 and 7.25.

“TARP Covenant Modification” shall have the meaning set forth in
Section 7.27(a).

“TARP Laws” shall mean EESA and other laws of the United States adopted pursuant
to the Troubled Assets Relief Program.

“taxes” shall mean, except as the context otherwise requires, all taxes of any
kind or nature whatsoever together with penalties, fines, additions to tax and
interest thereon.

“Technical Information” shall mean all domestic and foreign trade secrets,
ideas, concepts, methods, techniques, processes, proprietary information,
technology, know how, formulae, and other general intangibles of like nature now
existing or hereafter acquired or owned by the Borrower (including without
limitation all domestic and foreign trade secrets, ideas, concepts, methods,
techniques, processes, proprietary information, technology, know how, formulae,
and other general intangibles of like nature).

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

28



--------------------------------------------------------------------------------

“Technical Information Licenses” shall mean all licenses, contracts or other
agreements, whether written or oral, naming the Borrower as licensee or licensor
and providing for the grant of any right to use any Technical Information.

“Trademark Licenses” shall mean all licenses, contracts or other agreements,
whether written or oral, naming the Borrower or any Subsidiary Guarantor as
licensor or licensee and providing for the grant of any right concerning any
Trademark, and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by the Borrower or any Subsidiary Guarantor
and now or hereafter covered by such licenses (including, without limitation,
all Trademark Licenses described in Schedule 6.22 hereto).

“Trademarks” shall mean all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade dress, trade names, business names,
d/b/a’s, Internet domain names, trade styles, designs, logos and other source or
business identifiers and all general intangibles of like nature, now or
hereafter owned, adopted or acquired by the Borrower or any Subsidiary Guarantor
(including, without limitation, all domestic and foreign trademarks, service
marks, collective marks, certification marks, trade dress, trade names, business
names, d/b/a’s, Internet domain names, trade styles, designs, logos and other
source or business identifiers described in Schedule 6.22 hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the Canadian
Intellectual Property Office or in any similar office or agency in any other
country or any political subdivision thereof), and all reissues, extensions or
renewals thereof, together with all goodwill of the business symbolized by such
marks.

“Transaction Documents” shall mean each of, and collectively, (i) the Master
Transaction Agreement, (ii) the Section 363 Sale Order, (iii) the COCA, (iv) the
GMCL Pension Agreement, (v) the Registration Rights Agreement, (vi) the
Stockholders Agreement, (vii) the Canadian Subscription Agreement, (viii) the
United States Subscription Agreement, (ix) Health Care Trust Agreement, and
(x) the related manufacturing agreements, asset purchase agreements,
organizational documents, finance support agreements and all other related
documentation, each as amended, supplemented or modified from time to time.

“Treasury” shall mean The United States Department of the Treasury.

“Treasury Rejection Notice” shall mean a notice from the Treasury to the US
Borrower rejecting a mandatory prepayment arising under Section 2.5(a) of the US
Credit Agreement following the initial offer to repay the loans thereunder in
accordance with Section 2.5(g) of the US Credit Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

29



--------------------------------------------------------------------------------

“United States” or “U.S.” shall mean the United States of America.

“United States Dollars” or “US$” shall mean lawful currency of the United States
of America.

“United States Subscription Agreement” shall mean that certain United States
Contribution & Subscription Agreement, in substantially the form annexed to the
Additional Canadian Facilities Term Sheet.

“US Bankruptcy Case” shall mean the case under Chapter 11 of the Bankruptcy Code
relating to the US Borrower.

“US Borrower” shall mean General Motors Company, formerly NGMCO, Inc., a
Delaware corporation and successor in interest to Vehicle Acquisition Holdings
LLC, a Delaware limited liability company, which is the direct or indirect
parent of the Borrower.

“US Collateral” shall have the meaning given to the term “Collateral” set forth
in the US Credit Agreement.

“US Credit Agreement” shall mean the First Lien Credit Agreement dated as of
July 10, 2009 among the US Borrower, the guarantors thereunder and the Treasury,
as the same may be amended, restated, supplemented or modified from time to
time.

“US Dollar Equivalent” shall mean, on any date of determination, with respect to
any amounts denominated in Canadian Dollars, the equivalent in US Dollars of
such amount as determined by the Lender in accordance with normal banking
industry practice using the Exchange Rate on the date of determination.

“US Parent Guarantor” shall mean any parent entity of the US Borrower which
becomes a guarantor under the US Credit Agreement.

“VEBA” shall have the meaning set forth in the US Credit Agreement.

“VEBA Note Facility” shall have the meaning set forth in the US Credit
Agreement.

“VEBA Rejection Notice” shall mean a notice from the VEBA to the US Borrower
rejecting a mandatory prepayment arising under Section 2.5(a) of the VEBA Note
Facility following the initial offer to prepay the notes thereunder in
accordance with Section 2.5(g) of the VEBA Note Facility.

“Wholly Owned Subsidiary” shall mean as to any Person, any other Person all of
the Equity Interests of which (other than directors’ qualifying shares required
by law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

1.02 Interpretation. The following rules of this Section 1.02 apply unless the
context requires otherwise. A gender includes all genders. Where a word or
phrase is defined, its other grammatical forms have a corresponding meaning. A
reference to a subsection, Section, Appendix, Annex or Exhibit is, unless
otherwise specified, a reference to a Section of, or annex or exhibit to, this
Loan Agreement. A reference to a party to this Loan Agreement or another

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

30



--------------------------------------------------------------------------------

agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document (including any Loan
Document) is to the agreement or document as amended, restated, modified,
novated, supplemented or replaced, except to the extent prohibited thereby or by
any Loan Document and in effect from time to time in accordance with the terms
thereof. References to any statute shall be to such statute as amended or
modified from time to time and to any successor legislation thereto, in each
case as in effect at the time any such reference is operative. A reference to
writing includes a facsimile transmission and any means of reproducing words in
a tangible and permanently visible form. A reference to conduct includes,
without limitation, an omission, statement or undertaking, whether or not in
writing. The words “hereof”, “herein”, “hereunder” and similar words refer to
this Loan Agreement as a whole and not to any particular provision of this Loan
Agreement. The term “including” is not limiting and means “including without
limitation”. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”. Whenever any provision in any Loan Document refers to the knowledge
(or an analogous phrase) of such Person, such words are intended to signify that
a member of the board of directors, President, Chief Financial Officer or
General Counsel of such Person has actual knowledge or awareness of a particular
fact or circumstance or that such Person, if it had exercised reasonable
diligence, would have known or been aware of such fact or circumstance.

Except where otherwise provided in this Loan Agreement, any determination,
consent, approval, statement or certificate made or confirmed in writing with
notice to the Borrower by the Lender or an authorized officer of the Lender
provided for in this Loan Agreement is conclusive and binds the parties in the
absence of manifest error. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing related to such agreement.

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where a Loan Party is required to provide any document to
the Lender under the terms of this Loan Agreement, the relevant document shall
be provided in writing or printed form unless the Lender requests otherwise. At
the request of the Lender, the document shall be provided in computer disk form
or both printed and computer disk form.

This Loan Agreement is the result of negotiations among, and has been reviewed
by counsel to, the Lender and the Loan Parties, and is the product of all
parties. In the interpretation of this Loan Agreement, no rule of construction
shall apply to disadvantage one party on the ground that such party proposed or
was involved in the preparation of any particular provision of this Loan
Agreement or this Loan Agreement itself. Except where otherwise expressly
stated, the Lender may give or withhold, or give conditionally, approvals and
consents and may form opinions and make determinations at its absolute
discretion. Any requirement of good faith, discretion or judgment by the Lender
shall not be construed to require the Lender to request or await receipt of
information or documentation not immediately available from or with respect to
the Borrower, any other Loan Party, any other Person, or the Collateral
themselves.

The parties hereto agree that the terms “Senior Lien”, “Senior Lien Lender”,
“Senior Lien Loan Agreements”, “Special Interest Notes” and “Permitted
Dispositions” are

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

31



--------------------------------------------------------------------------------

intentionally deleted from this Loan Agreement, and to the extent such terms are
used or referenced in a Loan Document, such terms shall be deemed to be deleted
from such Loan Document and such Loan Document shall be interpreted without
regard to such term.

For purposes of this Loan Agreement and the other Loan Documents, with respect
to any monetary amounts in a currency other than Canadian Dollars, the US Dollar
Equivalent thereof shall be determined based on the Exchange Rate in effect at
the time of such determination (unless otherwise explicitly provided herein).

1.03 Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared, in accordance with GAAP;
provided the financial statements required to be delivered by the Borrower need
not be prepared in accordance with GAAP.

SECTION 2. LOAN, NOTES AND PAYMENTS.

2.01 Loan. The Borrower hereby acknowledges that it is indebted to the Lender in
respect of the Remaining Existing Loan Agreement Advances in the aggregate
principal amount of CDN$1,497,071,186, being the Canadian Dollar Equivalent of
US$1,288,135,593 (the “Loan”), calculated on the day before the Effective Date.
Any portion of the Loan which is repaid or prepaid may not be reborrowed.

2.02 Notes. The Borrower shall execute and deliver the Initial Note (the
“Initial Note”) on the Effective Date. Following any assignment or transfer of
the Loan pursuant to Section 12.15, the Borrower agrees that, upon the request
of the Lender, the Borrower shall promptly execute and deliver to the Lender
replacement Notes reflecting the portion of the Loan assigned or transferred and
the portion of the Loan retained by the Lender, if any.

2.03 [Reserved].

2.04 Inability to Determine Interest Rate; Illegality. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of CDOR Rate:

(a) the Lender determines, which determination shall be conclusive, that
quotations of rates for banker acceptances’ referred to in the definition of
“CDOR Rate” in Section 1.01 hereof are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for the Loan as provided herein; or

(b) the Lender determines, which determination shall be conclusive, that the
Spread Amount plus the relevant rate of interest referred to in the definition
of “CDOR Rate” in Section 1.01 hereof upon the basis of which the rate of
interest for the Loan is to be determined is not likely adequately to cover the
cost to the Lender of making or maintaining the Loan; or

(c) it becomes unlawful for the Lender to make or maintain the Loan hereunder
using CDOR Rate; then the Lender shall give the Borrower prompt notice thereof
and, so long as such condition remains in effect, the Borrower shall pay
interest on the outstanding Loan at a rate per annum as determined by the Lender
taking into account the cost to the Lender of making and maintaining the Loan.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

32



--------------------------------------------------------------------------------

2.05 Repayment of the Loan; Interest.

(a) On the Maturity Date, the Borrower shall repay to the Lender the principal
amount of the Loan, together with all interest thereon accruing under this Loan
Agreement.

(b) The Loan shall bear interest on the unpaid principal amount thereof at a
rate per annum equal to the CDOR Rate plus the Spread Amount, payable in arrears
(i) on each Interest Payment Date in respect of the previous Interest Period,
(ii) on the Maturity Date and (iii) on payment or prepayment of the Loan in
whole or in part, in the amount of interest accrued on the amount paid or
prepaid, provided that interest accruing pursuant to paragraphs (c) or (d) of
this section shall be payable from time to time on demand and, if not paid,
shall be compounded annually on the last calendar day of each year.

(c) If all or a portion of the Loan, any interest payable on the Loan or any fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the Post-Default Rate, in each case from
the date of such non-payment until such amount is paid in full (as well after as
before judgment).

(d) Upon the occurrence and continuance of any Default or Event of Default, at
the option of the Lender, the Loan, any fee or other amount payable hereunder
shall bear interest at a rate per annum equal to the Post-Default Rate, in each
case from the date of such Default or Event of Default until such amount is paid
in full (as well after as before judgment).

(e) [Reserved]

(f) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Loan Agreement and the other Loan Documents (and stated herein or therein,
as applicable, to be computed on the basis of a 365 or 366 (as the case may be)
day year or any other period of time less than a calendar year) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 365 or 366 (as the case may be) or such
other period of time.

(g) If any provision of this Loan Agreement or of any of the other Loan
Documents would obligate the Borrower, any other Loan Party or any Guarantor to
make any payment of interest or any other amount payable to the Lender, the
Government of Canada, or the Government of Ontario (each a “Recipient”) in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by the Recipient of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Recipient of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Recipient under this Loan Agreement and the
other Loan Documents, and (2) thereafter, by reducing any fees, commissions,
premiums and other amounts required to be paid to such Recipient which would
constitute “interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

33



--------------------------------------------------------------------------------

adjustments contemplated thereby, if a Recipient shall have received an amount
in excess of the maximum permitted by Applicable Law or that section of the
Criminal Code (Canada), the Borrower shall be entitled, by notice in writing to
such Recipient, to obtain reimbursement from such Recipient in an amount equal
to such excess and, pending such reimbursement, such amount shall be deemed to
be an amount payable by such Recipient to Borrower. Any amount or rate of
interest referred to in this Section 2.05(g) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that the loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from date of this Loan Agreement to the Maturity Date
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Lender shall be conclusive for the
purposes of such determination.

2.06 Optional Prepayments.

(a) The Loan is prepayable without premium or penalty, in whole or in part at
any time, in accordance herewith and subject to clause (b) below. Amounts repaid
may not be reborrowed. If the Borrower intends to prepay the Loan in whole or in
part from any source, the Borrower shall give five (5) Business Days’ prior
written notice thereof to the Lender. If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments shall be in an aggregate principal amount of at least CDN$20,000,000
and in integral multiples of CDN$20,000,000 thereafter.

(b) In connection with each prepayment, other than on an Interest Payment Date,
the Borrower shall indemnify the Lender and hold the Lender harmless from any
actual loss or expense which the Lender may sustain or incur arising from
(i) the re-employment of funds obtained by the Lender to maintain the Loan
hereunder or (ii) fees payable to terminate the deposits from which such funds
were obtained, in either case, which actual loss or expense shall be equal to an
amount equal to the excess, as reasonably determined by the Lender, of (x) its
cost of obtaining funds for the Loan for the period from the date of such
payment through the next Interest Payment Date over (y) the amount of interest
likely to be realized by the Lender in redeploying the funds not utilized by
reason of such payment for such period. This Section 2.06 shall survive
termination of this Loan Agreement and payment of the Notes.

(c) Notwithstanding the Borrower’s right to prepay the Loan pursuant to this
Section 2.06, in no event will the Lender’s Lien on any of the Facility
Collateral be released upon any such prepayment until payment in full of the
Loan and the satisfaction of all other Obligations, except as provided in
Sections 2.07 or 4.05.

2.07 Mandatory Prepayments.

(a) The Borrower shall be obliged to make the following prepayments of the Loan
(each a “Mandatory Prepayment”):

(i) If any Additional First Lien Indebtedness or Permitted Unsecured
Indebtedness is incurred by any Group Member other than an Excluded Subsidiary,
then promptly upon such incurrence (and in any case not more than twenty
(20) Business Days

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

34



--------------------------------------------------------------------------------

thereafter), the Loans shall be prepaid by an amount equal to the Applicable Net
Cash Proceeds of such incurrence, as set forth in Section 2.07(c). If any amount
in respect of Attributable Obligations under a Sale/Leaseback Transaction is
required to be applied as a prepayment of the Loans pursuant to clause (1) of
the definition of “Permitted Indebtedness,” then promptly upon the occurrence of
such Sale/Leaseback Transaction (and in any case not more than twenty Business
Days thereafter), the Loans shall be prepaid by an amount equal to the
Applicable Net Cash Proceeds of such Sale/Leaseback Transaction, as set forth in
Section 2.07(c). With respect to any such Indebtedness incurred by a Foreign
Subsidiary, the aggregate amount of the Applicable Net Cash Proceeds thereof
required to be applied pursuant to Section 2.07(c) to the prepayment of the Loan
shall be subject to reduction to the extent that expatriation of such Applicable
Net Cash Proceeds (i) would result in material adverse tax or legal consequences
(including, without limitation, violation of Contractual Obligations),
(ii) would be reasonably likely to result in adverse personal liability of any
director of any Group Member, or (iii) would result in the insolvency of the
applicable Foreign Subsidiary. The provisions of this Section 2.07(a)(i) do not
constitute a consent to the incurrence of any Indebtedness by any Group Member
to which consent is otherwise required under this Loan Agreement or the other
Loan Documents. Notwithstanding the foregoing, no prepayment shall be required
under this Section 2.07(a)(i) if (A) the aggregate principal amount of
Indebtedness and any Attributable Obligations incurred by the applicable Group
Member on the date of incurrence does not exceed US$5,000,000, or (B) the
Indebtedness was incurred or issued by a Foreign Subsidiary, General Motors
China, Inc. or GM APO Holdings LLC solely for the purpose of funding operations
outside the United States and Canada.

(ii) If on any date the Borrower or any Subsidiary Guarantor shall receive Net
Cash Proceeds from any Asset Sale, Recovery Event or Extraordinary Receipt, then
unless a Reinvestment Notice shall be delivered in respect of any Asset Sale or
Recovery Event, promptly upon receipt of such Net Cash Proceeds (and in any case
not more than twenty (20) Business Days thereafter), the Loan shall be prepaid
by an amount equal to the amount of such Net Cash Proceeds, as set forth in
Section 2.07(c); provided that, on each Reinvestment Prepayment Date, the Loans
shall be prepaid by an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event, as set forth in Section 2.07(c).
With respect to any Net Cash Proceeds realized or received by an applicable
Foreign Subsidiary in connection with any Asset Sale, Recovery Event or
Extraordinary Receipt, the aggregate amount of such Net Cash Proceeds required
to be applied pursuant to this Section 2.07(a)(ii) to the prepayment of the Loan
shall be subject to reduction to the extent that expatriation of such Net Cash
Proceeds (i) would result in material adverse tax or legal consequences
(including, without limitation, violation of Contractual Obligations),
(ii) would be reasonably likely to result in adverse personal liability of any
director of any applicable Group Member, or (iii) would result in the insolvency
of the applicable Foreign Subsidiary. The provisions of this Section 2.07(a)(ii)
do not constitute a consent to the consummation of any Disposition not permitted
by Section 8.10.

(b) Notwithstanding the foregoing provisions of paragraph (a)(ii) above with
respect to Asset Sales resulting from, as applicable, (1) the sale of the
Borrower’s interest in any of Hummer, AC Delco, Saab, Saturn or OnStar, or
(2) the sale of any of the properties known as the Oshawa Truck Plant, Windsor
Transmission Plant, St. Catharines Powertrain Ontario Street Facility, the
Queensway Dealership Properties, the Edmonton, Woodstock parts distribution
warehouses, Mandatory Prepayment of the Net Cash Proceeds shall not be required
to the extent the Lender agrees that such Net Cash Proceeds may be retained by
the Borrower for the purpose of implementing a business plan approved by the
Lender.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

35



--------------------------------------------------------------------------------

(c) Amounts to be applied in connection with prepayments made pursuant to
Section 2.06 and this Section 2.07 shall be applied, (i) first, to pay accrued
and unpaid interest in respect of the Loans and all other Obligations then due
and payable other than principal under the Loans, and (ii) second, to repay the
Loans. Any such prepayment shall be accompanied by a notice to the Lender
specifying the amount of such prepayment.

(d) Notwithstanding anything to the contrary in Section 2.07(c), with respect to
the amount of any mandatory prepayment required to be made pursuant to
Section 2.07(a)(i) or (ii), as applicable (the “Mandatory Prepayment Amount”),
at any time when EDC is a Lender hereunder, the Borrower may, in lieu of
applying EDC’s Percentage of such amount to the Mandatory Prepayment of the Loan
of EDC as provided in Section 2.07(c), on the date specified in
Section 2.07(a)(i) or (ii), as applicable (the “Offer Date”), for such Mandatory
Prepayment, deliver a written offer to EDC to permit EDC to decline all or a
portion of such Mandatory Prepayment; provided that, the Borrower shall pay to
each Lender other than EDC such Lender’s pro rata share of such Mandatory
Prepayment as otherwise required by Section 2.07(a)(i) or (ii), as applicable.
If, no later than five (5) Business Days following the Offer Date (the
“Mandatory Prepayment Date”), (i) EDC and the Borrower have mutually agreed, EDC
may deliver a written notice to reject (an “EDC Rejection Notice”) all or a
portion of the applicable Mandatory Prepayment Amount (such rejected amount, the
“Rejected Prepayment Amount”), in which case the Borrower may retain the
Rejected Prepayment Amount, and (ii) otherwise, the Loan of EDC shall be repaid
on the Mandatory Prepayment Date, together with all accrued and unpaid interest
thereon. For avoidance of doubt, EDC is the sole Lender that may reject a
Mandatory Prepayment pursuant to this Section 2.07(d) and such right shall not
be available to any other Lender.

(e) If on any date, the Borrower or the US Borrower shall have received a
Treasury Rejection Notice or a VEBA Rejection Notice, the Borrower shall at any
time when EDC is a Lender hereunder, deliver a written offer to EDC to prepay on
the date that is five (5) Business Days after the date of the Treasury Rejection
Notice or the VEBA Rejection Notice, as applicable, the Loan held by EDC by an
amount equal to the Applicable Rejected Prepayment Amount. EDC may, in its sole
discretion, elect to reject all or a portion of such Applicable Rejected
Prepayment Amount. Any amounts rejected by EDC following any offer pursuant to
this Section 2.07(e) may be retained by the Borrower provided that, the Borrower
may not use any portion of any Applicable Rejected Prepayment Amount to make an
optional prepayment pursuant to Section 2.06. For the avoidance of doubt, EDC is
the sole Lender that shall be offered, and shall have the right to reject, any
Applicable Rejected Prepayment Amount.

(f) Notwithstanding anything to the contrary set forth herein, the Borrower
shall not be required to make an offer to EDC pursuant to this Section 2.07 in
excess of the outstanding principal balance of the EDC’s Loans.

(g) Notwithstanding anything to the contrary in the Loan Documents, if, on
June 30, 2010 any funds remain on deposit in the Escrow Account (as defined in
the US Credit Agreement), the Borrower shall apply an amount equal to 16.102% of
such funds to the prepayment of the Loan as set forth in Section 2.07(c),
provided that, the Borrower may request that the date on which all or a portion
of such funds shall be applied to such prepayment be extended to a date not
later than June 30, 2011, which may be consented to by the Treasury in its sole
discretion.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

36



--------------------------------------------------------------------------------

2.08 Requirements of Law.

(a) If any Requirement of Law (other than with respect to any amendment made to
the Lender’s certificate of incorporation, by laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Loan Agreement, the Notes, or the Loan or change the basis of taxation of
payments to the Lender in respect thereof (provided that, this clause (i) shall
not apply to any withholding taxes or taxes covered by Section 3.03);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement or otherwise impose any cost on the
Lender in connection with funding or maintaining the Loan or other extensions of
credit, which is not otherwise included in the determination of CDOR Rate
hereunder;

(iii) shall impose on the Lender any other condition;

(iv) and the result of any of the foregoing is to increase the cost to the
Lender, by an amount which the Lender deems to be material, of making,
continuing or maintaining the Loan or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay the
Lender such additional amount or amounts as will compensate the Lender for such
increased cost or reduced amount receivable thereafter incurred.

(b) If the Lender shall have determined in its sole discretion that the adoption
of or any change in any Requirement of Law (other than with respect to any
amendment made to the Lender’s certificate of incorporation, by-laws or other
organizational or governing documents) regarding capital adequacy or in the
interpretation or application thereof or compliance by the Lender or any Person
controlling the Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on the Lender’s or such Person’s capital as a consequence of any
obligations hereunder to a level below that which the Lender or such Person
(taking into consideration the Lender’s or such Person’s policies with respect
to capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, the Borrower shall promptly pay to the Lender such additional
amount or amounts as will thereafter compensate the Lender for such reduction.

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted by the Lender to the Borrower
shall be conclusive in the absence of manifest error.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

37



--------------------------------------------------------------------------------

2.09 [Reserved].

2.10 Funding Indemnity. Upon demand of the Lender from time to time, the
Borrower shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by the Lender as a result of any failure
by the Borrower to prepay the Loan on the date or in the amount notified by the
Borrower, including, any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by the Lender to
maintain the Loan or from fees payable to terminate the deposits from which such
funds were obtained. The Lender shall provide the Borrower with a notice setting
forth in reasonable detail the basis for the Lender’s demand, which shall be
conclusive absent manifest error. The Borrower shall pay such amount within ten
(10) calendar days after receipt of such notice. This Section 2.10 shall survive
the payment in full of the Obligations and the termination of the Loan
Documents.

2.11 Receipt of Payment. If the Lender receives from or on behalf of any Loan
Party any amount under this Loan Agreement or any other Loan Document in a
currency other than the currency in which the Obligations are denominated (the
“Obligation Currency”), including by way of enforcement upon Collateral, the
Lender is hereby authorized to, and may, convert such currency into the
Obligation Currency for application to the Obligations in accordance with this
Loan Agreement. The Obligations shall be satisfied only to the extent of the
amount of the Obligation Currency received by the Lender from such conversion of
the Obligations and only as of the date on which such conversion is completed.
Notwithstanding the foregoing, the Lender has no obligation to accept payment in
a currency other than the Obligation Currency.

2.12 Judgment Currency. Without limiting and in addition to Section 2.11, if for
the purposes of obtaining judgment in any court in any jurisdiction with respect
to this Loan Agreement or any other Loan Document to which any Loan Party is
party it becomes necessary to convert into the currency of such jurisdiction
(herein called the “Judgment Currency”) any amount due hereunder in any currency
other than the Judgment Currency, then conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which judgment is
given. For this purpose, “rate of exchange” means the average rate at which the
Reference Banks would, on the relevant date at or about 12:00 noon (Ottawa,
Ontario, Canada time), be prepared to sell a similar amount of such currency in
Toronto, Ontario, Canada against the Judgment Currency. In the event that there
is a change in the rate of exchange prevailing between the Business Day before
the day on which the judgment is given and the date of payment of the amount
due, the Loan Party will, on the date of payment, pay such additional amounts
(if any) as may be necessary to ensure that the amount paid on such date is the
amount in the Judgment Currency which when converted at the rate of exchange
prevailing on the date of payment is the amount then due under this Loan
Agreement or such other applicable Loan Document in such other currency. Any
additional amount due from any Loan Party under this section will be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of any of the Loan Documents.

SECTION 3. PAYMENTS; COMPUTATIONS: TAXES.

3.01 Payments. Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under the Loan
Documents, shall be made in Canadian Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to the Lender at the account set
forth below not later than 5:00 p.m. (Ottawa,

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

38



--------------------------------------------------------------------------------

Ontario, Canada time), on the date on which such payment shall be due. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
The Borrower acknowledges that it has no rights of withdrawal from the
aforementioned account.

All payments should be made to the following account maintained by the Lender:

***

Indicates that text has been omitted which is the subject of a confidential
treatment request. This text is separately filed with the Securities and
Exchange Commission.

3.02 Computations. Interest on the Loan shall be computed on the basis of a 365
day year for the actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable.

3.03 Taxes.

(a) Except as required by Applicable Law, all payments made by the Borrower
under this Loan Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net or overall gross income taxes or
net or overall gross profit taxes, franchise taxes (imposed in lieu of net or
overall gross income taxes), capital taxes and branch profit taxes imposed on
the Lender as a result of a present or former connection between the Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this Loan
Agreement or any other Loan Document). If any such non-excluded taxes (such
taxes, excluding Excluded Taxes, the “Non-Excluded Taxes”) are required to be
withheld from any amounts payable by the Borrower to the Lender hereunder, the
amounts so payable to the Lender shall be increased so that after making or
allowing for all such required withholdings (including withholdings applicable
to additional amounts payable under this Section 3.03) the Lender receives an
amount equal to the sum it would have received had no such withholdings been
required; provided, however, that the Borrower shall not be required to increase
any such amounts payable to the Lender with respect to any Non-Excluded Taxes
that are (i) attributable to the Lender’s failure to comply with the
requirements of paragraph (d) of this Section 3.03, (ii) taxes imposed by way of
withholding on net or gross income, but not excluding such taxes arising as a
result of a change in Applicable Law occurring after (A) the date that the
Lender became a party to this Loan Agreement (unless after that date the Lender
has designated a new lending office, in which case sub-clause (C) below shall
apply), or (B) with respect to an assignment, acquisition or grant of a
participation, the effective date of such assignment, acquisition or
participation, except to the

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

39



--------------------------------------------------------------------------------

extent that the Lender’s predecessor was entitled to such amounts, or (C) with
respect to the designation of a new lending office, the effective date of such
designation, except to the extent the Lender was entitled to receive such
amounts with respect to its previous lending office, and (iii) taxes resulting
from the Lender’s gross negligence or willful misconduct (collectively, and
together with the taxes excluded by the first sentence of this Section 3.03,
“Excluded Taxes”).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter, the Borrower shall send to the Lender, a
certified copy of an original official receipt received by the Borrower showing
payment thereof (or if an official receipt is not available, such other evidence
of payment as shall be reasonably satisfactory to such Lender). If the Borrower
fails to pay any Non-Excluded Taxes or Other Taxes required to be paid by the
Borrower under this Section when due to the appropriate taxing authority or
fails to remit to the Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender and hold the Lender harmless
against any such Non-Excluded Taxes or Other Taxes and for any incremental
taxes, interest or penalties that may become payable by the Lender as a result
of any such failure to remit or pay. The agreements in this Section shall
survive the termination of this Loan Agreement and the payment of the Loan and
all other amounts payable hereunder.

(d) If the Lender is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Loan Agreement then the Lender shall deliver to the Borrower, at the time
or times prescribed by Applicable Law or reasonably requested by the Borrower,
such properly completed and executed documentation as will permit such payments
to be made without withholding or at a reduced rate, provided that the Lender is
legally entitled to complete, execute and deliver such documentation and in the
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of the Lender.

(e) If the Lender determines that it has received a refund, credit, or other
reduction of taxes in respect of any Non-Excluded Taxes or Other Taxes paid by
the Borrower, as to which it has been indemnified by the Borrower, or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.03, the Lender shall within sixty (60) days from the date of actual
receipt of such refund or the filing of the tax return in which such credit or
other reduction results in a lower tax payment, pay over such refund or the
amount of such tax reduction to the Borrower (but only to the extent of such
Non-Excluded Taxes or Other Taxes paid by the Borrower, indemnity payments made
by the Borrower with respect to such Non-Excluded Taxes or Other Taxes, or
additional amounts paid by the Borrower with respect to such Non-Excluded Taxes
or Other Taxes, as applicable), net of all out of pocket expenses of the Lender,
and without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund). Notwithstanding anything to the contrary
in this Loan Agreement, upon the request of the Lender, the Borrower agrees to
repay any amount paid over to the Borrower pursuant to the immediately preceding
sentence (plus penalties, interest, or other charges) if the Lender is required
to repay such amount to the taxing Governmental Authority.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

40



--------------------------------------------------------------------------------

(f) If on a payment of interest due prior to 2010 from the Borrower to a Lender
that is an Affiliate of the Borrower and a resident of the United States for the
purposes of the Canada-United States Income Tax Convention (1980), the Borrower
would otherwise be liable to pay additional amounts thereon pursuant to this
Section 3.03, then the Borrower shall be entitled to postpone and defer payment
of such interest to such Lender until the first Business Day of January 2010.

SECTION 4. CERTAIN COLLATERAL PROVISIONS.

4.01 Changes in Locations, Name. etc. If any Loan Party (i) changes the location
of its chief executive office/chief place of business from that specified in
Section 6.09 hereof, (ii) changes its name, identity or corporate structure (or
the equivalent) or changes the location where it maintains records with respect
to the Collateral, or (iii) reincorporates or reorganizes under the laws of
another jurisdiction, it shall give the Lender written notice thereof not later
than ten (10) calendar days after such event occurs, and shall deliver to the
Lender all Uniform Commercial Code (if applicable) and Personal Property
Security Act financing statements and amendments as the Lender shall request and
take all other actions deemed reasonably necessary by the Lender to continue its
perfected status in the Collateral with the same or better priority.

4.02 Performance by the Lender of the Borrower’s Obligations. If the Borrower or
any Subsidiary Guarantor fails to perform or comply with any of its obligations
contained in the Loan Documents, the Lender may itself perform or comply, or
otherwise cause performance or compliance, with such obligations and the
reasonable out-of-pocket expenses of the Lender incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Post-Default Rate, shall be payable by the Borrower or any
Subsidiary Guarantor to the Lender on demand and shall constitute Obligations.

4.03 Proceeds. If an Event of Default shall occur and be continuing, (a) all
proceeds of collateral received by the Borrower or any Subsidiary Guarantor
consisting of cash, checks and Cash Equivalents shall be held by the Borrower or
any Subsidiary Guarantor in trust for the Lender, segregated from other funds of
the Borrower or any Subsidiary Guarantor, and shall forthwith upon receipt by
the Borrower or any Subsidiary Guarantor be turned over to the Lender in the
exact form received by the Borrower or any such Subsidiary Guarantor (duly
endorsed by the Borrower or any Subsidiary Guarantor to the Lender, if
required), and (b) any and all such proceeds received by the Borrower or any
Subsidiary Guarantor and turned over to the Lender will be applied by the Lender
against, the Obligations (whether matured or unmatured), such application to be
in such order as the Lender shall elect. For purposes hereof, proceeds shall
include, but not be limited to, all principal and interest payments, royalty
payments, license fees, all prepayments and payoffs, all dividends and
distributions, insurance claims, condemnation awards, sale proceeds, rents and
any other income and all other amounts received with respect to the Collateral
and upon the liquidation of any Collateral, all such proceeds received by the
Lender will be applied by the Lender in such order as the Lender shall elect.
Any balance of such proceeds remaining after the Obligations shall have been
paid in full and this Loan Agreement shall have been terminated shall be
promptly paid over to the Borrower or any Subsidiary Guarantor or to whomsoever
may be lawfully entitled to receive the same.

4.04 Release of Security Interest Upon Satisfaction of all Obligations. Upon
termination of this Loan Agreement and repayment to the Lender of all
Obligations and the performance of all obligations under the Loan Documents, the
Lender shall release its security

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

41



--------------------------------------------------------------------------------

interest in any remaining Collateral; provided that if any payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Loan Party, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or a trustee or similar officer for
any Loan Party or any substantial part of its Property, or otherwise, this Loan
Agreement, the Loan Documents and all rights hereunder and thereunder and the
Liens created by the Loan Documents shall continue to be effective, or be
reinstated, until such payments have been made.

4.05 Partial Release of Collateral. Provided that no Event of Default shall then
exist, the Lender shall, in connection with any Disposition of any Collateral
permitted under this Loan Agreement (other than dispositions of Collateral
between and among Loan Parties), release from the Lien of the Loan Documents the
portion of the Collateral Disposed of, upon the applicable Loan Parties’
satisfaction of each of the following conditions:

(a) the Borrower shall provide the Lender with at least ten (10) Business Days
prior written notice of its request to obtain a release of such Collateral;

(b) if the Borrower is required to make a prepayment pursuant to Section 2.07,
the Lender shall have received a wire transfer of immediately available funds in
the amount of the Net Cash Proceeds of the Disposition which the Lender is
entitled to receive, if any, together with (i) all accrued and unpaid interest
on the amount of principal being prepaid through and including the prepayment
date; and (ii) all other sums then due and owing under this Loan Agreement, the
Notes or the other Loan Documents in connection with a partial prepayment;

(c) the Borrower shall submit to the Lender, not less than ten (10) Business
Days prior to the date of such release, a release of Lien (and related Loan
Documents) for such Collateral for execution by Lender. Such release shall be in
a form that would be satisfactory to a prudent institutional lender. In
addition, the Borrower shall provide all other documentation the Lender
reasonably requires to be delivered by the Borrower in connection with such
release, together with a certificate of a Responsible Officer of the Borrower
certifying that (i) such documentation is in compliance with all applicable
Requirements of Law, and (ii) the release will not impair or otherwise adversely
affect the Liens, security interests and other rights of the Lender under the
Loan Documents not being released (or as to the parties to the Loan Documents
and property subject to the Loan Documents not being released); and

(d) the Lender shall have received payment of all the Lender’s reasonable, third
party costs and expenses, including reasonable counsel fees and disbursements
incurred in connection with the release of such Collateral from the Lien of the
Loan Documents and the review and approval of the documents and information
required to be delivered in connection therewith.

SECTION 5. CONDITIONS PRECEDENT.

5.01 Conditions to Effectiveness. The effectiveness of this Loan Agreement is
subject to the satisfaction, prior to or concurrently on the Effective Date, of
the following conditions precedent, satisfaction of such conditions precedent to
be determined by the Lender in its reasonable discretion:

(a) Loan Agreement. The Lender shall have received this Loan Agreement, duly
executed and delivered by a Responsible Officer of the Borrower.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

42



--------------------------------------------------------------------------------

(b) Additional Loan Documents. The Lender shall have received the following
documents, which shall be satisfactory to the Lender in form and substance:

(i) Note. The original Note, duly completed and executed;

(ii) Loan Documents. Each additional Loan Document, duly executed and delivered
by a Responsible Officer of each of the parties thereto.

(c) Section 363 Sale Order. The sale of certain assets and the assignment and
assumption of certain contracts of Sellers pursuant to Section 363 of the United
States Bankruptcy Code (the “Section 363 Sale”) shall have been approved by the
Bankruptcy Court pursuant to an order (the “Section 363 Sale Order”) that is in
form and substance satisfactory to the Lender (the Lender acknowledges that the
Sale Order issued by the Bankruptcy Court on July 5, 2009 is satisfactory) and
that has been entered and not stayed, which shall, among other things,
(i) approve the Section 363 Sale, (ii) authorize the assumption by and
assignment to the US Borrower and its Subsidiaries of the contracts included in
the Section 363 Sale pursuant to the procedure approved by the Bankruptcy Court
on June 1, 2009, (iii) approve the terms and conditions of the Master
Transaction Agreement and the other Transaction Documents and other agreements,
(iv) provide that the Borrower and its Subsidiaries shall acquire the assets and
contracts being transferred pursuant to the Section 363 Sale free and clear of
all liens, claims, encumbrances and other obligations (other than those liens,
claims, encumbrances and other obligations expressly assumed pursuant to the
Section 363 Sale), and (v) contain such other terms, conditions and provisions
as are customary in transactions similar to the Section 363 Sale, including,
without limitation, findings that the US Borrower and its Subsidiaries are good
faith purchasers pursuant to Section 363 of the Bankruptcy Code, that the
Section 363 Sale is not subject to fraudulent transfer or similar challenge, and
limitations on the US Borrower’s and its Subsidiaries’ successor liabilities.

(d) Related Transactions. The Lender and its counsel shall be reasonably
satisfied that the terms of the Related Transactions and of the Transaction
Documents are consistent in all material respects with the information provided
to the Lender in advance of the date hereof or are otherwise reasonably
satisfactory to the Lender (the Lender acknowledges that the form of Transaction
Documents provided to it on or prior to the date hereof are satisfactory). The
Transaction Documents shall have been duly executed and delivered by the parties
thereto, all conditions precedent to the Related Transactions set forth in the
Transaction Documents that are required under the Transaction Documents to be
consummated prior to or substantially contemporaneously with the effectiveness
of this Loan Agreement shall have been satisfied, such Related Transactions
shall have been consummated pursuant to such Transaction Documents substantially
contemporaneously with the conditions precedent set forth in this Section 5.01,
and no provision of term thereof shall have been waived, amended, supplemented
or otherwise modified, in each case in a manner adverse to the Lender, without
the Lender’s consent.

(e) Corporate Structure; Tax Effects. The corporate records, corporate
structure, capital structure, other debt instruments, material contracts, cash
management systems, governing documents of the Borrower and the Subsidiary
Guarantors, tax effects resulting from the Related Transactions and the Loan and
the transactions contemplated hereby, shall be satisfactory to the Lender.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

43



--------------------------------------------------------------------------------

(f) Organizational Documents. The Lender shall have received a certificate of a
Responsible Officer of each Loan Party and the US Borrower attesting to the
validity of certified copies of the charter and by-laws (or equivalent
documents) of such Person and of all corporate or other authority for such
Person with respect to the execution, delivery and performance of the Loan
Documents and each other document to be delivered by such Person from time to
time in connection herewith (and the Lender may conclusively rely on such
certificate until it receives notice in writing from the relevant Loan Party to
the contrary).

(g) Incumbency Certificate. The Lender shall have received an incumbency
certificate of a secretary or assistant secretary of each Loan Party and the US
Borrower certifying the names, true signatures and titles of such Person’s
representatives duly authorized to execute the Loan Documents and the other
documents to be delivered in connection therewith.

(h) Other Certificates. The Lender shall have received a certificate of a
Responsible Officer of each Loan Party certifying that as of the Effective Date
each of the representations and warranties set forth in this Loan Agreement are
true and accurate in all material respects (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and no Default or Event of Default has occurred and is
continuing.

(i) Legal Opinion. Legal opinions of (i) in-house counsel to the Loan Parties as
to general corporate matters including due authorization, (ii) Canadian counsel
to the Loan Parties as to other Canadian matters, and (iii) U.S. counsel to the
Loan Parties and the US Borrower as to U.S. matters and such other foreign
counsel to the Loan Parties as may be requested by the Lender, in each case, in
form and substance satisfactory to the Lender, including opinions with respect
to general corporate matters, due authorization, enforceability, security
interest creation and perfection, no violation of law or charter documents or
the US Credit Agreement.

(j) Filings, Registrations, Recordings. Any documents (including financing
statements, patent and trademark lien filings and Mortgages) required to be
filed, registered or recorded in order to perfect the Lender’s security interest
in the Collateral, shall have been properly prepared and executed for filing
(including the applicable provinces if the Lender determines such filings are
necessary in its reasonable discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest (or
junior lien, with respect to any portion of the Collateral subject to Permitted
Liens).

(k) Lien Searches. The Lender shall have received the results of a recent Lien
search in each relevant jurisdiction with respect to the Borrower and the
Guarantors, and such search shall reveal no Liens on any of the assets of the
Borrower or the Guarantors except for Liens permitted by this Loan Agreement or
Liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Lender.

(1) Business Plan. The Lender shall have received a copy of the Business Plan.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

44



--------------------------------------------------------------------------------

(m) Consents. The Lender shall have received all necessary third party and
governmental waivers and consents and each Loan Party and the US Borrower shall
have complied with all Applicable Laws, decrees and material agreements.

(n) US Credit Agreement. The US Credit Agreement shall have become (or
simultaneously with this Loan Agreement, shall become) effective and the Lender
shall have received all documents, instruments and related agreements in
connection with the credit facility contemplated under the US Credit Agreement.

(o) Equity Subscription. 7176384 Canada Inc. shall have received on the
Effective Date the equity subscription in the purchaser as contemplated under
the Canadian Subscription Agreement.

(p) COCA. The COCA shall be in form and substance satisfactory to the Lender and
shall have become (or simultaneously with this Loan Agreement, shall become)
effective.

(q) Insurance. The Lender shall be satisfied with the insurance coverage of the
Loan Parties including, without limitation, with respect to the insurance
carrier, the risks ensured, the policy limits and the deductibles.

(r) No Default. No Default or Event of Default shall exist on the Effective Date
or after giving effect to the transactions contemplated to be consummated on the
Effective Date pursuant to the Transaction Documents and the Loan Documents.

(s) Accuracy of Representations and Warranties. All representations and
warranties made by or with respect to any Loan Party in or pursuant to the COCA,
the Health Care Trust Agreement, the GMCL Pension Agreement and the Loan
Documents shall be true and correct in all material respects.

(t) Proceeding. The Borrower shall not be the subject of any bankruptcy or
insolvency case (including, without limitation, any Companies’ Creditors
Arrangement Act proceeding).

(u) PV Facility. The PV Facility and the escrow arrangements relating thereto
have been established in form and substance satisfactory to the Lender.

(v) Pledged Equity. With respect to the Collateral (as defined in the Equity
Pledge Agreement) pledged to the Lender under the Equity Pledge Agreements,
(i) each Pledgor shall have complied with Section 2.02 of its respective Equity
Pledge Agreement, and (ii) the Lender shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit B, duly executed by each Pledged
Entity listed in each of the Equity Pledge Agreements (an “Acknowledgment and
Consent”). In addition, the Lender shall have received evidence that the
registries of ownership interests for all Pledged Equity that is uncertificated
security reflects the Lender’s security interests in the Pledged Equity or the
issuer of such uncertificated security shall have entered into a control
agreement with the Lender in form and substance satisfactory to the Lender.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

45



--------------------------------------------------------------------------------

(w) Pledged Entity. The Pledgors shall deliver to the Lender a good standing
certificate or certificate of status, as applicable, for each Pledged Entity and
copies of the certificate of formation, articles of incorporation, by-laws (or
equivalent documents) of such Pledged Equity, as the Lender may reasonably
require.

(x) Pledged Equity Consents. With respect to each Pledged Entity and to the
extent required, the Lender shall have received all required approvals and
consents to the pledge of the Pledged Equity to the Lender duly executed by each
creditor, joint venture partner, regulatory body and any other Person or
Governmental Authority with such approval and consent rights.

(y) Agreements in Effect. The Registration Rights Agreement, the Stockholders
Agreement, the Canadian Subscription Agreement, the United States Subscription
Agreement and the GMCL Pension Agreement shall be in effect.

(z) Letter Agreement Regarding Intercreditor Agreement. The Lender and the
Treasury shall have entered into a letter agreement substantially in the form of
Exhibit E.

5.02 [Reserved]

5.03 [Reserved]

5.04 [Reserved]

SECTION 6. REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE SUBSIDIARY
GUARANTORS.

The Borrower and the Subsidiary Guarantors, as applicable, in each case as to
itself only, represents and warrants to the Lender that as of the Effective
Date:

6.01 Existence. The Borrower and each Subsidiary Guarantor (a) is a corporation,
limited partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect,
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect, and (d) is in compliance in all material respects with all
Requirements of Law (including, without limitation, all Applicable Laws relating
to corruption and bribery).

6.02 Financial Condition. The Borrower has heretofore furnished to the Lender a
copy of the Borrower’s non-consolidated unaudited balance sheets as of
December 31, 2008. The Borrower has also heretofore furnished to the Lender the
related non-consolidated statements of income and retained earnings and of cash
flows for the Borrower for its most recent fiscal year, setting forth in
comparative form the same information for the previous year. All such financial
statements are materially complete and correct and fairly present the non-

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

46



--------------------------------------------------------------------------------

consolidated financial condition of the Borrower and the non-consolidated
results of its operations for the fiscal year ended on said date (all in
accordance with GAAP applied on a consistent basis).

6.03 Litigation. Except as set forth on Schedule 6.03 hereto, or otherwise
disclosed by a Responsible Officer in writing to the Lender from time to time,
there are no actions, suits, arbitrations, investigations or proceedings pending
or, to its knowledge, threatened against the Borrower or any Subsidiary
Guarantor or affecting any of the respective property thereof before any
Governmental Authority, (i) as to which individually or in the aggregate there
is a reasonable likelihood of an adverse decision which could reasonably be
expected to have a Material Adverse Effect or (ii) which questions the validity
or enforceability of this Loan Agreement or any of the other Loan Documents or
any action to be taken in connection with the transactions contemplated hereby
or thereby and could reasonably be expected to have a Material Adverse Effect.

6.04 No Breach. Neither the execution and delivery of the Loan Documents nor the
consummation of the transactions therein contemplated in compliance with the
terms and provisions thereof will (a) conflict with or result in a breach of
(i) the charter, by laws, certificate of incorporation, operating agreement or
similar organizational document of any Loan Party (ii) any Requirement of Law,
(iii) any Applicable Law, rule or regulation, or any order, writ, injunction or
decree of any Governmental Authority (iv) other than as a result of the US
Bankruptcy Case or a cross-default arising therefrom, any material Contractual
Obligation to which any Loan Party is a party or by which any of them or any of
their Property is bound or to which any of them or any of their Property is
subject or (b) other than as a result of the US Bankruptcy Case or a
cross-default arising therefrom, constitute a default under any material
Contractual Obligation, or (c) (except for the Permitted Liens) result in the
creation or imposition of any Lien upon any property of the Borrower or any
Subsidiary Guarantor, as the case may be, pursuant to the terms of any such
agreement or instrument.

6.05 Action, Binding Obligations.

(i) The Borrower or the Subsidiary Guarantor, as the case may be, has all
necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Loan Documents to which it
is a party;

(ii) the execution, delivery and performance by the Borrower or any Subsidiary
Guarantor, as the case may be, of each of the Loan Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and

(iii) each Loan Document has been duly and validly executed and delivered by the
Borrower or the Subsidiary Guarantor, as the case may be, and constitutes a
legal, valid and binding obligation of the Borrower or the Subsidiary Guarantor,
as the case may be, enforceable against the Borrower or the Subsidiary
Guarantor, as the case may be, in accordance with its terms, subject to the
Insolvency Exceptions.

6.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by each Loan Party of the
Loan Documents to which it is a party for the legality, validity or
enforceability thereof, except for filings and recordings or other

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

47



--------------------------------------------------------------------------------

actions in respect of the Liens pursuant to the Collateral Documents, unless the
same has already been obtained and provided to the Lender. The execution,
delivery and performance of the Transaction Documents by the Loan Parties party
thereto do not and will not require any consent, approval, authorization or
other order of, action by, filing with, or notification to, any Governmental
Authority, except consents, approvals, authorizations, filings and notices that
have been obtained or made and which are to be in full force and effect or which
are not required by the terms of the Transaction Documents to be in effect prior
to the Effective Date, except where the failure to obtain such consent,
approval, authorization or action, or to make such filing or notification, would
not prevent or materially delay the consummation of the Related Transactions and
would not have a Purchaser Material Adverse Effect (as defined in the Master
Transaction Agreement).

6.07 Taxes. The Borrower or the Subsidiary Guarantor, as the case may be, has
filed all Federal, state, provincial and other material tax returns that are
required to be filed and all such tax returns are true and correct in all
material respects and the Borrower or the Subsidiary Guarantor, as the case may
be, has timely paid all material taxes, levied or imposed on it on its property
(whether or not shown to be due and payable on said returns) or on any
assessments made against it or any of its property and all material other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been provided on the books of the
Borrower or any Subsidiary Guarantor, as the case may be). The charges, accruals
and reserves on the books of the Borrower or any Subsidiary Guarantor, as the
case may be, in respect of taxes and other governmental charges are, in the
opinion of the Borrower or any Subsidiary Guarantor, as the case may be,
adequate; any taxes, fees and other governmental charges payable by the Borrower
or any Subsidiary Guarantor, as the case may be, in connection with the
execution and delivery of the Loan Documents have been paid; no Lien (except for
any Permitted Liens) has been filed with respect to the Borrower or any
Subsidiary Guarantor, as the case may be, or property of the Borrower or any
Subsidiary Guarantor, as the case may be; the Borrower and any Subsidiary
Guarantor, as the case may be, have satisfied all of their material tax
withholding obligations.

6.08 No Default. The Borrower or the Subsidiary Guarantor, as the case may be,
is not in default under or with respect to any of their Contractual Obligations
in any respect which could reasonably be expected to have a “Material Adverse
Effect”, as such term is defined in the Existing Loan Agreement. No Default or
Event of Default has occurred and is continuing.

6.09 Chief Executive Office; Chief Operating Office. The chief executive office
and the chief operating office on the Effective Date for the Borrower or the
Subsidiary Guarantor, as the case may be, is located at the location set forth
on Schedule 6.09 hereto.

6.10 Location of Books and Records. The location where the Borrower or the
Subsidiary Guarantor, as the case may be, keeps its books and records including
all Records relating to its business operations and the Collateral are located
in the locations set forth in Schedule 6.10.

6.11 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower or
the Subsidiary Guarantor, as the case may be, to the Lender or its agents or
representatives (including the information with

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

48



--------------------------------------------------------------------------------

respect to the Borrower’s Subsidiaries or the Borrower’s ability to provide a
pledge of its Equity Interest in the Subsidiary Guarantors and General Motors
Products Services, Inc. or the Borrower’s and the Subsidiary Guarantors’ ability
to provide security over their respective assets), in connection with the
negotiation, preparation or delivery of this Loan Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading, it being understood that in the case of projections, such
projections are based on reasonable estimates, on the date as of which such
information is stated or certified. All information furnished after the date
hereof by or on behalf of any Loan Party to the Lender in connection with this
Loan Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified. There is no fact known
to a Responsible Officer of the Borrower or the Subsidiary Guarantor, as the
case may be, that, after due inquiry, could reasonably be expected to have a
Material Adverse Effect that has not been disclosed herein, in the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Lender for use in connection with the
transactions contemplated hereby or thereby.

6.12 [Reserved].

6.13 Canadian Benefit and Pension Plans. The Canadian Pension Plans are duly
registered in accordance with any Applicable Law which requires registration and
the Borrower does not know of any event that has occurred which is reasonably
likely to cause the loss of such registered status. The Borrower has not failed
to comply with any obligation (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the Canadian Benefit Plans and the funding agreements
therefore, which failure to comply could reasonably be expected to have a
Material Adverse Effect. To the best of the Borrower’s knowledge, there are no
outstanding disputes concerning the assets held under the funding agreements for
the Canadian Pension Plans or the Canadian Benefit Plans. The pension fund under
each Canadian Pension Plan is exempt from the payment of any income tax and
there are no taxes, penalties or interest owing in respect of any such pension
fund.

6.14 Expense Policy. The Borrower has taken steps necessary to ensure that the
Borrower and the Subsidiary Guarantors are in compliance with the Expense
Policy.

6.15 Subsidiaries. All of the Subsidiaries of the Borrower at the date hereof
are listed on Schedule 6.15, which schedule sets forth the name and jurisdiction
of formation of each of their Subsidiaries and, as to each such Subsidiary, the
percentage of each class of Equity Interests owned by the Borrower.

6.16 Capitalization. One hundred percent (100%) of the issued and outstanding
Equity Interests of the Borrower is owned by the US Borrower. Neither the
Borrower nor any Subsidiary Guarantor has issued or granted any options or
rights with respect to the issuance of its Equity Interests which are presently
outstanding.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

49



--------------------------------------------------------------------------------

6.17 Fraudulent Conveyance. The Borrower and each of the Subsidiary Guarantors,
as the case may be, will benefit from the Loan contemplated by this Loan
Agreement. The Borrower or the Subsidiary Guarantor, as the case may be, is not
incurring Indebtedness or transferring any Collateral with any intent to hinder,
delay or defraud any of its creditors.

6.18 Use of Proceeds.

(a) The proceeds of the Loans shall be used to finance working capital needs,
capital expenditures, the payment of warranty claims and other general corporate
purposes of the Borrower and its Subsidiaries. The Loans under this Loan
Agreement are not and shall not be construed as an extension of Canadian
government funding associated with any specific project.

(b) The Loan Parties are the ultimate beneficiaries of this Loan Agreement and
the Loans to be received hereunder. The use of the Loans will comply with all
Applicable Laws, including AML Legislation. No portion of any Loan is to be
used, for the “purpose of purchasing or carrying” any “margin stock” as such
terms are used in Regulations U and X of the Board of Governors of the Federal
Reserve System of the United States, as amended, and the Borrower is not engaged
in the business of extending credit to others for such purpose.

6.19 [Reserved].

6.20 Labour Pending Matters. (a) There are no strikes against the Borrower or
any Subsidiary Guarantor pending or, to the knowledge of the Borrower or any
Subsidiary Guarantor, threatened; (b) hours worked by and payment made to
employees of the Borrower and any Subsidiary Guarantor have not been in
violation of applicable employment standards or labour relations legislation or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from the Borrower or any Subsidiary Guarantor on account of
employee health and welfare benefits, or health or welfare benefits to any
former employees of the Borrower or any Subsidiary Guarantor or for which the
Borrower or any Subsidiary Guarantor has any liability or obligation have been
paid or accrued as a liability on the books of such Borrower or Subsidiary
Guarantor in accordance with GAAP, except, in the case of each of the foregoing
clauses (a), (b) and (c), where such strike or such failure to comply or to make
or accrue such payments could not reasonably be expected to have a Material
Adverse Effect.

6.21 Representations Concerning the Collateral.

(a) The Borrower or the Subsidiary Guarantor, as the case may be, has not
assigned, pledged, conveyed, or encumbered any Collateral to any other Person
(other than Permitted Liens) and immediately prior to the pledge of any such
Collateral, the Borrower or the Subsidiary Guarantor, as the case may be, was
the sole owner of such Collateral and had good and marketable title thereto,
free and clear of all Liens (other than Permitted Liens), and no Person, other
than the Lender has any Lien (other than Permitted Liens) on any Collateral. No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement covering all or any part of the Collateral which has
been signed by the Borrower or the Subsidiary Guarantor, as the case may be, or
which any Loan Party has authorized any other Person to sign or file or record,
is on file or of record with any public office, except such as may have been
filed by or on behalf of any Loan Party in favour of the Lender pursuant to the
Loan Documents or in respect of applicable Permitted Liens.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

50



--------------------------------------------------------------------------------

(b) The provisions of the Loan Documents are effective to create in favour of
the Lender a valid security interest in all right, title, and interest of the
Borrower or the Subsidiary Guarantor, as the case may be, in, to and under the
Collateral, subject only to applicable Permitted Liens.

(c) Upon the filing of financing statements naming the Lender as “Secured Party”
and each Loan Party, as “Debtor”, and describing the Collateral, in the
jurisdictions and recording offices listed on Schedule 6.21 attached hereto, the
security interests granted in the Collateral will constitute perfected first
priority security interests under the Uniform Commercial Code or Personal
Property Security Act as applicable, in all right, title and interest to the
applicable Loan Party, in, to and under such Collateral pursuant to the Loan
Documents, which can be perfected by filing under the Uniform Commercial Code or
the Personal Property Security Act, in each case, subject to applicable
Permitted Liens.

(d) Each Loan Party has and will continue to have the full right, power and
authority, to pledge the Collateral, subject to Permitted Liens and the pledge
of the Collateral may be further assigned by the Lender without the consent of
any Loan Party to the extent provided in Section 12.15.

6.22 Intellectual Property.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, each of the Borrower and the Subsidiary Guarantors owns and controls, or
otherwise possesses sufficient rights to use, all Intellectual Property
necessary for the conduct of its business in substantially the same manner as
conducted as of the date hereof. Schedule 6.22 hereto sets forth a true and
complete list as of the date hereof of all Patent applications and issued
Patents, and Trademark registrations and applications, and domain name
registrations included in the Trademarks, owned by each of the Borrower and the
Subsidiary Guarantors. To the knowledge of each of the Borrower and the
Subsidiary Guarantors, Schedule 6.22 hereto also sets forth a true and complete
list of all registered Copyrights for which each of the Borrower and the
Subsidiary Guarantors is the owner of record, provided however, except for
material Copyrights listed on Schedule 6.22, no representation is made that each
of the Borrower and the Subsidiary Guarantors owns title to any particular
copyright registration listed therein. Notwithstanding anything to the contrary
contained herein, each of the Borrower and the Subsidiary Guarantors hereby
represents that it grants a security interest contemplated by this Loan
Agreement to all Copyrights, that it owns all material Copyrights, and, to the
extent that any such material Copyrights are registered, a security interest may
be recorded against them. Except as would not reasonably be expected to have a
Material Adverse Effect, all Intellectual Property, other than licenses, each of
the Borrower and the Subsidiary Guarantors is subsisting and in full force and
effect, has not been adjudged invalid or unenforceable, is valid and enforceable
and has not been abandoned in whole or in part. Except as would not reasonably
be expected to have a Material Adverse Effect, no such Intellectual Property
owned by each of the Borrower and the Subsidiary Guarantors is the subject of
any licensing or franchising agreement that prohibits or restricts each of the
Borrower’s and the Subsidiary Guarantors’ conduct of business as presently
conducted, or the transfer or pledge as collateral of such Intellectual
Property. Except as would not reasonably be expected to have a Material Adverse
Effect, (i) the Intellectual Property owned by each of the Borrower and the
Subsidiary Guarantors does not infringe or conflict with the intellectual
property rights of any Person, (ii) to the best knowledge

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

51



--------------------------------------------------------------------------------

of each of the Borrower and the Subsidiary Guarantors, neither the Borrower nor
any Subsidiary Guarantor is now infringing or in conflict with any intellectual
property rights of any Person and no other Person is now infringing or in
conflict with any such properties, assets and rights, owned or used by or
licensed to each of the Borrower and the Subsidiary Guarantors. Except as would
not reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor any Subsidiary Guarantor has received any notice that it is
violating or has violated the trademarks, patents, copyrights, inventions, trade
secrets, proprietary information and technology, know-how, formulae, rights of
publicity or other intellectual property rights of any third party.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, each License now existing is, and each other License will be, the legal,
valid and binding obligation of the parties thereto, enforceable against such
parties in accordance with its terms. Except as would not reasonably be expected
to have a Material Adverse Effect, to the knowledge of the Borrower, no default
thereunder by any such party has occurred, nor does any defense, offset,
deduction, or counterclaim exist thereunder in favor of any such party.

6.23 JV Agreements.

(a) Set forth on Schedule 6.23 is a complete and accurate list as of the date
hereof of all JV Agreements, showing the parties and the dates of amendments and
modifications thereto.

(b) Each JV Agreement (i) is in full force and effect and is binding upon and
enforceable against each party thereto, (ii) has not been otherwise amended or
modified, except as set forth on Schedule 6.23, and (iii) is not in default and
no event has occurred that, with the passage of time and/or the giving of
notice, or both, would constitute a default thereunder, except, in the case of
each of clauses (i) through (iii) above, to the extent any such default would
not reasonably be expected to have a Material Adverse Effect.

6.24 [Reserved].

6.25 Mortgaged Real Property. After giving effect to the recording of the
Mortgages, real property identified on Schedule 6.25 shall be subject to a
recorded first lien mortgage, deed of trust or similar security instrument
(subject to Permitted Liens).

6.26 Fair Value. The Borrower is receiving “fair value” and “reasonably
equivalent value” for its incurrence of the Obligations.

6.27 [Reserved].

6.28 Senior Executives. None of the employees of the Borrower is either (i) a
Senior Employee or (ii) an SEO. None of the Senior Canadian Employees received
or are entitled to receive from the Borrower (i) any performance bonus payments
in respect of the 2008 or 2009 calendar years or any salary increases during the
2009 calendar year except as may be permitted under Section 7.14, or (ii) any
golden parachute payment or similar extraordinary compensation on account of a
termination or severance from employment.

6.29 [Reserved].

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

52



--------------------------------------------------------------------------------

6.30 [Reserved].

6.31 Survival of Representations and Warranties. All of the representations and
warranties of or in respect of the Borrower and the Subsidiary Guarantors set
forth in this Section 6 and elsewhere in this Loan Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to the
Lender under this Loan Agreement or any of the other Loan Documents by any Loan
Party or any Guarantor. All representations, warranties, covenants and
agreements made in this Loan Agreement or in the other Loan Documents by or in
respect of the Borrower and each Guarantor shall be deemed to have been relied
upon by the Lender notwithstanding any investigation heretofore or hereafter
made by the Lender or on its behalf.

6.32 No Change. Since the Effective Date, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

6.33 Copies of Transaction Documents. The Borrower has delivered to the Lender a
complete and correct copy of the Transaction Documents, including any
amendments, supplements or modifications with respect to any of the foregoing.

6.34 Insurance. The Borrower has maintained on behalf of itself and each
Subsidiary Guarantor, as the case may be, with insurance companies that the
Borrower believes (in the good faith judgment of the Borrower) are financially
sound and responsible or through self-insurance, insurance in amounts reasonable
and prudent in light of the size and nature of the Borrower’s business and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of the Borrower) are reasonable in light of
the size and nature of its business.

SECTION 7. AFFIRMATIVE AND FINANCIAL COVENANTS OF BORROWER AND SUBSIDIARY
GUARANTORS.

The Borrower and the Subsidiary Guarantors, as applicable, as to itself,
covenants and agrees with the Lender, so long as the Loan is outstanding and
until payment in full of all Obligations, as follows:

7.01 Financial Statements of the Borrower. Financial Statements of the Borrower.
The Borrower shall deliver to the Lender and the Chair of the Joint Deputy
Minister Automotive Steering Committee:

(a) [Reserved];

(b) as soon as available but in any event within forty-five (45) days after the
end of each of the first three quarterly periods of each fiscal year of the US
Borrower, the unaudited consolidated balance sheet of the US Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer of
the US Borrower as being fairly stated in all material respects (subject to the
absence of footnotes and to normal year-end audit adjustments);

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

53



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within 90 days after the end of each
fiscal year of the US Borrower, a copy of the audited consolidated balance sheet
of the US Borrower and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures as of the
end of and for the previous year;

(d) as soon as available, the unaudited quarterly balance sheet and the annual
balance sheet (audited or unaudited) prepared relating to the Borrower and the
related statement of income and retained earnings for the period covered by the
balance sheet;

(e) as soon as reasonably possible after receipt by the Borrower and/or the US
Borrower, a copy of any material report that may be prepared and submitted by
the Borrower’s or the US Borrower’s independent certified public accountants at
any time;

(f) from time to time such other information regarding the financial condition,
operations, or business of the Borrower and/or the US Borrower as the Lender may
reasonably request;

(g) promptly upon their becoming available, copies of such other financial
statements and reports, if any, as the US Borrower and/or the Borrower may be
required to publicly file with the Securities and Exchange Commission, the
Ontario Securities Commission or any similar or corresponding governmental
commission, department or agency substituted therefor, or any similar or
corresponding governmental commission, department, board, bureau, or agency,
federal, provincial or state;

(h) to the extent that the US Borrower prepares quarterly or annual reports as
to the Consolidated balance sheet of the US Borrower and its Consolidated
Subsidiaries as at the end of the related quarter or fiscal year (as the case
may be) and the related Consolidated statements of income and of cash flows for
such quarter or fiscal year (as applicable) which set forth in comparison form
the figures as of the end of and for the corresponding period in the previous
fiscal year (such figures for the year ending December 31, 2009 adjusted to
reflect the Related Transactions), the Borrower shall promptly furnish copies of
such reports to the Lender; and

(i) as soon as reasonably possible, and in any event within five (5) Business
Days after a Responsible Officer of the Borrower and/or the US Borrower knows or
has reason to believe, that any of the events or conditions specified below with
respect to any Plan has occurred or exists, a statement signed by a Responsible
Officer of the Borrower setting forth details respecting such event or condition
and the action, if any, that the Borrower proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to any
Governmental Authority by the Borrower with respect to such event or condition):

(i) any failure to make on or before its due date a required contribution to any
Canadian Pension Plan; and

(ii) the receipt from an applicable Governmental Authority of a notice of intent
to terminate (in whole or in part) any Canadian Pension Plan or any action taken
by the Borrower to terminate (in whole or in part) any Canadian Pension Plan.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

54



--------------------------------------------------------------------------------

7.02 Reporting Requirements of the Borrower. The Borrower shall deliver written
notice to the Lender of the following:

(a) Defaults. The occurrence of any Default or Event of Default, or any event of
default under any publicly filed material Contractual Obligation of the Borrower
or any Guarantor (other than Excluded Subsidiaries except for Financing
Subsidiaries) which notice shall be given promptly after a Responsible Officer
or any officer of the Borrower or a Subsidiary Guarantor with a title of at
least executive vice president becomes aware thereof and shall be accompanied by
a statement of a Responsible Officer setting forth details of the occurrence
referred to therein (provided that where a notice is given with respect to a
North American Group Member other than the Borrower or a Subsidiary Guarantor,
the notice and accompanying statement may be delivered by a “Responsible
Officer” (as such term is defined in the US Credit Agreement));

(b) [Reserved];

(c) [Reserved];

(d) [Reserved];

(e) [Reserved];

(f) [Reserved];

(g) [Reserved];

(h) [Reserved];

(i) [Reserved];

(j) [Reserved];

(k) Expense Policy. During the Relevant Period, within 15 days after the
conclusion of each calendar month, beginning with the month in which the
Effective Date occurs, the Borrower shall deliver to the Lender a certification
signed by a Responsible Officer of the Borrower that (i) the Borrower and
Subsidiary Guarantors are in compliance with the Expense Policy; and (ii) there
have been no material amendments to the Expense Policy or deviations from the
Expense Policy other than those that have been disclosed to and approved as
required under the US Credit Agreement; provided that the requirement to deliver
the certification referenced in this Section 7.02(k) may be qualified as to the
best of such Responsible Officer’s knowledge after due inquiry and investigation
(to the extent that a certificate delivered under the US Credit Agreement covers
the Borrower and the Subsidiary Guarantors, delivery of such certificate to the
Lender concurrently with delivery to the Treasury will satisfy the foregoing
requirement);

(l) [Reserved];

(m) 13-Week Forecast. A copy of any status report delivered by the US Borrower
to the Treasury, concurrently with delivery thereof to the Treasury;

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

55



--------------------------------------------------------------------------------

(n) Liquidity. A copy of any liquidity status report delivered by the US
Borrower to the Treasury, concurrently with delivery thereof to the Treasury;

(o) Budget and Business Plan. A copy of any Budget and any Business Plan
delivered by the US Borrower to the Treasury, concurrently with delivery thereof
to the Treasury;

(p) Compliance Certificate. On the date that is the earlier of (x) the date of
delivery of the financial statements referred to in Section 7.01 and (y) the
date such financial statements are required to be delivered by Section 7.01, a
Compliance Certificate, executed by a Responsible Officer of the Borrower or the
Subsidiary Guarantors, stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and such additional information with respect to the Borrower and the
Subsidiary Guarantors reasonably requested by the Lender; and

(q) Executive Privileges and Compensation. During the Relevant Period, the
Borrower shall submit a certification within 15 days after the conclusion of
each fiscal quarter beginning with the fiscal quarter ended September 30, 2009,
certifying that the Borrower has complied with and is in compliance with the
provisions set forth in Section 7.14. Such certification shall be made to the
Lender by a Responsible Officer of the Borrower (to the extent that a
certificate delivered under the US Credit Agreement covers the Borrower and its
Subsidiaries, delivery of such certificate to the Lender concurrently with
delivery to the Treasury will satisfy the foregoing requirement).

7.03 Existence, Etc. The Borrower and each Subsidiary Guarantor, as applicable,
shall:

(a) except as permitted under Section 8.01, preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises;

(b) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities if failure to comply with such requirements
could be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect on any Loan Party or the Collateral;

(c) [Reserved];

(d) [Reserved];

(e) give the Lender a written notice not later than ten days after the
occurrence of any (i) change in the location of its chief executive office/chief
place of business from that specified in Section 6.09, (ii) change in its name,
identity or corporate structure (or the equivalent) or change the location where
it maintains records with respect to the Collateral, or (iii) reincorporation or
reorganization under the laws of another jurisdiction, and deliver to the Lender
all Uniform Commercial Code financing statements and amendments as the Lender
shall request, and take all other actions deemed reasonably necessary by the
Lender to continue its perfected status in the Collateral with the same or
better priority; and

(f) [Reserved];

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

56



--------------------------------------------------------------------------------

(g) keep in full force and effect the provisions of its charter documents,
certificate of incorporation, by-laws, operating agreements or similar
organizational documents, except as permitted under Section 8.01 and for such
changes that are not materially adverse to the interests of the Lender.

(h) [Reserved].

7.04 Use of Proceeds. The Borrower and its Subsidiaries shall use the Loan
proceeds only for the purposes set forth in Section 6.18.

7.05 Maintenance of Property; Insurance. The Borrower shall and shall cause each
of its Subsidiary Guarantors to:

(a) keep all property useful and necessary in its business in good working order
and condition;

(b) maintain errors and omissions insurance and blanket bond coverage in such
amounts as are in effect on the Original Agreement Effective Date (as disclosed
to the Lender in writing except in the event of self-insurance) and shall not
reduce such coverage without the written consent of the Lender, and shall also
maintain such other insurance with financially sound and reputable insurance
companies, and with respect to property and risks of a character usually
maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities. The Lender shall have received
insurance certificates showing customary loss payee and additional insured
endorsements where such insurance is provided by third parties. Notwithstanding
anything to the contrary in this Section 7.05, to the extent that the Borrower
or any Subsidiary Guarantor is engaged in self-insurance with respect to any of
its property as of the Original Agreement Effective Date, the Borrower or any
Subsidiary Guarantor may, if consistent with past practices, continue to engage
in such self-insurance throughout the term of this Loan Agreement; provided,
that the Borrower or any Subsidiary Guarantor shall promptly obtain third party
insurance that conforms to the criteria in this Section 7.05 at the request of
the Lender; and

(c) use its best efforts to protect the Intellectual Property that is material
to the conduct of its business in a manner that is consistent with the value of
such Intellectual Property.

7.06 Further Identification of Collateral. The Borrower and each Subsidiary
Guarantor, as the case may be, shall furnish to the Lender from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Lender may
reasonably request, all in reasonable detail.

7.07 Defense of Title. The Borrower and each Subsidiary Guarantor, as the case
may be, warrants and shall defend the right, title and interest of the Lender in
and to all Collateral against all adverse claims and demands of all Persons
whomsoever, subject to (x) the restrictions imposed by the Existing Agreements
to the extent that such restrictions are valid and enforceable under the
applicable PPSA, Uniform Commercial Code and other Requirements of Law and
(y) the rights of holders of any Permitted Lien.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

57



--------------------------------------------------------------------------------

7.08 Preservation of Collateral. Subject to Section 8.12, the Borrower and each
Subsidiary Guarantor, as the case may be, shall do all things necessary to
preserve the Collateral so that the Collateral remains subject to a perfected
security interest with the priority provided for such security interest under
the Loan Documents. Without limiting the foregoing, each Loan Party will comply
with all Applicable Laws, rules and regulations of any Governmental Authority
applicable to such Loan Party or relating to the Collateral and will cause the
Collateral to comply, with all Applicable Laws, rules and regulations of any
such Governmental Authority, except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

7.09 Inspection of Property; Books and Records; Discussions. The Borrower shall,
and shall cause each of the Subsidiary Guarantors to, (i) keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities, and (ii) permit representatives of
the Lender, Industry Canada and The Ontario Ministry of Economic Development to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records and other data delivered to them pursuant to the Loan
Documents at any reasonable time and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of the Borrower or any Subsidiary Guarantor with officers and
employees of the Borrower or any Subsidiary Guarantor and with its independent
certified public accountants.

7.10 Maintenance of Licenses. Except where the failure to do so could not
reasonably be likely to have a Material Adverse Effect, the Borrower and its
Subsidiary Guarantors shall (i) maintain all licenses, permits, authorizations
or other approvals necessary for the Borrower or its Subsidiary Guarantors to
conduct its business and to perform its obligations under the Loan Documents,
(ii) remain in good standing under the laws of the jurisdiction of its
organization, and in each other jurisdiction where such qualification and good
standing are necessary for the successful operation of the Borrower or its
Subsidiary Guarantors’ business, and (iii) shall conduct its business in
accordance with Applicable Law in all material respects.

7.11 [Reserved].

7.12 [Reserved].

7.13 Further Assurances.

(a) The Borrower shall, and shall cause each Subsidiary Guarantor to, from time
to time execute and deliver, or cause to be executed and delivered, such
additional instruments, certificates or documents, and take such actions, as the
Lender may reasonably request for the purposes of implementing or effectuating
the provisions of this Loan Agreement and the other Loan Documents, or of more
fully perfecting or renewing the rights of the Lender with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary Guarantor which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Lender of any
power, right, privilege or remedy pursuant to this Loan Agreement or the other
Loan Documents that requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

58



--------------------------------------------------------------------------------

certifications, instruments and other documents and papers that the Lender may
be required to obtain from the Borrower or any Subsidiary Guarantor such
governmental consent, approval, recording, qualification or authorization.

(b) In furtherance and not in limitation of the foregoing, until the earlier of
(i) the ninetieth day after the Effective Date and (ii) the date on which the
Borrower shall incur Excluded First Lien Indebtedness, the Borrower shall
execute and deliver, or cause to be executed and delivered, replacement
Collateral Documents (which may be amendments, restatements, modifications or
supplements of or to the Collateral Documents executed and delivered by Borrower
to Lender on the date hereof) as the Lender may reasonably request for the
purposes of implementing or effectuating the provisions of this Loan Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Lender with respect to the Collateral pursuant hereto and thereto.

7.14 Executive Privileges and Compensation.

(a) During the Relevant Period, the Borrower shall comply with the following
restrictions on executive privileges and compensation:

(i) the Borrower shall take all necessary action to ensure that its Specified
Benefit Plans, including any supplemental executive retirement plan (“SERP”),
and deductibility limitations, comply in all respects with the EESA, including,
without limitation, the provisions of the Capital Purchase Program (as defined
in the EESA) and the TARP Standards for Compensation and Corporate Governance,
as implemented by any guidance or regulation thereunder, including the rules set
forth in 31 C.F.R. Part 30, or any other guidance or regulations promulgated
under the EESA, as the same shall be in effect from time to time (collectively,
the “Compensation Regulations”), and shall not adopt any new Specified Benefit
Plan or SERP (x) that does not comply therewith or (y) that does not expressly
state and require that such Specified Benefit Plan, SERP and any compensation
thereunder shall be subject to all relevant Compensation Regulations adopted,
issued or released on or after the date any such Specified Benefit Plan or SERP
is adopted. To the extent that the Compensation Regulations change, or are
implemented, in a manner that requires changes to then-existing Specified
Benefit Plans and SERP, the Borrower shall effect such changes to its Specified
Benefit Plans and SERP as promptly as practicable after it has actual knowledge
of such changes in order to be in compliance with this Section 7.14(a)(i) (and
shall be deemed to be in compliance for a reasonable period within which to
effect such changes);

(ii) the Borrower shall not pay or accrue any bonus or incentive compensation to
the Senior Employees, except as may be permitted under the EESA or the
Compensation Regulations;

(iii) the Borrower shall not adopt or maintain any compensation plan that would
encourage manipulation of its reported earnings to enhance the compensation of
any of its employees;

(iv) unless otherwise consented to by the Treasury, the Borrower shall maintain
all suspensions and other restrictions of contributions to Specified Benefit
Plans that are in place or initiated as of the Effective Date; and

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

59



--------------------------------------------------------------------------------

(v) the Borrower shall otherwise comply with the provisions of the Capital
Purchase Program and the TARP Standards for Compensation and Corporate
Governance, as implemented by any guidance or regulation thereunder, including
the rules set forth in 31 C.F.R. Part 30, including without limitation the
prohibition on golden parachute and tax “gross up” payments, the requirement
with respect to the establishment of a compensation committee of the board of
directors, and the requirement that the Borrower provide certain disclosures to
the Lender.

At all times throughout the Relevant Period, the Lender shall have the right to
require the Borrower or any Subsidiary Guarantor to claw back any bonuses or
other compensation, including golden parachutes, paid to any Senior Employees by
the Borrower or any Subsidiary Guarantor in violation of any of the foregoing.

(b) On or prior to September 15, 2009 and thereafter during the Relevant Period,
the Borrower shall cause (i) its principal executive officer and principal
financial officer (or, in each case, a Person acting in a similar capacity) and
(ii) the compensation committee of the Borrower or the US Borrower, as
applicable, to provide the certifications to the Lender required by the rules
set forth in 31 C.F.R. Part 30 (to the extent that a certificate delivered under
the US Credit Agreement covers the Borrower and its Subsidiaries, delivery of
such certificate to the Lender concurrently with delivery to the Treasury will
satisfy the foregoing requirement). During the Relevant Period, the Borrower
shall preserve appropriate documentation and records to substantiate such
certification in an easily accessible place for a period not less than three
years following the Maturity Date.

(c) [Reserved].

(d) [Reserved].

7.15 Aircraft. With respect to any private passenger aircraft or interest in
such aircraft that is owned or held by the Borrower or any of its Subsidiary
Guarantors on the Effective Date, such party shall demonstrate to the
satisfaction of the Lender that it is taking all reasonable steps to divest
itself of such aircraft or interest. In addition, during the Relevant Period,
the Borrower shall not acquire or lease any private passenger aircraft or
interest in private passenger aircraft after the Effective Date.

7.16 Restrictions on Expenses.

(a) At all times throughout the Relevant Period, the Borrower shall maintain and
implement the Expense Policy, to the extent applicable to it, and distribute the
Expense Policy to all employees of the Borrower covered under the Expense
Policy. Any material deviations from, and any material amendments to, the
Expense Policy whether in contravention thereof or pursuant to waivers provided
for thereunder, shall be promptly reported to the Lender.

(b) The Expense Policy shall at all times, at a minimum: (i) require compliance
with TARP Laws and all Requirements of Law, (ii) apply to the Borrower,
(iii) govern (A) the hosting, sponsorship or other payment for conferences and
events, (B) travel accommodations and expenditures, (C) consulting arrangements
with outside service providers, (D) any new lease or acquisition of real estate,
(E) expenses relating to office or facility renovations or relocations, and
(F) expenses relating to entertainment or holiday parties; and (iv)

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

60



--------------------------------------------------------------------------------

provide for (A) internal reporting and oversight, and (B) mechanisms for
addressing non-compliance with the Expense Policy. The Borrower shall cause the
text of the Expense Policy to be posted on the Borrower’s employee website.

7.17 [Reserved].

7.18 [Reserved].

7.19 [Reserved].

7.20 Vitality Commitment. The Borrower shall comply with the provisions of the
COCA in accordance with the terms thereof.

7.21 [Reserved].

7.22 Health Care Trust Agreement. The Health Care Trust Agreement has come into
effect and remains in effect and, for so long as there are any ongoing
obligations thereunder, the Borrower shall at all times be in compliance in all
material respects with the terms and provisions thereof.

7.23 Intellectual Property. The Borrower and each Subsidiary Guarantor shall use
its best efforts to ensure that the Lender is obtaining through the Loan
Documents sufficient rights and assets to enable a subsequent purchaser of the
Collateral (subject to Permitted Liens) in a sale pursuant to its remedies under
any Loan Document to manufacture vehicles of substantially the same quality and
nature as those sold by the Borrower as of the date hereof, provided that such
purchaser has access to reasonably common motor vehicle technologies and
manufacturing capabilities appropriate for vehicles of such nature, and to
market such vehicles through substantially similar channels as those employed by
the Borrower.

7.24 Payments of Taxes. The Borrower shall and shall cause each Subsidiary
Guarantor (i) to timely file or cause to be filed all material tax returns that
are required to be filed and all such tax returns shall be true and correct and
(ii) to timely pay and discharge or cause to be paid and discharged promptly all
material Taxes, assessments and governmental charges or levies imposed upon the
Borrower or any of the other Subsidiary Guarantors or upon any of their
respective incomes or receipts or upon any of their respective properties before
the same shall become in default or past due, as well as all lawful claims for
labour, materials and supplies or otherwise which, if unpaid, might result in
the imposition of a Lien or charge upon such properties or any part thereof;
provided that it shall not constitute a violation of the provisions of this
Section 7.24 if the Borrower or any Subsidiary Guarantor shall fail to pay any
such tax, assessment, government charge or levee or claim for labour, materials
or supplies which is being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided.

7.25 Internal Controls: Recordkeeping; Additional Reporting. During the Relevant
Period, the Borrower shall ensure that internal controls are established to
provide reasonable assurance of compliance in all material respects with each of
the Borrower’s covenants and agreements set forth in Sections 7.14, 7.15 and
7.16 hereof and shall collect, maintain and preserve reasonable records
evidencing such internal controls and compliance therewith, a copy of which
records shall be provided to the Lender promptly upon request. On

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

61



--------------------------------------------------------------------------------

the 15th day after the last day of each calendar quarter (or, if such day is not
a Business Day, on the first Business Day after such day) commencing with the
calendar quarter ending September 30, 2009, the Borrower shall deliver to the
Lender (at its address set forth in Section 12.02) a report setting forth in
reasonable detail (x) the status of implementing such internal controls and
(y) the Borrower’s compliance (including any instances of material non
compliance) with such covenants and agreements. Such report shall be accompanied
by a certification duly executed by a Responsible Officer of the Borrower
stating that such quarterly report is accurate in all material respects to the
best of such Responsible Officer’s knowledge (to the extent that a certificate
delivered under the US Credit Agreement covers the Borrower and its
Subsidiaries, delivery of such certificate to the Lender concurrently with
delivery to the Treasury will satisfy the foregoing requirement).

7.26 Post-Closing Perfection of Liens. All Liens which the Lender agreed would
be perfected on a post-closing basis pursuant to the Post-Closing Agreement
shall be perfected on the date set forth in the Post-Closing Agreement and all
Loan Parties shall comply with all of the terms and provisions of the
Post-Closing Agreement, where applicable.

7.27 Survival of Certain Covenants.

(a) The obligation of the Borrower to comply with the TARP Covenants shall
survive for the Relevant Period provided, however, to the extent that any TARP
Covenant is modified or no longer required under the TARP Laws or has been
amended or waived under the US Credit Agreement and/or under the TARP Laws (any
such modification, amendment or waiver, a “TARP Covenant Modification”), then,
from the date of the TARP Covenant Modification, any TARP Covenant which is the
subject of a TARP Covenant Modification shall be deemed to be automatically
modified, amended or waived to the same extent as the TARP Covenant Modification
under the Loan Documents.

(b) The obligation of the Borrower to comply with the Vitality Commitment set
forth in Section 7.20 shall survive during the period required under the COCA,
notwithstanding the repayment in full of all the Loans and the other
Obligations.

(c) In the event of a proposed TARP Covenant Modification, the Borrower shall
provide the Lender with prior written notice giving the details of such TARP
Covenant Modification, at least 15 days prior to the date on which such TARP
Covenant Modification will come into effect or, if such notice period cannot be
provided due to commercial necessity, as much prior notice as reasonably and in
good faith can be provided by Borrower.

(d) The Borrower acknowledges that survival of the TARP Covenants was a material
inducement to the Lender entering into this Loan Agreement and providing the
Loan, and the Borrower further acknowledges that it will not contest that the
Lender does not have an adequate remedy at law for a breach of the TARP
Covenants and that the Lender cannot be made whole by the payment of monetary
damages. The Lender is entitled to seek specific performance of the TARP
Covenants to ensure compliance with the TARP Covenants. In addition, the
Borrower agrees that it (i) shall not oppose any motion for preliminary or
permanent injunctive relief or any other similar form of expedited relief in an
action by the Lender to enforce the TARP Covenants on the ground that the Lender
has not sustained irreparable harm or on any other basis (other than a defense
on the merits), and (ii) waives all defenses and objections that may at any time
be available to or be asserted by the Borrower against the Lender with respect
to

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

62



--------------------------------------------------------------------------------

the enforceability of the TARP Covenants and/or the remedy of specific
performance of the TARP Covenants. The parties hereto hereby irrevocably and
unconditionally consent and attorn to the exclusive jurisdiction of the of the
Courts of the Province of Ontario and hereby irrevocably and unconditionally
agree that any action or proceeding relating to the enforcement of the TARP
Covenants shall be heard and determined by the Ontario Superior Court of
Justice, Commercial List sitting in Toronto, Ontario. The Borrower waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same.

SECTION 8. NEGATIVE COVENANTS OF BORROWER AND SUBSIDIARY GUARANTORS.

The Borrower and each Subsidiary Guarantor, as applicable, covenants and agree
each as to itself, that, so long as any amounts are owing with respect to the
Notes or otherwise with respect to the Loan Documents, such Borrower or
Subsidiary Guarantor will abide by the following negative covenants:

8.01 Prohibition of Fundamental Changes. Neither the Borrower nor any Subsidiary
Guarantor shall, at any time, directly or indirectly, enter into any transaction
of merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution) or Dispose of all
or substantially all of its Property without the Lender’s prior consent,
provided that, (a) any Loan Party may merge with, consolidate with, amalgamate
with, or Dispose of all or substantially all of its Property (and thereafter
wind up or dissolve itself) to, (i) another Loan Party or (ii) any other Person
pursuant to the Transaction Documents, provided that (A) such action does not
result in the material diminishment of the Collateral, (B) (x) in the case of a
merger, consolidation or amalgamation with or into the Borrower, the Borrower
shall be the continuing or surviving entity or, in the event that the Borrower
is not the continuing or surviving entity, (1) the surviving entity expressly
assumes the obligations of the Borrower under the Loan Documents and (2) the
surviving entity is organized under the laws of a State in the United States,
Canada or any province thereof, and (y) in the case of a merger, consolidation
or amalgamation with or into any Guarantor, such Guarantor shall be the
continuing or surviving entity or, in the event that such Guarantor is not the
continuing or surviving entity, (1) the surviving entity expressly assumes the
obligations of such Guarantor under the Loan Documents or promptly after the
consummation of, such transaction, the continuing or surviving corporation shall
become a Guarantor and (2) the surviving entity is organized under the laws of a
State in the United States, Canada or any province thereof, and (C) any
Guarantor may otherwise merge, consolidate, amalgamate into or divest of all or
substantially all of its Property only to another Loan Party.

8.02 [Reserved].

8.03 [Reserved].

8.04 Limitation on Liens. None of the Borrower nor any Subsidiary Guarantor
will, create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except Permitted Liens.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

63



--------------------------------------------------------------------------------

8.05 Limitation on Distributions. The Borrower shall not make any Restricted
Payment, if after giving effect thereto, the Borrower would not be in compliance
with its covenant pursuant to Section 8.16.

8.06 [Reserved].

8.07 [Reserved].

8.08 Limitations on Indebtedness. None of the Borrower, any Subsidiary
Guarantor, nor any Structured Financing Subsidiary of the Borrower that is a
Domestic Subsidiary shall, create, incur, assume or suffer to exist any
Indebtedness except Permitted Indebtedness.

8.09 [Reserved].

8.10 Plans. The Borrower shall not fail to remit the minimum contribution
required by Applicable Law in respect of a Canadian Pension Plan whether or not
waived, or voluntarily issue a notice of termination of any such plan following
the date hereof in a manner that could result in the imposition of a Lien or
encumbrance on the assets of the Borrower, unless in each case such failure or
action is authorized by a Requirement of Law or the applicable Government
Authority.

8.11 [Reserved].

8.12 Limitation on Sale of Assets. Subject to any other applicable provision of
any Loan Document, the Borrower and each Subsidiary Guarantor shall have the
right to Dispose freely of any of its Property (including, without limitation,
receivables and leasehold interests) whether now owned or hereafter acquired;
provided that, to the extent required, the Net Cash Proceeds thereof are applied
in accordance with Section 2.07.

8.13 Restrictions on Pension Plans.

(a) During the Relevant Period, and except by operation of law, neither the
Borrower or a Subsidiary Guarantor shall increase any pecuniary or other
benefits obligated or incurred by any Plan nor shall the Borrower or a
Subsidiary Guarantor provide for other ancillary benefits or lump sum benefits
that would be funded by the assets held by any Plan other than benefits due in
accordance with the Plan terms as of the Effective Date;

(b) Notwithstanding the foregoing, the prohibitions on benefit increases under
Section 8.13(a) shall not apply to (i) the creation or payment of any
obligations associated with any plant shutdowns, permanent layoffs, attrition
programs, or other workforce reduction programs after the Effective Date and
(ii) a benefit that was not in effect under the terms of a Plan on the Original
Agreement Effective Date if the Lender approves such benefit and, in the case of
each of clause (i) and (ii) above, at the time of such benefit increase and
taking into account such benefit increase, each Plan of the Borrower and any
Subsidiary Guarantor is fully funded; and

(c) During the Relevant Period, the Borrower shall comply with the provisions of
this Section 8.13. This Section 8.13 shall survive termination of this Loan
Agreement and satisfaction of all Obligations thereunder.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

64



--------------------------------------------------------------------------------

8.14 [Reserved].

8.15 [Reserved].

8.16 Canadian Unrestricted Cash. The Borrower shall not permit (a) the average
daily balance of unrestricted cash and Cash Equivalents held by the Borrower
during any four-week period, calculated on a rolling basis, to be less than
CDN$250,000,000; or (b) the actual balance of unrestricted cash and Cash
Equivalents held by the Borrower over any period of two (2) consecutive Business
Days to be less than CDN$100,000,000 measured at close of business.

The Lender and the Borrower agree that, periodically, and acting in good faith,
they will review the foregoing cash maintenance requirements in order to
ascertain whether such requirements should be reduced.

8.17 Amendments to Transaction Documents. None of the Borrower nor any
Subsidiary Guarantor shall (a) amend, supplement or otherwise modify (pursuant
to a waiver or otherwise) the terms and conditions of the indemnities and
licenses furnished to the Borrower and its successors or any of its Subsidiaries
pursuant to the Transaction Documents (other than as specifically contemplated
thereby) such that after giving effect thereto such indemnities or licenses,
taken as a whole, shall be materially less favorable to the interests of the
Borrower and its successors and Subsidiaries or the Lender with respect thereto
or (b) otherwise amend, supplement or otherwise modify the terms and conditions
of the Transaction Documents (other than as specifically contemplated thereby).

8.18 Negative Pledge. None of the Borrower nor any Subsidiary Guarantor will
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of the Borrower or any Subsidiary Guarantor to create,
incur, assume or permit to exist any Lien upon any of the Collateral, whether
now owned or hereafter acquired, other than this Loan Agreement, the other Loan
Documents, the Existing Agreements, and Permitted Liens; provided that the
agreements excepted from the restrictions of this Section shall include
customary negative pledge clauses in agreements providing refinancing
Indebtedness or permitted unsecured Indebtedness.

8.19 Clauses Restricting Subsidiary Distributions. The Borrower will not, and
will not permit any Subsidiary Guarantor to, enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
such Subsidiary Guarantor to (a) make Restricted Payments in respect of any
Equity Interest of such Subsidiary Guarantor held by, or pay any Indebtedness
owed to, the Borrower or any Subsidiary Guarantor, (b) make loans or advances
to, or other Investments in, the Borrower or any Subsidiary Guarantor or
(c) transfer any of its assets to the Borrower or any Subsidiary Guarantor,
except, in the case of each of clauses (a), (b) and (c) above, for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, the VEBA Note Facility and, solely with
respect to the US Borrower and its Subsidiaries, the US Credit Agreement,
(ii) any restrictions with respect to a Subsidiary Guarantor imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Equity Interests or assets of such Subsidiary
Guarantor, (iii) any agreement or instrument governing Indebtedness assumed in
connection with the acquisition of assets by the Borrower or any Subsidiary
Guarantor permitted hereunder or secured by a Lien encumbering assets acquired
in connection therewith, which encumbrance or restriction is not applicable to
any Person, or the

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

65



--------------------------------------------------------------------------------

properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired, (iv) restrictions on the transfer of assets
subject to any Lien permitted by Section 8.04 imposed by the holder of such Lien
or on the transfer of assets subject to a Disposition permitted by Section 8.12
imposed by the acquirer of such assets, (v) provisions in joint venture
agreements and other similar agreements (in each case relating solely to the
respective joint venture or similar entity or the Equity Interests therein)
entered into in the ordinary course of business, (vi) restrictions contained in
the terms of any agreements governing purchase money obligations, Capital Lease
Obligations or Attributable Obligations not incurred in violation of this Loan
Agreement; provided that such restrictions relate only to the Property financed
with such Indebtedness (vii) restrictions contained in any Existing Agreement,
(viii) restrictions contained in any agreement relating to any Indebtedness to
the extent permitted by the provisions of any Excluded First Lien Indebtedness
or Additional First Lien Indebtedness, (ix) restrictions on cash or other
deposits imposed by customers under contracts or other arrangements entered into
or agreed to in the ordinary course of business, (x) customary non assignment
provisions in leases, contracts, licenses and other agreements entered into in
the ordinary course of business and consistent with past practices (including
past practices of the GM Oldco Parties (as defined in the US Credit Agreement),
as applicable), or (xi) any amendments, modifications, restatements, increases,
supplements, refundings, replacements, or refinancings of the contracts,
instruments or obligations referred to in clauses (i) through (x) above;
provided, however, that the provisions relating to such encumbrance or
restriction contained in any such amendment, modification, restatement,
increase, supplement, refunding, replacement, or refinancing are not materially
less favourable, taken as a whole, to the Borrower and the Subsidiary Guarantors
and the Lender than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clause.

8.20 Executive Compensation Restrictions. Neither the Borrower nor any
Subsidiary Guarantor shall pay to any Senior Canadian Employee any of the
following: (i) any performance bonus payments in respect of the 2008 or 2009
calendar years, (ii) except for the re-instatement of salary as provided in the
last sentence of this Section 8.20, salary increases during the 2008 or 2009
calendar years, or (iii) any golden parachute payment or similar extraordinary
compensation on account of a termination or severance from employment. The
Borrower shall give reasonable advance notice to the Lender of any compensation
modifications for Senior Canadian Employees. The Lender hereby confirms that
(a) the Borrower may rescind the 10% wage reduction which commenced in 2009 for
salary periods that occur after the Effective Date and (b) Senior Canadian
Employees may receive non-extraordinary severance consistent with the Borrower’s
usual business practices.

SECTION 9. [Reserved]

SECTION 10. EVENTS OF DEFAULT.

10.01 Events of Default. Each of the following events shall constitute an “Event
of Default”, provided that any requirement for the giving of notice, the lapse
of time, or both, has been satisfied:

(a) the Borrower shall default in the payment of any principal of or interest on
the Loan when due (whether at stated maturity, upon acceleration or pursuant to
Section 2.07), provided however, that the Borrower shall have five (5) Business
Days’ grace period for the payment of interest hereunder; or

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

66



--------------------------------------------------------------------------------

(b) any Guarantor shall default in its payment obligations under its Guarantee
Agreement; or

(c) any Loan Party shall default in the payment of any other amount payable by
it hereunder or under any other Loan Document after notification by the Lender
of such default, and such default shall have continued unremedied for five
(5) Business Days; or

(d) the Borrower or any Subsidiary Guarantor shall breach any applicable
covenant contained in the TARP Covenants or Section 8 (except in the case of
(i) Section 8.10 in respect of any inadvertent failure to remit the minimum
contribution if such amount shall have been paid within ten (10) Business Days
after such Loan Party obtains knowledge of such failure, and (ii) in the case of
a breach of Section 8.20, such breach shall have continued unremedied for ten
(10) Business Days); or

(e) the Borrower or any Subsidiary Guarantor shall default in performance of or
otherwise breach non payment obligations or covenants under any of the Loan
Documents not covered by another clause in this Section 10, and such default has
not been remedied within the applicable grace period provided therein, or if no
grace period, within thirty (30) calendar days; or

(f) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by any Loan Party or any Guarantor or any certificate
furnished to the Lender pursuant to the provisions hereof or thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

(g) a judgment or judgments as to any obligation for the payment of money in
excess of CDN$100,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of the Lender, uninsured and provided that any
insurance or other credit posted in connection with an appeal shall not be
deemed insurance for these purposes) shall be rendered against the Borrower or
any Subsidiary Guarantors by one or more courts, administrative tribunals or
other bodies having jurisdiction over them and the enforcement thereof shall not
be stayed (by operation of law, the rules or orders of a court with jurisdiction
over the matter or by consent of the party litigants) for ten calendar days; or
there shall be rendered against the Borrower or any Subsidiary Guarantor a non
monetary judgment that causes or would reasonably be expected to cause a
Material Adverse Effect on the ability of the Borrower and the Subsidiary
Guarantors taken as a whole to perform their obligations under the Loan
Documents and the enforcement thereof shall not be stayed (by operation of law,
the rules or orders of a court with jurisdiction over the matter or by consent
of the party litigants) for ten calendar days; or

(h) the Borrower or any Subsidiary Guarantor shall admit its inability to, or
intention not to, perform any of such party’s material Obligations hereunder; or

(i) any Loan Document shall for whatever reason be terminated, the Loan
Documents shall cease to create a valid, security interest in any of the
Collateral purported to be covered hereby or thereby, or the material
obligations of the Borrower or any Subsidiary Guarantor under the Loan Documents
(including the Borrower’s Obligations hereunder) shall cease to be in full force
and effect, or the enforceability thereof shall be contested by the Borrower or
any Subsidiary Guarantor; or

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

67



--------------------------------------------------------------------------------

(j) other than as otherwise permitted pursuant to this Loan Agreement and except
in respect of anticipated plant shutdowns, permanent layoffs, attrition
programs, other workforce reduction programs or dealer network restructuring
satisfactory to the Lender acting reasonably (i) Borrower shall initiate the
termination of, in whole or in part, any Canadian Pension Plan; (ii) Borrower
shall fail to make minimum required contributions to amortize any funding
deficiencies under a Canadian Pension Plan within the time period set out in any
Applicable Law or fail to make a required contribution under any Canadian
Pension Plan or Canadian Benefit Plan which could result in the imposition of a
Lien upon the assets of the Borrower; (iii) except as disclosed in Schedule
10.01(j), any facts or circumstances occur or exist that could result or be
reasonably anticipated to result in the declaration of a termination (in whole
or in part) of any Canadian Pension Plan under Applicable Law; (iv) the Borrower
makes any improper withdrawals or applications of assets of a Canadian Pension
Plan or Canadian Benefit Plan; (v) any labour union or collective bargaining
unit in respect of the Borrower shall engage in a strike or other work stoppage;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(k) any Change of Control shall have occurred without the prior consent of the
Lender; or

(l) [Reserved];

(m) [Reserved];

(n) any North American Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation and the
vitality commitment under the US Credit Agreement, but excluding the Loan, the
US Credit Agreement, the other provisions of the US Credit Agreement and the
VEBA Note Facility) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness (including a breach of the vitality commitment under the US Credit
Agreement) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause such Indebtedness to
become due prior to its stated maturity or to become subject to a mandatory
offer to purchase by the obligor thereunder or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (n) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (n) shall have occurred and be
continuing with respect to Indebtedness, the aggregate outstanding principal
amount thereof of which exceeds in the aggregate US$100,000,000; or

(o) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Collateral, or (except with respect to any Permitted
Holder in its capacity as a Permitted Holder) shall have taken any action to
displace the management of the Borrower or any Subsidiary Guarantor or to
curtail its authority in the conduct of the business of any Loan Party, and such
action provided for in this subsection (o) shall not have been discontinued or
stayed within thirty (30) days; or

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

68



--------------------------------------------------------------------------------

(p) [Reserved];

(q) [Reserved];

(r) [Reserved];

(s) the US Borrower shall (i) default in making any payment of any principal of
any Indebtedness under the US Credit Agreement on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the US
Credit Agreement; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness (other than a breach of
the vitality commitment therein) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than a breach of the vitality commitment therein), the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Indebtedness (or a trustee or agent on behalf
of such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; or

(t) [Reserved];

(u) [Reserved];

(v) if a default shall occur under the COCA and shall continue beyond the cure
period, if any, provided in the COCA; or

(w) if a default shall occur with respect to any amount required to be paid or
funded under the GMCL Pension Agreement and such default shall have continued
unremedied for thirty (30) days; or

(x) [Reserved];

(y) [Reserved];

(z) any Loan Party shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver and manager,
custodian, trustee, interim trustee, examiner or liquidator of itself or of all
or a substantial part of its directly-owned property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code or BIA, as the case may be, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or BIA, as the case may be,
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing, or (vii) generally fail to pay the Borrower’s or Subsidiary
Guarantors’ debts as they become due; or

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

69



--------------------------------------------------------------------------------

(aa) the filing of a motion, pleading or proceeding by any Loan Party or any
Guarantor which could reasonably be expected to result in a material impairment
of the rights or interests of the Lender under any Loan Document, or a
determination by a court with respect to a motion, pleading or proceeding
brought by another party that results in a material impairment of the rights or
interests of the Lender under any Loan Document; or

(bb) the Borrower or any Subsidiary Guarantor shall grant, or suffer to exist,
any Lien on any Collateral other than Permitted Liens; or the Liens contemplated
under the Loan Documents shall cease to be perfected Liens on the Collateral in
favor of the Lender of the requisite priority hereunder with respect to such
Collateral (subject to the Permitted Liens); or

(cc) a custodian, receiver, conservator, liquidator, trustee or similar official
for Borrower or any Subsidiary Guarantor, or of any of its directly-owned
Property (as a debtor or creditor protection procedure), is appointed or takes
possession of such directly-owned Property; or the Borrower or any Subsidiary
Guarantor is adjudicated bankrupt or insolvent; or an order for relief is
entered under the Bankruptcy Code or BIA, as the case may be, or any successor
or similar applicable statute, or any administrative insolvency scheme, against
any Loan Party; or any of its directly-owned Property is sequestered by court or
administrative order; or a petition is filed against the Borrower or any
Subsidiary Guarantor under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, moratorium, delinquency or
liquidation law of any jurisdiction, whether now or subsequently in effect, and
such petition is not dismissed within 60 days; or

(dd) the US Borrower shall (i) default in making any payment of any principal of
any Indebtedness under the VEBA Note Facility on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
VEBA Note Facility; or (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or

(ee) any US Parent Guarantor shall fail to deliver to the Lender, concurrently
with or promptly following its becoming a US Parent Guarantor, a Guarantee
Agreement in the form of the Guarantee Agreement delivered by the US Borrower to
the Lender, which Guarantee Agreement shall contain a covenant by the US Parent
Guarantor that it will not use its equity control over the Borrower to
affirmatively prevent, hinder or impair the Borrower or any Subsidiary Guarantor
from honouring its contractual commitments under the COCA, the GMCL Pension
Agreement and/or the Health Care Trust Agreement; or

(ff) if there shall occur a material breach of the Registration Rights Agreement
which continues unremedied for ten (10) days or there shall occur a material
breach of the Canadian Subscription Agreement.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

70



--------------------------------------------------------------------------------

SECTION 11. REMEDIES.

 

  11. 01 Remedies.

(a) Upon the occurrence and during the continuance of one or more Events of
Default, the Lender may immediately declare the principal amount of the Loan and
the Notes to be immediately due and payable, together with all interest thereon
and fees and out of pocket expenses accruing under this Loan Agreement; provided
that upon the occurrence of an Event of Default referred to in Section 10, such
amounts shall immediately and automatically become due and payable without any
further action by the Lender. Upon such declaration or such automatic
acceleration, the balance then outstanding of the Loan shall become immediately
due and payable, without presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by the Borrower and each
other Loan Party and the Lender may thereupon exercise any remedies available to
it at law and pursuant to the Loan Documents, including, but not limited to, the
liquidation of the Collateral. The Lender may exercise at any time after the
occurrence of an Event of Default one or more remedies, as it so desires, and
may thereafter at any time and from time to time exercise any other remedy or
remedies.

(b) Upon the occurrence and during the continuance of one or more Events of
Default, the Lender shall have the right to obtain physical possession of the
files of each Loan Party relating to its Collateral and all documents relating
to its Collateral which are then or may thereafter come in to the possession of
such Loan Party or any third party acting for such Loan Party and such Loan
Party shall deliver to the Lender such assignments as the Lender shall request
subject in each case to the rights of any Senior Lien Lender and the Permitted
Liens. In addition, the Lender shall be entitled to specific performance of all
agreements of each Loan Party contained in this Loan Agreement and under any
other Loan Document.

(c) In addition to all the rights and remedies specifically provided herein, the
Lender shall have all other rights and remedies provided by applicable federal,
provincial, state, foreign, and local laws, whether existing at law, in equity
or by statute, including all rights and remedies available to a purchaser or a
secured party, as applicable, under the Uniform Commercial Code or Personal
Property Security Act, as applicable.

(d) Except as otherwise expressly provided in this Loan Agreement, the Lender
shall have the right to exercise any of its rights and/or remedies without
presentment, demand, protest or further notice of any kind other than as
expressly set forth herein, all of which are hereby expressly waived by each
Loan Party.

(e) The Lender may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Loan Party hereby expressly waives, to the
extent permitted by law, any right it might otherwise have to require the Lender
to enforce its rights by judicial process. Each Loan Party also waives to the
extent permitted by law, any defense it might otherwise have to the Obligations,
arising from use of nonjudicial process, enforcement and sale of all or any
portion of the Collateral or from any other election of remedies. Each Loan
Party recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

71



--------------------------------------------------------------------------------

(f ) Each Loan Party shall be liable to the Lender for the amount of all
expenses (plus subject to Applicable Laws, interest thereon at a rate equal to
the Post-Default Rate), and breakage costs as set out in this Loan Agreement.

(g) The Lender shall also be entitled to all rights and remedies set forth in
the other Loan Documents. Where there is any consistency or difference between
this Loan Agreement and any other Loan Document, this Loan Agreement shall
prevail.

Notwithstanding any exercise of the Lender’s rights with respect to Trademarks
or other Intellectual Property contained in the Collateral, the Borrower and any
holder of a security interest in inventory of the Borrower shall have the right
to sell such inventory free and clear of any Lender interest in the Trademarks
or other Intellectual Property regardless of whether it bears any such Trademark
or other Intellectual Property but subject to the Lender’s security interest in
such inventory, if any.

SECTION 12. MISCELLANEOUS.

12.01 Waiver. No failure or delay on the part of the Lender to exercise, and no
course of dealing with respect to, any right, power, privilege or remedy under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise by the Lender of any right, power, privilege or remedy under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, power, privilege or remedy. All rights, powers, privileges
and remedies of the Lender provided for herein are cumulative and in addition to
any and all other rights, powers, privileges and remedies provided by law, the
Loan Documents and the other instruments and agreements contemplated hereby and
thereby, and are not conditional or contingent on any attempt by the Lender to
exercise any of its rights under any other related document. The Lender may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies.

12.02 Notices. Except as otherwise expressly permitted by this Loan Agreement,
all notices, requests and other communications provided for herein and under the
other Loan Documents (including any modifications of, or waivers, requests or
consents under, this Loan Agreement) shall be given or made in writing
(including by telecopy or Electronic Transmission) delivered to the intended
recipient at the addresses specified below beneath each party’s name; or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. Except as otherwise provided in this Loan
Agreement (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by telecopier or
Electronic Transmission or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

72



--------------------------------------------------------------------------------

Lender:

Export Development Canada

151 O’Connor Street

Ottawa, Ontario K1A 1K3

Canada

Attention: Loans Services

Facsimile: (613) 598-2514

and to:

Export Development Canada

151 O’Connor Street

Ottawa, Ontario K1A 1K3

Canada

Attention: Asset Management/Covenants Officer

Facsimile: (613) 598-3186

Borrower:

General Motors of Canada Limited

1908 Colonel Sam Drive

Oshawa, Ontario L1H 8P7

Canada

Attention: General Counsel

Facsimile: (905) 644-7772

in each case with a copy to:

Subsidiary Guarantors:

1908 Holdings and Parkwood Holdings Ltd.

Trulaw Corporate Services Ltd.

P.O. Box 866 GT

Anderson Square Building, Shedden Road

George Town, Grand Cayman

Cayman Islands, British West Indies

Attention: Counsel to 1908 Holdings and Parkwood Holdings Ltd.

Facsimile: (345) 949-8492

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

73



--------------------------------------------------------------------------------

in each case with a copy to:

General Motors Company

300 Renaissance Centre

P.O. 300

Detroit, Michigan

48265-3000

U.S.A.

Attention: General Motors North American General Counsel

Facsimile: (212) 418-3632

General Motors Product Services Inc.

300 Renaissance Centre

P.O. 300

Detroit, Michigan

48265-3000

U.S.A.

Attention: c/o General Motors North American General Counsel

Facsimile: (248) 267-4365

General Motors Overseas Funding LLC

300 Renaissance Centre

P.O. 300

Detroit, Michigan

48265-2000

U.S.A.

Attention: Barb Lister-Tait

Facsimile: (313) 665-4979

12.03 Indemnification and Expenses. The Borrower agrees to hold the Lender, Her
Majesty the Queen in Right of Canada, Her Majesty the Queen in Right of the
Province of Ontario and their respective Affiliates and their respective
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against any and all
claims, suits, actions, proceedings, obligations, liabilities (including strict
liabilities) and debts, and all losses, actual damages, judgments, awards,
amounts paid in settlement of whatever kind or nature, fines, penalties,
charges, costs and expenses of any kind (including, but not limited to,
reasonable legal fees and other costs of defense), which may be imposed on,
incurred by or asserted against such Indemnified Party (collectively, the
“Costs”) relating to or arising out of this Loan Agreement, the Notes, any other
Loan Document or any transaction contemplated hereby or thereby, or any
transaction financed or proposed to be financed in whole or in part (directly or
indirectly) with the Loan, or any amendment, supplement or modification of, or
any waiver or consent under or in respect of, this Loan Agreement, the Notes,
any other Loan Document or any transaction contemplated hereby or thereby, that,
in each case, results from anything other than any Indemnified Party’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Borrower

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

74



--------------------------------------------------------------------------------

agrees to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to or arising out of any
violation or alleged violation of any rule or regulation or any other laws,
that, in each case, results from anything other than such Indemnified Party’s
gross negligence or willful misconduct. In any suit, proceeding or action
brought by an Indemnified Party in connection with any Collateral for any sum
owing thereunder, or to enforce any provisions of any Loan Document, the
Borrower will save, indemnify and hold such Indemnified Party harmless from and
against all expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by any Loan Party of any
obligation under any Loan Document or arising out of any other agreement,
indebtedness or liability at any time owing to or in favour of such account
debtor or obligor or its successors from any Loan Party. Subject to the
provisions of this Loan Agreement, the Borrower also agrees to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all such
Indemnified Party’s reasonable costs and expenses incurred in connection with
the enforcement or the preservation of such Indemnified Party’s rights under
this Loan Agreement, the Notes, any other Loan Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel. The Loan Parties hereby acknowledge that,
notwithstanding the fact that the Obligations are secured by the Collateral, the
Obligations are recourse obligations of the Loan Parties.

Each Loan Party also agrees not to assert any claim against the Lender, Her
Majesty the Queen in Right of Canada, Her Majesty the Queen in Right of the
Province of Ontario, or Industry Canada (collectively, the “Lender Parties”) or
any of their respective Affiliates, or any of their respective officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Loan Documents, the actual or proposed use of the proceeds of
the Loan, this Loan Agreement or any of the transactions contemplated hereby or
thereby.

The Borrower agrees to pay as and when billed by the Lender Parties all of the
out-of pocket costs and expenses incurred by the Lender Parties in connection
with the exercise of the Lender Parties’ rights and remedies upon the occurrence
of an Event of Default, including without limitation all the fees, disbursements
and expenses of counsel to the Lender Parties.

If the Borrower fails to pay when due any costs, expenses or other amounts
payable by it under this Loan Agreement, including reasonable fees and expenses
of counsel and indemnities, such amount may be paid on behalf of the Borrower by
the Lender and the Borrower shall remain liable for any such payments by the
Lender and such amounts shall accrue interest at the Post-Default Rate. No such
payment by the Lender shall be deemed a waiver of any of its rights under the
Loan Documents.

To the fullest extent permitted by Applicable Law, in consideration of Lender
entering into this Loan Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which each Loan Party hereby
acknowledges, each Loan Party hereby forever releases, discharges and acquits
each Indemnified Party from any and all claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) indebtedness and obligations (collectively,
“Claims”) of every type, kind, nature, description or character, including any
so-called “lender liability” claims or defenses, and irrespective of how, why or
by reason of what facts, whether such Claims have heretofore arisen,

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

75



--------------------------------------------------------------------------------

are now existing or hereafter arise, or which could, might or be claimed to
exist, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, liquidated or unliquidated, matured or unmatured, fixed or
contingent, each as though fully set forth herein at length, which may in any
way arise out of, are connected with or in any way relate to actions or
omissions arising in connection with the loan contemplated herein which occurred
on or prior to the date hereof with respect to any Loan Party, this Loan
Agreement, the Obligations, any Collateral, any other Loan Document and any
third parties liable in whole or in part for the Obligations, save and except
for a breach by the Lender of the provisions of the confidentiality agreement
attached as Exhibit C hereof.

Without prejudice to the survival of any other agreement of a Loan Party
hereunder, the covenants and obligations of each Loan Party contained in this
Section 12.03 shall survive for a period of 2 years the payment in full of the
Obligations and all other amounts payable hereunder and delivery of the
Collateral by the Lender against full payment therefor.

The Loan Parties shall, if requested by the Government of Ontario, execute an
agreement with the Government of Ontario in form satisfactory to the Government
of Ontario granting the covenants of such Loan Parties and indemnities granted
by such Loan Party in this Section 12.03 directly in favour of the Government of
Ontario.

12.04 Amendments and Effect of this Loan Agreement. Except as otherwise
expressly provided in this Loan Agreement, any provision of this Loan Agreement
may be modified or supplemented only by an instrument in writing signed by the
Lender and the Loan Parties and any provision of this Loan Agreement may be
waived by the Lender in writing. To the extent that the Treasury proposes any
amendments, waivers or modifications to the Loan Documents, the Lender’s consent
is required, save and except as set out in Section 7.27. The Lender agrees that
it will act reasonably and will only withhold consent when such proposed changes
would adversely impact Canadian economic, commercial and/or policy interests.
The Lender agrees that the Borrower may assign to the Treasury its right to
enforce the provisions of this Section 12.04 or may permit the Treasury to
direct the enforcement of the rights of the Borrower under this Section 12.04.
The provisions of this Section 12.04 may not be amended without the prior
written consent of the Treasury.

This Loan Agreement amends and restates in its entirety the Existing Loan
Agreement and, as of the Effective Date, the Existing Loan Agreement shall be
superseded hereby. The Obligations outstanding under the Existing Loan Agreement
that remain outstanding on the date hereof shall constitute Obligations
hereunder governed by the terms hereof. Such Obligations shall be continuing in
all respects, and this Loan Agreement shall not be deemed to evidence or result
in a novation or repayment and re-borrowing of such Obligations.

12.05 Confirmation of Existing Security. Each of the Loan Parties party to
(i) the Security Agreements, (ii) the Equity Pledge Agreements and (iii) each
Mortgage and (iv) each Environmental Indemnity Agreement (collectively, the
“Existing Security”) hereby irrevocably acknowledges, ratifies and confirms the
Existing Security to the Lender and individually agrees that the security
interest granted by it pursuant to the Existing Security is and shall continue
to be effective, valid binding and enforceable against such Loan Party in
accordance with its terms and conditions as continuing collateral security for
all the Obligations. Each of the Loan Parties party to each Guarantee Agreement
(the “Existing Guarantees”) hereby irrevocably

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

76



--------------------------------------------------------------------------------

acknowledges, ratifies and confirms the Existing Guarantees to the Lender and
individually agrees that the Existing Guarantees are and shall continue to be
effective, valid, binding and enforceable against such Loan Party in accordance
with their terms and conditions as a continuing guarantee for all the
Obligations of the Borrower under this Loan Agreement.

12.06 [Reserved].

12.07 Survival. The obligations of the Borrower under Sections 2.05 and 3.03,
and of the Loan Parties under Section 12.03 hereof shall survive the repayment
of the Loan and the termination of this Loan Agreement. In addition, each
representation and warranty made, or deemed to be made by a request for a
borrowing herein or pursuant hereto shall survive the making of such
representation and warranty, and the Lender shall not be deemed to have waived,
by reason of making any Advance, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Lender may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Advance was made.

12.08 Captions. The table of contents and captions and Section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Loan Agreement.

12.09 Counterparts and Facsimile. This Loan Agreement may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties agree that this Loan Agreement, any documents to be
delivered pursuant to this Loan Agreement and any notices hereunder may be
transmitted between them by email and/or by facsimile. The parties intend that
faxed signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties. The original
documents shall be promptly delivered, if requested.

12.10 Governing Law. This Loan Agreement shall be construed in accordance with,
and governed by the laws of the Province of Ontario and the federal laws of
Canada applicable therein, as the same may from time to time be in effect.

12.11 Waiver of Jury Trial; Consent to Jurisdiction and Venue; Service of
Process; Waiver. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any and all rights to
trial by jury of any claim or cause of action, or in any legal proceeding
directly or indirectly based upon, arising out of or relating to this Loan
Agreement, the other Loan Documents or any of the transactions contemplated
hereby or thereby (whether based on contract, tort, or any other theory).

Each party (a) certifies that no representative, agent, or attorney of the other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other party have been induced to enter into
this Loan Agreement by, among other things, the mutual waivers and
certifications in this section.

Each party hereto hereby irrevocably and unconditionally consents, on behalf of
itself and its property, to the non-exclusive jurisdiction of any court of the
province of Ontario, in

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

77



--------------------------------------------------------------------------------

any action, suit or proceeding arising out of or relating to this Loan
Agreement, the other Loan Documents or any of the transactions contemplated
hereby or thereby, and waives any objection it may have to the laying of venue
in any such court or that such court is an inconvenient forum or does not have
personal jurisdiction over it. Each party hereto hereby irrevocably consents to
the service of a summons and complaint and other process in any action, suit,
claim or proceeding brought by such other party in connection with this Loan
Agreement, the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, by mail of a copy thereof by registered mail (return
receipt requested) or any substantially similar form of mail, postage prepaid,
to such party’s notice address referred to in Section 12.02 of this Loan
Agreement.

Nothing in this section shall affect the right of the Lender to (i) serve legal
process in any other manner permitted by Applicable Law, or (ii) bring any
action or proceeding against any Loan Party or its properties in the courts of
any other jurisdictions.

12.12 Saving Clause. It is the intention of the Lender and the Loan Parties that
each Loan Party’s and each Guarantor’s obligations shall be in, but not in
excess of, the maximum amount permitted by applicable bankruptcy (including
Sections 544 and 548 of the Bankruptcy Code), or other insolvency,
reorganization, fraudulent conveyance, transfer, corporate, creditor rights,
criminal or similar Applicable Law as in effect from time to time. To that end,
notwithstanding any other provision herein contained to the contrary, with
respect to each Guarantor, if this Loan Agreement, or any other Loan Document,
would, but for the application of this sentence, be avoidable, void, invalid or
unenforceable under Applicable Law, or the claims hereunder or thereunder be
would subject to being subordinated under Applicable Law, then with respect to
such party as of any date of determination, (a) this Loan Agreement and/or other
Loan Document shall be valid and enforceable with respect to such party as of
that date of determination only to the maximum extent that would not cause
either (i) this Loan Agreement, or any other Loan Document to be avoidable,
void, invalid or unenforceable under Applicable Law (after taking into account,
among other things, any Guarantor’s right of contribution and indemnification
from each other Loan Party, if any) or (ii) such Guarantor’s Obligations under
any Loan Documents to be subordinated, (b) the maximum Obligations for which
each Guarantor shall be liable hereunder or under any other Loan Document shall
be reduced to that amount which, after giving effect thereto, would not cause
the Obligations as so reduced, to be subject to being avoidable, void, invalid,
unenforceable or subordinated under Applicable Law, and (c) this Loan Agreement
and each other Loan Document shall automatically be deemed to have been amended
accordingly, and the Obligations of such Guarantor reduced accordingly, as of
that date of determination with respect to such Guarantor.

Section 12.12 of this Loan Agreement is intended solely to preserve the rights
of the Lender to the maximum extent permitted by Applicable Law, and neither the
Borrower, any other Loan Party nor any other Persons shall have any right or
claim under Section 12.12 that would not otherwise be available under Applicable
Law.

12.13 Acknowledgments. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Loan Agreement, the Notes and the other Loan Documents to which it is a
party;

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

78



--------------------------------------------------------------------------------

(b) the Lender has no fiduciary relationship to any Loan Party, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and

(c) no joint venture exists among or between the Lender and any Loan Party.

12.14 Hypothecation or Pledge of Collateral. Nothing in this Loan Agreement
shall preclude the Lender from engaging in repurchase transactions with the
Collateral or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral (subject to the interest of the relevant Senior
Lien Lender and Permitted Liens). Nothing contained in this Loan Agreement shall
obligate the Lender to segregate any Collateral delivered to the Lender by any
Loan Party.

12.15 Successors and Assigns: Participations and Assignments.

(a) The provisions of this Loan Agreement shall be binding upon and inure to the
benefit of the parties hereto, all future holders of the Loan and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and the
Lender may not assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 12.15.

(b) The Lender may assign or transfer to (i) prior to the occurrence of a
Default or Event of Default which is continuing, one or more assignees (each, an
“Assignee”) other than an Ineligible Acquirer and (ii) following the occurrence
and during the continuance of a Default or an Event of Default, any Assignee
including an Ineligible Acquirer, all or a portion of its rights and obligations
under this Loan Agreement (including all or a portion of the Loans at the time
owing to it), together with any related rights and obligations thereunder, in
each case following notice to the Borrower, but without the consent of the
Borrower, pursuant to an Assignment and Assumption executed by the applicable
Assignee and the Lender and delivered to the Borrower for its records. The
Borrower or its agent will maintain a register (“Register”) of the Lender and
Assignees. The Register shall contain the names and addresses of the Lender and
Assignees and the principal amount of the loans (and stated interest thereon)
held by the Lender and each Assignee from time to time. The entries in the
Register shall be conclusive and binding, absent manifest error. The Borrower
shall enter into such amendments or other modifications to this Loan Agreement
and the other Loan Documents as are reasonably required to accommodate any such
assignments, including, without limitation, amendments or modifications which
provide for the accommodation of multiple lenders and the appointment of
administrative and collateral agents for the Lender and such Assignees; provided
that, such amendments or modifications do not materially increase the tax cost
to the Borrower of maintaining the Loan.

(c) The Lender may sell participations in all or a portion of the Lender’s
rights and obligations under this Loan Agreement (including all or a portion of
the Loan owing to it) (each, a “Participation”) to (i) prior to the occurrence
of a Default or Event of Default which is continuing, one or more purchasers
(each, a “Participant”) other than an Ineligible Acquirer, including one or more
lenders or other Persons that provide financing to the Lender in the form of
sales and repurchases of participations and (ii) following the occurrence and
during the continuance of a Default or an Event of Default, any Participant
including an Ineligible

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

79



--------------------------------------------------------------------------------

Acquirer, all or a portion of its rights and obligations under this Loan
Agreement (including all or a portion of the Loans at the time owing to it),
together with any related rights and obligations thereunder, in each case
following notice to the Borrower, but without the consent of the Borrower,
provided that, in each case, (A) the Lender’s obligations under this Loan
Agreement shall remain unchanged, (B) the Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations, and (C) the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Loan Agreement.
Any agreement pursuant to which the Lender sells such a participation shall
provide that the Lender shall retain the sole right to enforce this Loan
Agreement and to approve any amendment, modification or waiver of any provision
of this Loan Agreement; provided that such agreement may provide that the Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) reduces the amount of the Loan, extends the
Maturity Date of the Loan or reduces the rate of interest or any fee of the Loan
or extends the due date of any such rate or fee or (2) directly affects such
Participant. Subject to paragraph (b) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.08, 3.03 and
12.03 to the same extent as if it were the Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 12.15; provided that the
Lender and all Participants shall be entitled to receive no greater amount in
the aggregate pursuant to such Sections than the Lender would have been entitled
to receive had no such transfer occurred unless such transfer occurs while an
Event of Default shall have occurred and be continuing. To the extent permitted
by law, and subject to paragraph (b) of this Section, each Participant also
shall be entitled to the benefits of Section 12.17 as though it were the Lender.
In the event that the Lender sells a participation in the Lender’s rights and
obligations under this Loan Agreement, the Lender, on behalf of Borrower, shall
maintain a register on which it enters the name, address and interest in this
Loan Agreement of all Participants.

(d) For avoidance of doubt, the parties to this Loan Agreement acknowledge that
the provisions of this Section 12.15 concerning assignments of Loan relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans to (i) prior to the occurrence of a Default
or an Event of Default which is continuing, one or more pledgees other than an
Ineligible Acquirer, and (ii) following the occurrence and during the
continuance of a Default or an Event of Default, any pledgee including any
Ineligible Acquirer, including in each case, without limitation, any pledge or
assignment by a Lender of any Loan to the Bank of Canada in accordance with
Applicable Law.

(e) The Lender may furnish any information concerning any Loan Party or any of
its Subsidiaries in the possession of the Lender from time to time to assignees
and Participants (including prospective assignees and Participants) only after
notifying the Borrower in writing and securing signed confidentiality statements
in favour of the Disclosing Party (a form of which is attached hereto as Exhibit
C) and only for the sole purpose of evaluating participations and for no other
purpose unless disclosure is required pursuant to the Access to Information Act
or Applicable Law.

12.16 Periodic Due Diligence Review. During the Relevant Period, the Borrower
and the Subsidiary Guarantors shall permit the (i) Lender and its agencies,
consultants, contractors and advisors, (ii) Industry Canada, and (iii) The
Ontario Ministry of Economic Development and its agents, consultants,
contractors and advisors access to personnel and any books, papers, records or
other data that may be relevant to the financial assistance, including
compliance with the financing terms and conditions.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

80



--------------------------------------------------------------------------------

The Borrower, the Subsidiary Guarantors (but only with respect to the Canadian
operations and any Collateral owned by it) acknowledges that the Lender,
Industry Canada and the Ontario Ministry of Economic Development have the right
to perform continuing Due Diligence Reviews with respect to the business
operations of the Loan Parties and the Collateral. Each Loan Party also shall
make available to the Lender, Industry Canada and the Ontario Ministry of
Economic Development (provided such entity has executed a confidentiality
agreement in favour of the Disclosing Parties) a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
business and operations of each Loan Party and the Collateral. Without limiting
the generality of the foregoing, each Loan Party acknowledges that the Lender
has made the Loan to the Borrower based upon the information concerning the Loan
Parties and the Collateral provided by the Loan Parties to the Lender, and the
representations, warranties and covenants contained herein, and that the Lender,
Industry Canada and the Ontario Ministry of Economic Development (provided such
entity has executed a confidentiality agreement in favour of the Disclosing
Parties), at their respective options, have the right, at any time during
business hours on reasonable prior notice to conduct a Due Diligence Review on
the business and operations of any Loan Party and some or all of the Collateral
securing the Loan. In addition, the Lender, Industry Canada and the Ontario
Ministry of Economic Development (provided such entity has executed a
confidentiality agreement in favour of the Disclosing Parties) have the right to
perform continuing Due Diligence Reviews of each Loan Party its directors,
officers, and Responsible Officers. The Borrower and the Lender further agree
that all reasonable out-of-pocket costs and expenses incurred by the Lender,
Industry Canada and the Ontario Ministry of Economic Development in connection
with such Person’s activities pursuant to this Section 12.16 shall be paid by
the Borrower.

The Lender will use reasonable commercial efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
Canada executive branch officials and employees, to hold, in confidence all
non-public records, books, contracts, instruments, computer data and other data
and information (collectively, “Information”) concerning the Loan Parties
furnished or made available to them by the Loan Parties, the Guarantors or any
of their Subsidiaries or their representatives pursuant to this Loan Agreement
(except to the extent that such information can be shown to have been
(i) previously known by such party on a non-confidential basis, (ii) in the
public domain through no fault of such party or (iii) later lawfully acquired
from other sources by the party to which it was furnished (and without violation
of any other confidentiality obligation)); provided that nothing herein shall
prevent the Lender from disclosing any Information to the extent required by
Applicable Law. The Lender understands that the Information may contain
commercially sensitive confidential information entitled to an exception from
the Access to Information Act request or similar request under Applicable Law.

Notwithstanding anything to the contrary contained in this Loan Agreement or the
other Loan Documents (but subject to Sections 12.15 and 12.16), the Lender may
use, retain, and disclose any information related to the Loan Documents as
required by Applicable Law or any governmental agency who has executed a
confidentiality agreement in favour of the Disclosing Parties, or to the extent
required pursuant to Canada’s or the Lender’s international commitments
(including, without limitation any requirement that such information be
disclosed by virtue of the

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

81



--------------------------------------------------------------------------------

Lender’s status as an agent of Her Majesty in Right of Canada or by virtue of
any Applicable Law, or Canadian government policy or by virtue of any
international agreement to which the Government of Canada or the Lender is a
party, and including in respect of the WTO Subsidies and countervailing Measures
Agreement or Canadian government policy). The Lender shall also be entitled to
disclose any matters in relation to the transactions contemplated herein to the
Government of Canada and the Government of Ontario (but the Lender must require
confidential treatment thereof) and shall be entitled to make publicly available
the following information: the name of the Borrower, the financial service
provided by the Lender, the dates of the Loan Documents, a general description
of the commercial transaction (including country) contemplated hereby, the
amount of support in the approximate Canadian dollar range, and a redacted
version of this Loan Agreement as agreed among the Loan Parties, the Lender, the
Government of Canada and the Government of Ontario.

Subject to the Access to Information Act (Canada) or similar Applicable Law and
except as they may be legally required to disclose, the Lender and Industry
Canada shall use their best efforts to maintain the confidentiality of all
information including all Confidential Information with respect to each Loan
Party and the Guarantors and each of its direct and indirect Subsidiaries which
is made available to the Lender or Industry Canada pursuant to this Loan
Agreement, and shall provide each Loan Party and the Guarantors and each of its
direct and indirect Subsidiaries with notice of any request from a third party
for such information and an opportunity to respond to such request as provided
under the relevant legislation or other applicable law prior to disclosure by
the Lender.

Subject to the Freedom of Information and Protection of Privacy Act (Ontario) or
similar Applicable Law and except as it may be legally required to disclose, the
Ontario Ministry of Economic Development shall use its best efforts to maintain
the confidentiality of all information including all Confidential Information
with respect to each Loan Party and the Guarantors and each of its direct and
indirect Subsidiaries which is made available to the Ontario Ministry of
Economic Development pursuant to this Loan Agreement, and shall provide each
Loan Party and the Guarantors and each of its direct and indirect Subsidiaries
with notice of any request from a third party for such information and an
opportunity to respond to such request as provided under the relevant
legislation or other Applicable Law prior to disclosure by the Lender.

The Lender agrees and confirms, and shall cause each Receiving Party to agree
and confirm, that all Confidential Information disclosed by a Disclosing Party
to a Receiving Party is proprietary to the Disclosing Party, highly confidential
financial, commercial, scientific, technical, and/or labour relations
information, and/or contains trade secrets, and is supplied in confidence on
that basis, and that the unauthorized disclosure thereof by a Receiving Party,
could reasonably be expected to cause a Disclosing Party irreparable harm,
material financial loss, significant prejudice to its competitive position,
and/or interfere with its contractual arrangements and any negotiations in which
it is engaged. Accordingly, the Lender acknowledges, and will cause each
Receiving Party to acknowledge, that the Disclosing Party is disclosing its
Confidential Information to the Receiving Party on the basis that all such
Confidential Information is exempt from access by and disclosure to others
pursuant to Section 20 of the Access to Information Act (Canada) and/or
Section 17 of the Freedom of Information and Protection of Privacy Act (Ontario)
and/or similar Applicable Law and the Lender will cause each Receiving Party to
agree to treat all such Confidential Information as

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

82



--------------------------------------------------------------------------------

being so exempt and use its best efforts to ensure that all Confidential
Information will be afforded confidential treatment subject to such legislation.
In the event that any Receiving Party intends to disclose all or any part of the
Confidential Information disclosed to them by a Disclosing Party, such Receiving
Party will promptly advise the Disclosing Party in writing so that the
Disclosing Party will have the opportunity to make appropriate detailed
representations to the appropriate authority about the nature of the
information. Each Receiving Party will cooperate with the Disclosing Party in
taking any reasonably practicable steps to mitigate the effects of disclosure
and not oppose any action by the Disclosing Party to seek an appropriate
protective order or other remedy.

Section 12.16 and the non-disclosure agreement attached hereto as Exhibit C
shall survive termination of this Loan Agreement and satisfaction of all
Obligations thereunder.

12.17 Set-Off. Each Loan Party hereby irrevocably authorizes the Lender at any
time and from time to time without notice to such Loan Party, while an Event of
Default is continuing, any such notice being expressly waived by each Loan
Party, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Loan Party, or any
part thereof in such amounts as Lender may elect, against and on account of the
obligations and liabilities of the Loan Party to Lender hereunder and claims of
every nature and description of Lender against the Loan Party, in any currency,
whether arising hereunder, under this Loan Agreement, or under any other Loan
Document, as Lender may elect, whether or not Lender has made any demand for
payment. Lender may set-off cash, the proceeds of the liquidation of any
Collateral and all other sums or obligations owed by the Lender or its
Affiliates to any Loan Party against all of such Loan Party’s obligations to the
Lender or its Affiliates, whether under this Loan Agreement or under any other
agreement with such Loan Party, or otherwise, without prejudice to the Lender’s
or its Affiliate’s right to recover any deficiency. The rights of Lender under
this section are in addition to other rights and remedies (including without
limitation, other rights of set-off) which Lender may have. Upon the occurrence
of an Event of Default, the Lender shall have the right to cause liquidation,
termination or acceleration to the extent of any assets pledged by any Loan
Party to secure its Obligations hereunder or under any other agreement to which
this Section 12.17 applies.

12.18 [Reserved].

12.19 Reimbursement. All sums reasonably expended by the Lender in connection
with the exercise of any right or remedy provided for herein shall be and remain
the obligation of the Borrower or Loan Party, as applicable (unless and to the
extent that the Loan Parties are the prevailing party in any dispute, claim or
action relating thereto). The Borrower agrees to pay, with interest at the
Post-Default Rate subject to Applicable Law to the extent that an Event of
Default has occurred, the reasonable out of pocket expenses and reasonable legal
fees incurred by the Lender in connection with the enforcement (including any
waivers), administration and amendment of the Loan Documents (regardless of
whether this Loan Agreement is entered into hereunder), the taking of any
action, including legal action, required or permitted to be taken by the Lender
pursuant thereto, any “due diligence” or loan agent reviews conducted by the
Lender, Industry Canada and the Ontario Ministry of Economic Development or on
their behalf or by refinancing or restructuring in the nature of a “workout.”

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

83



--------------------------------------------------------------------------------

12.20 Waiver Of Redemption And Deficiency Rights. Each Loan Party hereby
expressly waives, to the fullest extent permitted by law, every statute of
limitation on a deficiency judgment, any reduction in the proceeds of any
Collateral as a result of restrictions upon the Lender contained in the Loan
Documents or any other instrument delivered in connection therewith, and any
right that they may have to direct the order in which any of the Collateral
shall be disposed of in the event of any Disposition pursuant hereto.

12.21 [Reserved].

12.22 Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. If
any provision of any Loan Document shall be held invalid or unenforceable (in
whole or in part) as against any one or more Loan Parties, then such Loan
Document shall continue to be enforceable against all other Loan Parties without
regard to any such invalidity or unenforceability.

12.23 Entire Agreement. This Loan Agreement and the other Loan Documents embody
the entire agreement and understanding of the parties hereto and supersede any
and all prior agreements, arrangements and understandings relating to the
matters provided for herein and therein.

12.24 Governments of Canada and Ontario. The Borrower acknowledges and agrees
that the Government of Canada and the Government of Ontario have cooperated to
provide a coordinated response to the financial needs of the Borrower, in
furtherance of which the Government of Canada and the Government of Ontario were
responsible for contributions in amounts equal to two-thirds and one-third
respectively of the Loan through the Consolidated Revenue Fund and will provide
guidance to the Lender in all material decisions to be made with respect to the
Loan, this Loan Agreement and the other Loan Documents.

Each Loan Party acknowledges and agrees that neither (i) the provision of the
loan facility provided for under this Loan Agreement and the other Loan
Documents nor any of the terms thereof, or (ii) the participation by the
Government of Canada and the Government of Ontario in providing the funding for
the Loan, shall in any way constitute any waiver or derogation (express or
implied) of any rights and remedies that the Government of Canada and the
Government of Ontario may have under Applicable Law, in equity or otherwise,
with respect to any past, current or future taxes or other obligations which may
at any time be owing by any Loan Party or any of its Affiliates to the
Government of Canada or the Government of Ontario, including any rights of
set-off.

12.25 Administrative Loan Party. Each Loan Party hereby irrevocably appoints the
Borrower as the agent and attorney-in-fact for the other Loan Parties (the
“Administrative Loan Party”) which appointment shall remain in full force and
effect unless and until the Lender shall have received prior written notice
signed by the Borrower that such appointment has been revoked and that another
Loan Party has been appointed Administrative Loan Party. Each of the

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

84



--------------------------------------------------------------------------------

Loan Parties hereby irrevocable appoints and authorizes the Administrative Loan
Party (i) to provide to the Lender and receive from the Lender all notices,
reports, certifications and instructions with respect to the Loan obtained for
the benefit of the Borrower and the other Loan Parties and all other notices,
reports, certifications and instructions under this Loan Agreement and the other
Loan Documents and (ii) to take such action as the Administrative Loan Party
deems appropriate on its behalf in respect of the Loan and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Loan Agreement and the other Loan Documents. For the avoidance of doubt,
this Section 12.25 shall not limit the obligations of the Loan Parties to
provide the notices and certifications that are required by the Loan Documents.

12.26 Anti-Money Laundering Legislation. Each Loan Party acknowledges that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Lender may be required
to obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. Such Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by the Lender, or any prospective Assignee or
Participant of the Lender in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

[Signature Pages Follow]

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

85



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

BORROWER:     GENERAL MOTORS OF CANADA LIMITED    

/s/ NEIL J. MACDONALD

    By:   NEIL J. MACDONALD     Title:   SECRETARY     I have authority to bind
the Corporation

SECOND AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

OTHER LOAN PARTIES:     1908 HOLDINGS LTD.    

/s/ RAJESH VADAVA

    By:   RAJESH VADAVA     Title:   ASSISTANT SECRETARY     I have authority to
bind the Corporation

SECOND AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

PARKWOOD HOLDINGS LTD.

/s/ RAJESH VADAVA

By:   RAJESH VADAVA Title:   ASSISTANT SECRETARY I have authority to bind the
Corporation

SECOND AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

GM OVERSEAS FUNDING, LLC

/s/ Adil Mistry

By:   Adil Mistry Title:   Vice President I have authority to bind the
Corporation

SECOND AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

LENDER:     EXPORT DEVELOPMENT CANADA    

/s/ Chris Timbrell

    By:   Chris Timbrell     Title:   Sr. Financing Manager    

/s/ JOSEPH HUANG

    By:   JOSEPH HUANG     Title:   SR. ICS     We/I have authority to bind the
Corporation

SECOND AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

SCHEDULE 1.01(a)

Excluded Collateral

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

SCHEDULE 6.03

Litigation

***



--------------------------------------------------------------------------------

SCHEDULE 6.09

Chief Executive Office, Chief Operating Office

 

Name of Loan Party

  

Chief Executive Office, Chief Operating Office

General Motors of Canada Limited   

1908 Colonel Sam Drive

Oshawa, Ontario

L1H 8P7

1908 Holdings Ltd.   

Trulaw Corporate Services Ltd. P.O. Box 866 GT

Anderson Square Building

George Town, Grand Cayman, Cayman Islands, British West Indies

Parkwood Holdings Ltd.   

Trulaw Corporate Services Ltd. P.O. Box 866 GT

Anderson Square Building

George Town, Grand Cayman, Cayman Islands, British West Indies

GM Overseas Funding LLC   

200 Renaissance Center

P.O Box 200

Detroit, Michigan

48265-2000



--------------------------------------------------------------------------------

SCHEDULE 6.10

Location of Books and Records

 

Name of Loan Party

  

Location of Books and Records

General Motors of Canada Limited   

1908 Colonel Sam Drive

Oshawa, Ontario

L1H 8P7

1908 Holdings Ltd.   

Trulaw Corporate Services Ltd. P.O. Box 866 GT

Anderson Square Building

George Town, Grand Cayman, Cayman Islands, British West Indies

Parkwood Holdings Ltd.   

Trulaw Corporate Services Ltd. P.O. Box 866 GT

Anderson Square Building

George Town, Grand Cayman, Cayman Islands, British West Indies

GM Overseas Funding LLC   

300 Renaissance Center

P.O. Box 300

Detroit, Michigan

48265-3000



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

SCHEDULE 6.15

Subsidiaries

***



--------------------------------------------------------------------------------

SCHEDULE 6.21

Filing Jurisdictions and Offices

 

Name of Loan Party

  

Jurisdiction(s)

  

Applicable Filing Offices

General Motors of Canada Limited    Ontario   

Ministry of Government Services

393 University Avenue, 2 nd Floor

Toronto, Ontario M5G 2M2

 

Land Titles Division of The Cochrane Registry Office (No. 6)

Court House

149 – 4th Avenue, P.O. Box 580

Cochrane, Ontario P0L 1C0

 

Land Titles Division of The Durham Registry Office (No. 40)

590 Rossland Road East

Whitby, Ontario L1N 9G5

 

Land Titles Division of The Niagara North Registry Office (No. 30)

59 Church Street

St. Catharines, Ontario L2R 3C3

 

Land Titles Division of The Essex Registry Office (No. 12)

949 McDougall Avenue, Suite 100

Windsor, Ontario N9A 1L9

 

Land Titles Division of The Oxford Registry Office (No. 41)

75 Graham Street

Woodstock, Ontario N4S 6J8

General Motors of Canada Limited    New Brunswick   

Personal Property Registry

360 Pleasant Street

Miramichi, New Brunswick E1V 1X3

General Motors of Canada Limited    British Columbia   

Personal Property Registry

BC Registry Services

2nd Floor

940 Blanshard Street

Victoria, British Columbia V8W 9V3

General Motors of Canada Limited    Alberta   

Alberta Personal Property Registry

John E. Brownlee Building

10365 - 97th Street

Edmonton, Alberta T5J 3W7

 

Alberta Government Services

Land Titles Office

10365-97 Street

Edmonton, Alberta T5J 3W7



--------------------------------------------------------------------------------

General Motors of Canada Limited    Quebec   

Register of Personal and Movable Real Rights

1, Notre-Dame Street East, 7th Floor

Montreal, Québec H2Y 1B6

GM Overseas Funding, LLC    Delaware   

UCC Division

Secretary of State

John G. Townsend Building

401 Federal St., Suite 4

Dover, DE 19901

GM Overseas Funding, LLC    Ontario   

Ministry of Government Services

393 University Avenue, 2 nd Floor

Toronto, Ontario M5G 2M2

Parkwood Holdings Ltd.    Ontario   

Ministry of Government Services

393 University Avenue, 2 nd Floor

Toronto, Ontario M5G 2M2

1908 Holdings Ltd.    Ontario   

Ministry of Government Services

393 University Avenue, 2 nd Floor

Toronto, Ontario M5G 2M2

 



--------------------------------------------------------------------------------

SCHEDULE 6.22

Intellectual Property

 

1. General Motors of Canada Limited

 

  (a) Patents

None

 

  (b) Industrial Designs

None

 

  (c) Trade-marks

 

Country

  

Trade-mark

  

Registration No.

  

Registration Date

  

Status

  

Owner

Canada

  

LOGO [g35108g53t07.jpg]

PASSPORT PLUS & DESIGN

   TMA348596    December 2, 1988    Registered    General Motors of Canada
Limited

Canada

  

LOGO [g35108g66f97.jpg]

D & DESIGN

   TMA377873    January 11, 1991    Registered    General Motors of Canada
Limited

Canada

   APACHE    TMA111690    September 26, 1958    Registered    General Motors of
Canada Limited

Canada

   BAJA    TMA421309    December 24, 1993    Registered    General Motors of
Canada Limited

Canada

   BISCAYNE    TMA111689    September 26, 1958    Registered    General Motors
of Canada Limited

Canada

   BRIGADIER    TMA375945    November 16, 1990    Registered    General Motors
of Canada Limited

Canada

   EN MOUVEMENT    TMA576475    February 26, 2003    Registered    General
Motors of Canada Limited

Canada

   LAURENTIAN    TMA142467    October 29, 1965    Registered    General Motors
of Canada Limited



--------------------------------------------------------------------------------

Canada

   MOTION    TMA576564    February 27, 2003    Registered    General Motors of
Canada Limited

Canada

   NOMAD    TMA111691    September 26, 1958    Registered    General Motors of
Canada Limited

Canada

   OPTIKLEEN    TMA196614    January 4, 1974    Registered    General Motors of
Canada Limited

Canada

   PASSEPORT AUTOMOBILES INTERNATIONALES    TMA370536    July 13, 1990   
Registered    General Motors of Canada Limited

Canada

   PASSPORT CLUB    TMA259162    May 22, 1981    Registered    General Motors of
Canada Limited

Canada

   PASSPORT INTERNATIONAL AUTOMOBILES    TMA372230    August 24, 1990   
Registered    General Motors of Canada Limited

Canada

   PASSPORT PLUS    TMA348595    December 2, 1988    Registered    General
Motors of Canada Limited

Canada

   SKATE WITH A GREAT    TMA606613    March 30, 2004    Registered    General
Motors of Canada Limited

Canada

   SUNBIRD    TMA368044    April 20, 1990    Registered    General Motors of
Canada Limited

Canada

   TARGET    TMA350430    January 27, 1989    Registered    General Motors of
Canada Limited

Canada

   TARGETMASTER    TMA398108    May 8, 1992    Registered    General Motors of
Canada Limited

Canada

   TECHLINE    TMA370177    June 29, 1990    Registered    General Motors of
Canada Limited

Canada

   TEMPEST    TMA329401    June 26, 1987    Registered    General Motors of
Canada Limited

Canada

   TRIED, TESTED & TRUE    TMA473915    March 27, 1997    Registered    General
Motors of Canada Limited

Canada

   WORKMASTER    TMA112801    January 2, 1959    Registered    General Motors of
Canada Limited

Canada

   YEOMAN    TMA112127    November 7, 1958    Registered    General Motors of
Canada Limited

 

  (d) Copyrights

 

- 2 -



--------------------------------------------------------------------------------

Country

  

Title of Work

  

Author

  

Registration No.

  

Registration Date

  

Owner

Canada

   GM Automotive Terminology/Terminologie de l’automobile ‘GMTERM’    Kuzin,
Oleg    490340    March 8, 2001    General Motors of Canada Ltd. (Linguistic
Services)

Canada

   Terminologie de l’automobile GM/ GM Automotive Terminology    Kuzin, Oleg   
412683    February 18, 1992    General Motors of Canada Limited

Canada

   Ski Racer Photograph (1981)    N/A    366936    N/A    General Motors of
Canada Limited

Canada

   1960 GM Accessories Catalogue #608    N/A    84623    December 9, 1959   
General Motors of Canada Limited

Canada

   Automatic Transmission Parts Catalogue No. 597    N/A    83303    August 7,
1959    General Motors of Canada Limited

Canada

   The 1958 Sub Plan at GM    N/A    82606    May 14, 1959    General Motors of
Canada Limited

Canada

   Owner Service Policy    N/A    5133    October 9, 1930    General Motors of
Canada Limited

Canada

   McLaughlin-Buick Reference Book    N/A    144086    October 22, 1928   
General Motors of Canada Limited

Canada

   Instructions for the Operation and Care of the Pontiac Six    N/A    142056
   June 27, 1928    General Motors of Canada Limited

Canada

   Instructions for the Operation and Care of the Chevrolet Motor Cars    N/A   
139591    February 28, 1928    General Motors of Canada Limited

Canada

   Oldsmobile Six Instruction Book    N/A    138216    December 8, 1927   
General Motors of Canada Limited

Canada

   Canadian Winter and Your Motor Car    N/A    137408    October 19, 1927   
General Motors of Canada Limited

Canada

   McLaughlin-Buick, Canada’s Standard Car    N/A    120324    September 5, 1924
   General Motors of Canada Limited

Canada

  

Chevrolet Ontario Road Map,

McLaughlin Buick Ontario Road Map

   N/A    114108    May 16, 1923    General Motors of Canada Limited

 

- 3 -



--------------------------------------------------------------------------------

  (e) Domain Names

 

08enclave.ca

   gmoptimum.ca

1forme1foryou.ca

  

gmstudentbonus.ca

1pourmoi1pourtoi.ca

  

gmstudentbonus.com

1vehicule1voyage.ca

  

gmtruckevent.ca

2008acadia.ca

  

gmxmradio.ca

2008enclave.ca

  

gojacques.ca

acdelcocanada.ca

  

goodwrench.ca

acdelcocanadatechconnect.ca

  

goodwrenchca.mobi

acdelcotechconnect.ca

  

GrandAM.ca

acheterbuick.ca

  

havealittlefun.ca

achetergmc.ca

  

havealittlefun.mobi

acheterpontiac.ca

  

hockeychevrolet.ca

aestheticintent.ca

  

honourroll.ca

albertabuick.ca

  

iamforgm.ca

albertaCadillac.ca

  

iamforgm.com

albertachevrolet.ca

  

ignitethefeeling.ca

albertachevrolettrucks.ca

  

imaj.ca

albertachevy.ca

  

imforgm.ca

albertchevrolettrucks.ca

  

imforgm.com

allonsychevrolet.ca

  

imissyoualready.ca

allons-ychevrolet.ca

  

Impala.ca

applyforthegmcard.ca

  

impalashootout.ca

applyforyourgmcard.ca

  

inpursuit.ca

autochevrolet.ca

  

isuzucanada.ca

autoschevrolet.ca

  

iwinuwin.ca

Aveo.ca

  

jegagnetugagnes.ca

aveo5.ca

  

johnny.ca

bcbuickdealers.ca

  

l300.ca

bccadillacdealers.ca

  

lacartegm.ca

bccadillacdealers.com

  

lagrandeliquidation.ca

bcchevdeals.ca

  

lancezlarondelleimpala.ca

bcchevroletdealers.ca

  

lanouvellepursuit.ca

bcgmcdealers.ca

  

lebuickscramble.ca

bcgoodwrench.ca

  

LeSabre.ca

bcpontiacdealers.ca

  

letsgochevrolet.ca

blazethetrail.ca

  

makingdreamspossible.ca

buick.ca

  

malibumaxx.ca

buickalberta.ca

  

mapremiereauto.ca

buickcanada.ca

  

maritimechevrolet.ca

buickscramble.ca

  

maritimepontiac.ca

buybuick.ca

  

mongmcanada.ca

buygmc.ca

  

montanasv6.ca

buypontiac.ca

  

mygmcanada.ca

cadillac.ca

  

mynewchev.com

 

- 4 -



--------------------------------------------------------------------------------

cadillacalberta.ca

  

newcorvette.ca

cadillaccanada.ca

  

nlpontiac.ca

cadillacctsenvy.com

  

offrescbchevrolet.ca

cadillacredcarpet.ca

  

Oldsmobile.ca

cadillacredcarpet.com

  

onfonceavecvous.ca

camionchevrolet.ca

  

onlygm.ca

camionschevrolet.ca

  

onstar.ca

canadawideclearance.ca

  

onstarbygm.ca

cbconcessionnairesbuick.ca

  

onstarca.mobi

cbconcessionnaireschevrolet.ca

  

onstarcanada.ca

cbconcessionnairesgmc.ca

  

onstargm.ca

cbconcessionnairespontiac.ca

  

ontariocadillacdealers.ca

cestunesaturn.ca

  

ontariocadillacdealers.com

chev.ca

  

ontariochevroletdealers.ca

chevcanada.ca

  

ontariopontiacdealers.ca

chevrolet.ca

  

optra.ca

chevroletadn.ca

  

optra5.ca

chevroletauto.ca

  

ownchevrolet.ca

chevroletautos.ca

  

ownchevrolet.com

chevroletbestvalue.ca

  

plusintense.ca

chevroletcamion.ca

  

pontiaccanada.ca

chevroletcamions.ca

  

pontiacmaritimes.ca

chevroletdna.ca

  

pontiacpulse.ca

chevrolethockey.ca

  

pontiacpulsion.ca

chevroletmaritimes.ca

  

pontiacsolstice.ca

chevroletmeilleurevaleur.ca

  

pontiacspulse.ca

chevroletsilverado.ca

  

prairiecadillac.ca

chevroletvolt.ca

  

prairiechevrolet.ca

chevycolorado.ca

  

prairiechevrolet.com

chevyton.ca

  

prairiepontiac.ca

chevytonca.mobi

  

prairiepontiac.com

chevytrucks.ca

  

premierevoitureneuve.com

chevyvolt.ca

  

prendslevolant.ca

cien.ca

  

pretaudecollage.com

clearedtolaunch.com

  

primegmpouretudiants.ca

cobaltss.ca

  

primegmpouretudiants.com

colonelsam.ca

  

profitezaveclacartegm.ca

comecelebrate.ca

  

progm.ca

comparebuick.ca

  

programmedumerite.ca

comparecadillac.ca

  

programmedumeritegm.ca

comparechevrolet.ca

  

pulsiondepontiac.ca

comparechevy.ca

  

pulsionpontiac.ca

comparechevytrucks.ca

  

rainier.ca

comparegmc.ca

  

recommandezunclientgm.ca

comparehummer.ca

  

remplissezunacadia.ca

comparepontiac.ca

  

ringinandwin.ca

comparesaab.ca

  

rmcchevrolet.ca

comparesaabcanada.ca

  

rmcgmc.ca

comparesaturn.ca

  

rsmclaughlin.ca

comparesaturncanada.ca

  

saab.ca

 

- 5 -



--------------------------------------------------------------------------------

conduisezmontreal.ca

  

saabsommartour.ca

conduiseztoronto.ca

  

saabsummertour.ca

conduisezvancouver.ca

  

saabtestflight.ca

decouvrezbuick.ca

  

saabvolessai.ca

decouvrezcadillac.ca

  

safeandfunhockey.ca

decouvrezchevrolet.ca

  

saturn.ca

decouvrezpontiac.ca

  

saturngreen.ca

decouvrezsaab.ca

  

saturnsaab.ca

decouvrezsaabcanada.ca

  

seulementgm.ca

decouvrezsaturn.ca

  

Silverado.ca

decouvrezsaturncanada.ca

  

silveradochevrolet.ca

decouvrezvotreaura.ca

  

solutionsdaffairesgm.ca

decrouvrezcamionschevrolet.ca

  

studentbonus.ca

demandezlacartegm.ca

  

Suburban.ca

discoveryouraura.ca

  

suiveznous.ca

drivebeautiful.ca

  

sv6.ca

drivethedream.ca

  

techconnectcanada.ca

driveusmontreal.ca

  

Terraza.ca

driveustoronto.ca

  

terraza.ca

driveusvancouver.ca

  

testdrivecanada.ca

durevealarealite.ca

  

testdrivemontreal.ca

earnwiththegmcard.ca

  

testdrivemontreal.com

epica.ca

  

testdrivetoronto.ca

essairoutiercanada.ca

  

testdrivetoronto.com

essairoutiermontreal.ca

  

testdrivevancouver.ca

essairoutiertoronto.ca

  

testdrivevancouver.com

essairoutiervancouver.ca

  

thatsasaturn.ca

essayezlag6.ca

  

thedriveison.ca

estheticintent.ca

  

thegmcard.ca

experiencechevrolet.ca

  

thepontiacpulse.ca

experiencechevrolet.com

  

thisismyride.ca

feelenergized.ca

  

thisismyvibe.ca

fillanacadia.ca

  

thisismyvibe.com

firstnewcar.ca

  

tiffinsider.ca

firstnewcar.mobi

  

torontocadillacdealers.ca

flipforchevy.ca

  

torontocadillacdealers.com

funcareer.ca

  

torontosaab.ca

GeneralMotors.ca

  

trouvezlacode.ca

getoutthere.ca

  

trouvezlecode.ca

gm.ca

  

truckchevrolet.ca

gmaccanada.com

  

truckschevrolet.ca

gmalberta.ca

  

truskgmc.ca

gmautomobiles.ca

  

unlockthecode.ca

gmbeliever.ca

  

usedbuick.ca

gmbusinesschoice.ca

  

usedbuicks.ca

gmca.mobi

  

usedcadillac.ca

gmcalberta.ca

  

usedcadillacs.ca

GMCanada.ca

  

usedchevrolet.ca

gmcanada-comeback.ca

  

usedgmc.ca

gmcard.ca

  

usedgmcs.ca

 

- 6 -



--------------------------------------------------------------------------------

gmcardca.mobi

  

usedhummers.ca

gmclrestructuring.com

  

usedsaabs.ca

gmcrap.ca

  

usedsaturn.ca

gmcton.ca

  

usedsaturns.ca

gmctonca.mobi

  

vehicleforyoutripfortwo.ca

gmctruckevent.ca

  

voicimavibe.ca

gmcustomerreferral.ca

  

votrecentredeconomiedecarburant.ca

gmdealerworld.ca

  

win1forme1foryou.ca

gmdrivingforce.ca

  

win1foryou1forme.ca

gmenclave.ca

  

winacobalt.ca

gmgreenbydesignpodcast.ca

  

winlikeneverbefore.ca

gmgreenbydesignpodcasts.ca

  

XLR.ca

gmgreendriver.ca

  

youlooked.ca

gmhonourroll.ca

  

yourfueleconomyheadquarters.ca

gmonline.ca

  

 

- 7 -



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

SCHEDULE 6.23

JV Agreements

***



--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE 6.25

Mortgaged Real Property

 

1. EDMONTON, ALBERTA

17707 118 Avenue NW

Edmonton, AB

Title No. 842 207 804

Title No. 842 182 571

ONTARIO

 

2. KAPUSKASING

204 Government Road West,

Kapuskasing, ON

PIN: 65095-0022 (LT)

PIN: 65095-0025 (LT)

PIN: 65095-0154 (LT)

PIN: 65095-0155 (LT)

PIN: 65095-0156 (LT)

PIN: 65095-0157 (LT)

PIN: 65095-0158 (LT)

 

3. OSHAWA

 

  (a) 500 Wentworth Street East

       Oshawa, ON

PIN: 16383-0127 (LT)

 

  (b) 1150 Stevenson Road South; and

       Phillip Murray Avenue

       Oshawa, ON

PIN: 16393-0059 (LT)

PIN: 16393-0060 (LT)

 

  (c) 1255 Stevenson Road South, and

       Park Road South,

       Oshawa, ON

PIN: 16391-0021 (LT)

 

  (d) S 0 Wentworth Street South

       Oshawa, ON

PIN: 16388-0011 (LT)

 

  (e) 880 to 882 Stevenson Road South

       Oshawa, ON

PIN: 16392-0216 (LT)

PIN: 16392-0218 (LT)

PIN: 16392-0220 (LT)

 

4. ST. CATHARINES

 

  (a) 285 Ontario Street, St. Catharines, ON

PIN: 46187-0115 (LT)

 

  (b) 282 Ontario Street, St. Catharines, ON

PIN: 46212-0024 (LT)

 

  (c) 10 Pleasant Avenue, St. Catharines, ON

PIN: 46212-0004 (LT)

 

  (d) 550, 554 & 570 Glendale Avenue, St. Catharines, ON

PIN: 46416-0859 (LT)

PIN: 46416-0890 (LT)

 

5. WINDSOR

1550/1559 Kildare Road, Windsor, ON

PIN: 01130-0271 (LT)

PIN: 01130-0312 (LT)

PIN: 01140-0221 (LT)

 

6. WOODSTOCK

1401 Parkinson Road, Woodstock, ON

PIN: 00089-0075 (LT)



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

SCHEDULE 10.01(j)

Canadian Benefit and Pension Plans

***



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED NOTE

 

$l,000,000,000

  

July l, 2009

   Ottawa, Ontario, Canada

FOR VALUE RECEIVED, General Motors of Canada Limited, a corporation formed under
the laws of Canada (the “Borrower”), hereby promises to pay to the order of
EXPORT DEVELOPMENT CANADA, a corporation established under the laws of Canada
(the “Lender”), at the principal office of the Lender in Ottawa, Ontario, Canada
in lawful money of Canada, and in immediately available funds, the principal sum
of _____________________Dollars ($l,000,000,000) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the corresponding portion of the
Loan made by the Lender to the Borrower under the Loan Agreement), on the dates
and in the principal amounts provided in the Loan Agreement, and to pay interest
on the unpaid principal amount of each such portion of the Loan, at such office,
in like money and funds, for the period commencing on the date of such portion
of the Loan until such portion of the Loan shall be paid in full, at the rates
per annum and on the dates provided in the Loan Agreement.

The date, amount and interest rate of the portion of the Loan made by the Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books; provided, that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Loan Agreement or hereunder in respect of the portions of the Loan made by
the Lender.

This Note is the Initial Note referred to in the Second Amended and Restated
Loan Agreement dated as of July 10, 2009 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”), among the
Borrower, the other Loan Parties and EXPORT DEVELOPMENT CANADA, as Lender, and
evidences a portion of the existing outstanding Loan indebted to the Lender
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Loan Agreement.

The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Note when incurred, including, without limitation, reasonable
attorneys’ fees through appellate proceedings.

Notwithstanding the pledge of the Facility Collateral, the Borrower hereby
acknowledges, admits and agrees that the Borrower’s obligations under this Note
are recourse obligations of the Borrower to which the Borrower pledges its full
faith and credit.

The Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayment of this Note, (b) expressly agree that this Note, or any
payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

this Note, the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any instalment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS, ON
BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY
COURT OF THE PROVINCE OF ONTARIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND
OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY SUCH OTHER PARTY IN
CONNECTION WITH THIS NOTE, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY,
BY MAIL OF A COPY THEREOF BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL, POSTAGE PREPAID, TO SUCH PARTY’S NOTICE
ADDRESS REFERRED TO IN SECTION 12.02 OF THE LOAN AGREEMENT. NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT OF THE LENDER TO (I) SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

Nothing in this Note shall require any unlawful action or inaction by the
Borrower.

[Signature Page to Follow]

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

GENERAL MOTORS OF CANADA LIMITED By:     Name:     Title:     By:     Name:    
Title:    

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Second Amended and
Restated Loan Agreement, dated as of July 10, 2009 (as amended, supplemented or
modified from time to time, the “Loan Agreement”), among General Motors of
Canada Limited, a corporation formed under the laws of Canada (the “Borrower”),
the other Loan Parties and EXPORT DEVELOPMENT CANADA, a corporation established
under the laws of Canada (the “Lender”), a copy of the Equity Pledge Agreement
(65%), dated as of July 10, 2009 and a copy of the Equity Pledge Agreement
(35%), dated as of July 10, 2009 (as amended, supplemented or modified from time
to time, collectively, the “Equity Pledge Agreements”), entered into by the
pledgor, (the “Pledgor”) which such Loan Agreement and/or Equity Pledge
Agreements contains the pledge of Equity Interests of the undersigned Pledged
Entity. Capitalized terms used herein, but not herein defined, shall have the
meanings ascribed thereto in the Loan Agreement or Equity Pledge Agreements, as
applicable. The undersigned agrees for the benefit of the Lender as follows:

1. The undersigned will be bound by the terms of the Loan Agreement and the
Equity Pledge Agreements and will comply with such terms insofar as such terms
are applicable to the undersigned.

 

[PLEDGED ENTITY] By:     Name:     Title:     Address for Notices:              
Fax:    

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONFIDENTIALITY AGREEMENT

In connection with your consideration of a possible or actual acquisition of a
participating interest (the “Transaction”) in a loan, note or commitment of
EXPORT DEVELOPMENT CANADA, a corporation established under the laws of Canada
(“Lender”), pursuant to an Second Amended and Restated Loan Agreement among the
Lender, General Motors of Canada Limited, a corporation formed under the laws of
Canada (the “Borrower”), and the other Loan Parties, dated July 10, 2009, you
have requested the right to review certain non-public information regarding the
Loan Parties that is in the possession of the Lender. In consideration of, and
as a condition to, furnishing you with such information and any other
information (whether communicated in writing or communicated orally) delivered
to you by the Lender or its affiliates, directors, officers, employees,
advisors, agents or “controlling persons” (within the meaning of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) (such affiliates and other
persons being herein referred to collectively as the Lender “Representatives”),
in connection with the consideration of a Transaction (such information being
herein referred to as “Evaluation Material”), the Lender hereby requests your
agreement as follows:

The Evaluation Material will be used solely for the purpose of evaluating a
possible Transaction with Lender involving you or your affiliates and such
Evaluation Material will be kept strictly confidential by you and your
affiliates, directors, officers, employees, advisors, agents or controlling
persons (such affiliates and other persons being herein referred to collectively
as “your Representatives”), except that the Evaluation Material or portions
thereof may be disclosed to those of your Representatives who need to know such
information for the purpose of evaluating a possible Transaction with Lender (it
being understood that prior to such disclosure your Representatives will be
informed of the confidential nature of the Evaluation Material and shall agree
to be bound by this Confidentiality Agreement) or if disclosure is required
pursuant to the Freedom of Information Act. You agree to be responsible for any
breach of this Confidentiality Agreement by your Representatives.

The term “Evaluation Material” does not include any information which (i) at the
time of disclosure or thereafter is generally known by the public (other than as
a result of its disclosure by you or your Representatives) or (ii) was or
becomes available to you on a non-confidential from a person not otherwise bound
by a confidential agreement with Lender or its Representatives or is not
otherwise prohibited from transmitting the information to you. As used in this
Confidentiality Agreement, the term “person” shall be broadly interpreted to
include, without limitation, any corporation, company, joint venture,
partnership or individual.

In the event that you receive a request to disclose all or any part of the
information contained in the Evaluation Material under the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction or other
regulatory body, you agree to (i) immediately notify the Lender and the Borrower
of the existence, terms and circumstances surrounding such a request,
(ii) consult with the Borrower on the advisability of taking legally available
steps to resist or narrow such request, and (iii) if disclosure of such
information is required, exercise your best efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such
information.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

Unless otherwise required by law in the opinion of your counsel, neither you nor
your Representative will, without our prior written consent, disclose to any
person the fact that the Evaluation Material has been made available to you.

You agree not to initiate or maintain contact (except for those contacts made in
the ordinary course of business) with any officer, director or employee of any
Loan Party regarding the business, operations, prospects or finances of any Loan
Party or the employment of such officer, director or employee, except with the
express written permission of the Borrower.

You understand and acknowledge that no Loan Party is making any representation
or warranty, express or implied, as to the accuracy or completeness of the
Evaluation Material or any other information provided to you by the Lender.
Neither the Loan Parties, their affiliates or Representatives, nor any of their
respective officers, directors, employees, agents or controlling persons (within
the meaning of the 1934 Act) shall have any liability to you or any other person
(including, without limitation, any of your Representatives) resulting from your
use of the Evaluation Material.

You agree that neither Lender nor any Loan Party has granted you any license,
copyright, or similar right with respect to any of the Evaluation Material or
any other information provided to you by the Lender.

If you determine that you do not wish to proceed with the Transaction, you will
promptly deliver to the Lender all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.

Without prejudice to the rights and remedies otherwise available to the Loan
Parties, the Loan Parties shall be entitled to equitable relief by way of
injunction if you or any of your Representatives breach or threaten to breach
any of the provisions of this Confidentiality Agreement. You agree to waive, and
to cause your Representatives to waive, any requirement for the securing or
posting of any bond in connection with such remedy.

THIS CONFIDENTIALITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE THEREIN.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS, ON
BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY
COURT OF THE PROVINCE OF ONTARIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND
OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY SUCH OTHER PARTY IN
CONNECTION WITH THIS NOTE, ANY RIGHTS OR OBLIGATIONS

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

HEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF
ITSELF OR ITS PROPERTY, BY MAIL OF A COPY THEREOF BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL, POSTAGE PREPAID,
TO SUCH PARTY’S NOTICE ADDRESS REFERRED TO IN SECTION 12.02 OF THE LOAN
AGREEMENT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE LENDER TO
(I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR
(II) BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY OTHER JURISDICTIONS.

The benefits of this Confidentiality Agreement shall inure to the respective
successors and assigns of the parties hereto, and the obligations and
liabilities assumed in this Confidentiality Agreement by the parties hereto
shall be binding upon the respective successors and assigns.

If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.

This Loan Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Borrower and you expressly so modifying or waiving such Agreement.

For the convenience of the parties, any number of counterparts of this
Confidentiality Agreement may be executed by the parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Agreement.

Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,       By:     Title:  

 

Confirmed and agreed to

this _____ day of _____________, 200    .

By:     Name:   Title:]  

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (“Certificate”) is delivered pursuant to
Section 7.02 of the Second Amended and Restated Loan Agreement, dated as of
July 10, 2009 (as amended, supplemented or modified from time to time, the “Loan
Agreement”), among General Motors of Canada Limited, a corporation formed under
the laws of Canada (the “Borrower”), the other Loan Parties and EXPORT
DEVELOPMENT CANADA, a corporation established under the laws of Canada (the
“Lender”). Capitalized terms used herein, but not herein defined, shall have the
meanings ascribed thereto in the Loan Agreement.

The undersigned, in its capacity as a Responsible Person and without assuming
personal liability, hereby certifies to the Lender as follows:

1. I am the duly elected, qualified and acting Responsible Person of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Loan Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). To my knowledge, such Financial Statements have been
prepared in accordance with generally accepted accounting principles (in the
case of those delivered pursuant to Section 7.01) and present fairly, in all
material respects, the financial position of the Borrower and its Consolidated
Subsidiaries covered thereby at the date thereof and the results of its
operations for the period covered thereby, subject in the case of interim
statements only to normal year-end audit adjustments and the addition of
footnotes. Such review did not disclose the existence during or at the end of
the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default.

4. Since the Effective Date:

(a) Neither the Borrower nor any Subsidiary Guarantor has changed its name or
identity or organizational structure;

(b) Neither the Borrower nor any Subsidiary Guarantor has changed its
jurisdiction of organization or the location of its chief executive office or
its sole place of business;

(c) Except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Lender and in respect of which the Borrower or a
Subsidiary Guarantor, as applicable, has delivered to the Lender all required
Uniform Commercial Code financing statements, Personal Property Security Act
financing statements and other filings required to maintain the perfection and
priority of the Lender’s security interest in the Collateral after giving effect
to such event, in each case as required by Section 7.08 of the Loan Agreement
and (ii) any of the foregoing described in Attachment 3 hereto in respect of
which the Borrower or a

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

Subsidiary Guarantor, as applicable, are delivering to the Lender herewith all
required Uniform Commercial Code financing statements, Personal Property
Security Act financing statements and other filings required to maintain the
perfection and priority of the Lender’s security interest in the Facility
Collateral after giving effect to such event, in each case as required by
Section 7.08 of the Loan Agreement.

5. Since the Effective Date, the Borrower has not created or acquired any
Subsidiary except as set out in Schedule 6.15.

6. To the best of my knowledge, during the last fiscal [month][quarter][year],
the Borrower and each Subsidiary Guarantor has observed and performed all of its
covenants and other agreements, and satisfied every material condition,
contained in the Loan Documents to be observed, performed or satisfied by it.

7. Neither the Borrower nor any Subsidiary Guarantor has (a) incurred, assumed
or permitted to exist any Indebtedness of such Loan Party that is not Permitted
Indebtedness, (b) made any Investment that is not a Permitted Investment or
(c) created, incurred or permitted to exist any Lien on any of its Property that
is not a Permitted Lien.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth below.

 

General Motors of Canada Limited By:     Name:     Title:    

Dated: ________, 200    

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER AGREEMENT REGARDING INTERCREDITOR AGREEMENT

July 10, 2009

CONFIDENTIAL

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Chief Counsel Office of Financial Stability

 

  Re: General Motors – Confirmation of (a) Junior and Subordinated Nature of
Pledge of 65% of Common Stock of General Motors of Canada Limited to EDC and
(b) EDC’s Agreement Not to Amend Section 12.04 of EDC Post Sale Loan Agreement
Without Consent of The United States Department of the Treasury

To Whom It May Concern:

Reference is hereby made to (a) that certain Loan Agreement, dated as of
April 29, 2009, by and among General Motors of Canada Limited “(GMCL”), as
borrower, the subsidiaries of GMCL parties thereto, as loan parties, and Export
Development Canada (“EDC”), as amended by that certain Amended and Restated Loan
Agreement, dated as of June 1, 2009 (as amended and restated, the “EDC Loan
Agreement”), pursuant to which EDC made loans to GMCL; (b) that certain guaranty
agreement, dated as of April 29, 2009 (the “GMC Guaranty”), made by General
Motors Corporation (now known as Motors Liquidation Company) (“GMC”), as
guarantor, in favor of EDC, pursuant to which GMC guaranteed the obligations
under the EDC Loan Agreement; (c) that certain Loan and Security Agreement,
dated as of December 31, 2009 (the “UST Loan Agreement”), among GMC, as
borrower, the guarantors party thereto, and The United States Department of the
Treasury (“UST”), as lender, pursuant to which UST made loans to GMC; (d) that
certain Intercreditor Agreement, dated as of April 29, 2009 (“Intercreditor
Agreement”), among UST, EDC, GMC, and GMCL, pursuant to which the parties set
forth their respective rights and priorities in the Shared Collateral (as
defined below); (e) that certain Amended and Restated Master Sale and Purchase
Agreement (as amended and in effect from time to time, the “Master Purchase
Agreement”), dated as of June 26, 2009, by and among GMC, certain of its
affiliates, and General Motors Company (as successor in interest to Vehicle
Acquisition Holdings LLC), as purchaser (the “Purchaser”), pursuant to which the
Purchaser purchased a substantial portion of the assets of GMC and its
subsidiaries under sale transactions effected under section 363 of the United
States Bankruptcy Code (the “Sale Transactions”), including all of the equity
interests in GMCL; (f) that certain Secured Credit Agreement, dated as of
July 10, 2009 (the “UST Post Sale Loan Agreement”), by and among Purchaser, as
borrower, the guarantors thereunder, and UST, as lender, pursuant to which
Purchaser assumed certain loans owed to UST; (g) that certain Second Amended and
Restated Loan Agreement, dated as of July 10, 2009 (the “EDC Post Sale Loan
Agreement”), among GMCL, as borrower, the

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

guarantors thereunder, and EDC, as lender, pursuant to which GMCL restated
certain loans owed to EDC; and (h) that certain Guaranty Agreement, dated as of
July 10, 2009 (the “Post Sale Guaranty”), pursuant to which Purchaser guaranteed
GMCL’s obligations owed to EDC under the EDC Post Sale Loan Agreement.

Under the UST Loan Agreement, GMC granted to UST a pledge of 65% of the equity
interests in GMCL (such collateral, the “Shared Collateral”) to secure GMC’s
obligations under the UST Loan Agreement. Pursuant to the EDC Loan Agreement,
GMC granted to EDC, inter alia, junior liens on the Shared Collateral to secure
the obligations under the GMC Guaranty.

EDC hereby confirms, and UST hereby acknowledges and agrees, as follows:

 

(a) EDC and UST desire to retain their respective security interests in the
Shared Collateral after the Sale Transactions as follows: (i) with respect to
the UST, to secure the Purchaser’s obligations to UST under the UST Post Sale
Loan Agreement; and (ii) with respect to EDC, to secure the Purchaser’s
obligations under the Post Sale Guaranty.

 

(b) UST’s interest in the Shared Collateral is a first priority, senior security
interest, and EDC’s interest in the Shared Collateral is a junior interest that
is subordinated to the interests of UST in the Shared Collateral, all as
specified in the intercreditor arrangements set forth below.

 

(c) The parties intend that their respective rights, interests and priorities in
the Shared Collateral shall be substantially similar to their respective rights
and interests in the Shared Collateral as set forth in the Intercreditor
Agreement.

 

(d) To evidence their respective rights, interests and priorities in the Shared
Collateral, EDC and UST intend either to execute an amendment to the
Intercreditor Agreement or to execute a agreement substantially similar to the
Intercreditor Agreement as applicable to the current situation, applied mutatis
mutandis so as to reflect the relative rights, priorities and interests of UST
and EDC in the Shared Collateral as set forth in the Intercreditor Agreement.

 

(e) The parties agree that it is their intent for the parties to perfect their
respective interests in the Shared Collateral through the delivery to UST of the
share certificates representing the 65% equity interest in GMCL.

 

(f) EDC hereby agrees for the benefit of UST that the provisions of
Section 12.04 of the EDC Post Sale Loan Agreement shall not be amended, modified
or waived without the express written consent of UST.

 

(g) Nothing herein shall affect, alter or impair EDC’s rights, interest or first
priority secured status with respect to the 35% remainder of the equity
interests in GMCL.

By executing this letter, each of the undersigned represents and warrants that
it has the full authority and legal right and power to execute and deliver this
letter. This letter shall be governed by and construed in accordance with the
laws of New York. This letter may be executed in one or more counterparts, each
of which shall be an original and all of which taken

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

together shall constitute one letter. Signatures may appear on separate
counterparts with the same effect as if all such signatures were on the same
counterpart. Any signature delivered by a party by facsimile transmission or
electronic mail in portable data format (PDF) shall be deemed to be an original
signature hereto.

 

Sincerely yours, EXPORT DEVELOPMENT CANADA By:     Name:   Title:   By:    
Name:   Title:  

 

ACKNOWLEDGED & AGREED: THE UNITED STATES DEPARTMENT OF THE TREASURY By:    
Name:   Title:  

 

Exhibit E – Page 3